Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 1 of 182 PageID #:20270




                           EXHIBIT A
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 2 of 182 PageID #:20271




Rachlis Duff & Peel, LLC Rates

      Professional/        Position               2020           2020
      Paraprofessional                            Standard       Discounted
                                                  Hourly Rates   Hourly Rates
      Michael Rachlis      RDP Member             $575           $390
      Drew G.A. Peel       RDP Member             $575           $390
      Ellen Duff           RDP Of Counsel         $575           $390
      Andrew E. Porter     RDP Of Counsel         $575           $390
      Jodi Rosen Wine      RDP Of Counsel         $575           $260
      Kathleen Pritchard   RDP Paralegal          $195           $140
      Ania Watychowicz     RDP Paralegal          $195           $140
      Justyna Rak          RDP Paralegal          $195           $140
      Stoja Zjalic         RDP Legal Assistant    $160           $110
      Julia Porter         RDP Legal Assistant    $140           $95
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 3 of 182 PageID #:20272




BrookWeiner Billing Rates
                               20% discount from
                               current standard rates

Staff Accountant                             $110/hour
Manager                                      $210/hour
Partner                                     $275/hour
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 4 of 182 PageID #:20273




                                 Miller Kaplan Arase LLP
                 Schedule of Fees- Standard and Discounted Rates


Name             Rate Per Hour Standard        Discounted 80%         Title
Jude Damasco          $ 550.00                      $ 440.00           Partner
Julia Damasco         $ 550.00                      $ 440.00           Partner
John Mandeville       $ 265.00                      $ 212.00           Senior Acct.
John Mandeville       $ 270.00                      $ 216.00 (rate increase Dec. 2020)
Jessica Corbin        $ 210.00                      $ 168.00           Acct. Staff
Jessica Corbin        $ 225.00                      $ 180.00 (rate increase Dec. 2020)
Alla Maumus           $ 175.00                      $ 140.00           Acct. Staff
Emily Ransom          $ 200.00                      $ 160.00           Acct. Staff
Nicole Nelson         $ 80.00                       $ 64.00            Acct. Staff
Cindy Allred          $ 70.00                       $ 56.00            Acct. Staff
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 5 of 182 PageID #:20274




Axos Financial Services


      Professional            Position                  Hourly Rates


      Gena Sullivan           Project Manager           $80.00


      Cheryl Bender           IT/Programming            $100.00


      Tracey McMahan          Data Entry                $45.00


      Joanna Croney           Data Entry                $45.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 6 of 182 PageID #:20275



Prometheum’s Hourly Rate

     Position                        Hourly Rate
     Senior Technical Consultant     $110
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 7 of 182 PageID #:20276




                           EXHIBIT B
                                Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 8 of 182 PageID #:20277


                                                                               Docket                                                                 Approved
                          Docket No.                     Amount of
Interim Fee Application               Date Filed                               No.      Date of Order      Amount Approved      Amount Paid          Amount Unpaid
                          Application                    Application
                                                                               Order                                                                 (as of 9/30/20)
First (3d Q 2018)         411        June 12, 2019       $        413,298.44   546      October 15, 2019   $      413,298.44    $      413,298.44    $             -
Second (4th Q 2018)       487        August 21, 2019     $        553,968.43   547      October 15, 2019   $      553,968.43    $      553,968.43    $             -
Third (1st Q 2019)        569        November 1, 2019    $        547,711.44   614      January 7, 2020    $      547,711.44    $      547,711.44    $             -
Fourth (2d Q 2019)        576        November 15, 2019   $        499,214.42   614      January 7, 2020    $      499,214.42    $       23,008.66    $    476,205.76
Fifth (3d Q 2019)         608        December 20, 2019   $        485,094.92   710      June 9, 2020       $      485,094.92    $        5,290.00    $    479,804.92
Sixth (4th Q 2019)        626        February 14, 2020   $        297,791.41   710      June 9, 2020       $      297,791.41    $        3,965.00    $    293,826.41
Seventh (1st Q 2020)      755        July 28, 2020       $        362,102.16   824      October 26, 2020   $      362,102.16                   n/a    $    362,102.16
Eighth (2d Q 2020)        778        August 28, 2020     $        451,944.97   824      October 25, 2020   $      451,944.97                   n/a    $    451,944.97
Ninth (3d Q 2020)         885        November 30, 2020   $        403,064.48   n/a      n/a                               n/a                  n/a
                                                                                                                                                     $ 2,063,884.22
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 9 of 182 PageID #:20278




                           EXHIBIT C
         Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 10 of 182 PageID #:20279

                    STANDARDIZED FUND ACCOUNTING REPORT for EQUITYBUILD, INC., et al. - Cash Basis
                                   Receivership; Civil Court Docket No. 18-cv-05587
                                     Reporting Period 10/1/2020 to 12/31/2020

Fund Accounting (See Instructions):
                                                                             Detail         Subtotal       Grand Total
Line 1        Beginning Balance (As of 10/1/2020):                        $1,167,227.32                    $1,167,227.32
              Increases in Fund Balance:
Line 2        Business Income
Line 3        Cash and unliquidated assets
Line 4        Interest/Dividend Income                                         $758.19
Line 5        Business Asset Liquidation
Line 6        Personal Asset Liquidation
Line 7        Net Income from Properties
Line 8        Miscellaneous - Other¹                                       $148,302.95
                Total Funds Available (Line 1-8):                                                          $1,316,288.46
              Decrease in Fund Balance:
Line 9      Disbursements to Investors
Line 10     Disbursements for receivership operations
   Line 10a Disbursements to receiver or Other Profesionals
   Line 10b Business Asset Expenses²                                       ($134,407.03)
   Line 10c Personal Asset Expenses
   Line 10d Investment Expenses
   Line 10e Third-Party Litigation Expenses
                1. Attorney Fees
                2. Litigation Expenses
              Total Third-Party Litigation Expenses                                               $0.00
   Line 10f Tax Administrator Fees and Bonds
  Line 10g Federal and State Tax Payments
              Total Disbursements for Receivership Operations                              ($134,407.03)
Line 11     Disbursements for Distribution Expenses Paid by the Fund:
   Line 11a    Distribution Plan Development Expenses:
                 1. Fees:
                       Fund Administrator……………………………………………………….….
                       Independent Distribution Consultant (IDC)…………………
                       Distribution Agent……………………….……………………………………
                       Consultants………………………………………………….…………………….
                       Legal Advisers…………………………………………………………….……..
                       Tax Advisers……………………………………………………………………….
                  2. Administrative Expenses
                  3. Miscellaneous
               Total Plan Development Expenses                                                    $0.00
  Line 11b       Distribution Plan Implementation Expenses:
                   1. Fees:
                       Fund Administrator…………..…………….…………………………
                       IDC……………………………………………………………………………..
         Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 11 of 182 PageID #:20280

                 STANDARDIZED FUND ACCOUNTING REPORT for EQUITYBUILD, INC., et al. - Cash Basis
                                Receivership; Civil Court Docket No. 18-cv-05587
                                  Reporting Period 10/1/2020 to 12/31/2020

                    Distribution Agent……………………….………………..…..………
                    Consultants………………………………………………….…………….
                    Legal Advisers………………………………………….………………………..
                    Tax Advisers……………………………………………………..………………..
                 2. Administrative Expenses
                 3. Investor identification
                    Notice/Publishing Approved Plan………………………………….
                    Claimant Identification……………………………………………………
                    Claims Processing……………………………………………………………..
                    Web Site Maintenance/Call Center……………………………….
                 4. Fund Adminstrator Bond
                 5. Miscellaneous
                 6. Federal Account for Investor Restitution
                   (FAIR) reporting Expenses
                 Total Plan Implementation Expenses
                 Total Disbursement for Distribution Expenses Paid by the Fund            $0.00
Line 12     Disbursement to Court/Other:
   Line 12a     Investment Expenses/Court Registry Investment
                System (CRIS) Fees
   Line 12b     Federal Tax Payments
              Total Disbursement to Court/Others:
              Total Funds Disbursed (Lines 1-12):                                                      ($134,407.03)
Line 13         Ending Balance (As of 12/31/2020):                                                   $1,181,881.43
Line 14     Ending Balance of Fund - Net Assets:
   Line 14a    Cash & Cash Equivalents                                                               $1,181,881.43
   Line 14b    Investments (unliquidated Huber/Hubadex investments)
   Line 14c    Other Assets or uncleared Funds
               Total Ending Balance of Fund - Net Assets                                             $1,181,881.43



           ¹ Refund of insurance premium financing payments for sold
           propert7 (6751 S Merrill) - $240.00; funds transfers from
           property accounts per 10/30/20 Order (#843) on 2d
           restoration motion - $148,062.95; TOTAL: $148,302.95
           ² Insurance ($96,968.83); property utilities ($11,023.69);
           property security installations ($4,591.08); property repairs
           ($10,076.68): property management fees ($2,003.00);
           payment of retained professional fees for 1Q and 2Q2020
           per 10/26/20 Order (#824); ($9,743.75); TOTAL $134,407.03.




                                                               Receiver:
                                                                                 /s/ Kevin B. Duff
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 12 of 182 PageID #:20281

      STANDARDIZED FUND ACCOUNTING REPORT for EQUITYBUILD, INC., et al. - Cash Basis
                     Receivership; Civil Court Docket No. 18-cv-05587
                       Reporting Period 10/1/2020 to 12/31/2020

                                                          (Signature)

                                                      Kevin B. Duff, Receiver EquityBuild, Inc., et al.
                                                          (Printed Name)

                                              Date:                     January 26, 2021
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 13 of 182 PageID #:20282




                            EXHIBIT D
    Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 14 of 182 PageID #:20283



                                                    Master Asset List
                                       Receiver’s Account (as of 12/31/2020)
Institution                                Account Information              Amount
AXOS Fiduciary Services                    Checking #0181                                                       $1,055,148.26
AXOS Fiduciary Services                      Checking #0348                                                       $126,733.17
                                                                                                                        Total:
                                                                                                                $1,181,881.43

                                 Receivership Defendants’ Accounts
Institution      Account Information                         Current Value                           Amount Transferred
                                                                                                     to Receiver’s
                                                                                                     Account
Wells Fargo      Checking (53 accounts in the names of the                                                    $190,184.13¹
                 affiliates and affiliate entities included as
                 Receivership Defendants)
Wells Fargo      Checking (account in the names of Shaun                                                           $23,065.43²
                 Cohen and spouse)
Byline Bank      Checking (2 accounts in names of Receivership                      $21,828.73³
                 Defendants)
                                                                                                                        Total:
                                                                                                                  $213,249.56

                                   EquityBuild Real Estate Portfolio
For a list of the properties within the EquityBuild portfolio identified by property address, alternative
address (where appropriate), number of units, and owner, see Exhibit 1 to the Receiver’s First Status
Report, Docket No. 107. See also Exhibit E hereto.

                                            Other, Non-Illinois Real Estate
Description                                                     Appraised Market Value
Single family home in Plano, Texas                                                                              ±$450,000.00

                                                                          Approximate mortgage amount: $400,000.00
                                                                         Approximate value less mortgage: $50,000.00


     ¹ This amount reflects the total value of all of the frozen bank accounts held by Wells Fargo that were transferred to
     the Receiver’s account; the final transfer was made on 1/22/20, and included as part of the Receiver’s Account as of
     3/31/20.
     ² This amount was transferred to the Receiver’s Account as of 8/27/18, and is included as part of the total balance of
     the Receiver’s Account as of 3/31/19.
     ³ The Receiver is investigating whether these accounts are properly included within the Receivership Estate.
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 15 of 182 PageID #:20284




                            EXHIBIT E
       Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 16 of 182 PageID #:20285
                                                             SEC v. EquityBuild, Inc., et al.
                                                                     No. 18-cv-5587
                                       Balances of Funds in Property Specific Accounts as of December 31, 2020




                                                    Account Balance
                                                                                                                 Reason for Change (if any)
 Account Number          Account Name             (as of December 31,       Date of Settlement
                                                                                                                    10/1/20 - 12/31/20
                                                          2020)
0025              7301 S Stewart Ave                         $302,674.81               11/4/2019   Interest earned, $190.15
0033              5001-05 S Drexel                         $2,719,323.46               5/22/2019   Interest earned, $1,708.33
0041              7927-49 S Essex                            $642,868.78                5/1/2019   Interest earned, $403.86
0058              8100-14 S Essex                            $926,599.60               4/30/2019   Interest earned, $582.10
0066              6160-6212 S King                           $428,856.60               4/30/2019   Interest earned, $269.41
0108              8047 S. Manistee                           $806,947.63                2/5/2020   Interest earned, $506.93
0116              5955 S. Sacramento                         $448,986.96               11/5/2019   Interest earned, $282.06
0124              6001-05 S. Sacramento                      $327,036.56               11/5/2019   Interest earned, $205.45
0132              7026-42 S. Cornell                         $865,975.06               11/6/2019   Interest earned, $544.01
0157              7834-44 S. Ellis                         $1,632,532.19               11/4/2019   Interest earned, $1,025.58
0165              701-13 S. 5th Avenue                       $597,747.79               3/31/2020   Refund from title company of unused escrow funds,
                                                                                                   $142,798.11; interest earned, $354.06
0199              7625 S. East End                         $1,238,662.35              12/20/2019   Interest earned, $778.15
0207              7635 S. East End                         $1,046,270.38              12/20/2019   Interest earned, $657.28
0215              7748 S. Essex                            $1,169,126.89              12/18/2019   Interest earned, $734.46
0223              7750 S. Muskegon                          $408,538.52               12/18/2019   Interest earned, $256.65
0231              7749-59 S. Yates                          $647,543.90                4/22/2020   Transfer to Receiver's account in accordance with
                                                                                                   Order (#843) on 2d restoration motion
                                                                                                   ($139,383.80); interest earned, $434.41
0249              7450 S. Luella                            $186,135.60                 5/7/2020   Interest earned, $116.93
0256              4520-26 S. Drexel                        $5,883,614.92               5/21/2020   Interest earned, $3,696.18
0264              6749-59 S. Merrill                       $1,398,209.10               4/28/2020   Interest earned, $878.38
0272              7110 S. Cornell                          $1,146,680.00               8/13/2020   Interest earned, $720.36
0298              7600 S. Kingston                         $1,377,480.29               12/3/2020   Proceeds from 12/3/20 sale of property,
                                                                                                   $1,377,207.46; interest earned, $272.83
0306              7656 S. Kingston                           $230,837.38               12/2/2020   Proceeds from 12/2/20 sale of property,
                                                                                                   $230,791.66; interest earned, $45.72
0314              8201 S. Kingston                          $279,204.19                5/21/2020   Interest earned, $175.40
0322              8326-58 S. Ellis                         $1,311,281.33               6/11/2020   Refund from title company of unused escrow funds,
                                                                                                   $2,000.00; interest earned, $823.47
0330              6949-59 S. Merrill                       $1,405,122.05               12/1/2020   Proceeds from 12/1/20 sale of property,
                                                                                                   $1,404,824.55; interest earned, $297.50
0355              7546 S. Saginaw                            $510,616.73               5/13/2020   Interest earned, $321.65
0363              638 N. Avers                               $336,001.06                     n/a   Insurance settlement for fire damage (additional
                                                                                                   amount) $111,758.22; payment of property
                                                                                                   management expenses, ($13,140.29); payment of
                                                                                                   commission to insurance broker ($32,486.92);
                                                                                                   payment of fees to fire board-up service
                                                                                                   ($11,139.00); interest earned, $191.10

0371              5450 S. Indiana                          $1,650,075.30               6/25/2020 Transfer to Receiver's account in accordance with
                                                                                                 Order (#843) on 2d restoration motion ($8,679.15);
                                                                                                 interest earned, $1,041.16
0389              6437 S. Kenwood                          $1,317,233.21               6/25/2020 Interest earned, $829.77
0397              7300 S. St. Lawrence                      $283,544.58                7/27/2020 Interest earned, $178.62
0405              7760 S. Coles                             $120,606.44                6/26/2020 Interest earned, $75.98
0413              8000 S. Justine                           $184,483.98                6/26/2020 Interest earned, $116.21
0421              8107-09 S. Ellis                            $94,916.63               6/30/2020 Interest earned, $59.80
0439              8209 S. Ellis                             $253,342.74                 7/1/2020 Interest earned, $159.59
0447              8214-16 S. Ingleside                      $204,692.87                6/30/2020 Interest earned, $127.54
0454              11117 S. Longwood                        $1,589,102.58                7/8/2020 Interest earned, $1,001.04
0462              1700 Juneway                             $2,629,327.52              10/20/2020 Proceeds from 10/20/20 sale of property,
                                                                                                 $2,628,031.19; interest earned, $1,296.33
0470              1131-41 E. 79th                          $1,055,948.44              12/22/2020 Proceeds from 12/22/20 sale of property,
                                                                                                 $1,055,876.12; interest earned, $72.32
0488              2736 W. 64th                               $373,360.72               9/29/2020 Interest earned, $235.19
       Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 17 of 182 PageID #:20286
                                                             SEC v. EquityBuild, Inc., et al.
                                                                     No. 18-cv-5587
                                       Balances of Funds in Property Specific Accounts as of December 31, 2020




                                                    Account Balance
                                                                                                                 Reason for Change (if any)
 Account Number          Account Name             (as of December 31,       Date of Settlement
                                                                                                                    10/1/20 - 12/31/20
                                                          2020)
0496              3074 Cheltenham                          $1,012,831.26               9/24/2020 Post-sale reconciliation proceeds from property
                                                                                                 manager, $51,828.28; interest earned, $608.56

0504              5618 S. Martin Luther King                 $601,063.85               9/29/2020 Interest earned, $378.64
0512              6250 S. Mozart                             $863,100.40              12/22/2020 Proceeds from 12/22/20 sale of property,
                                                                                                 $843,372.55; interest earned, $70.16
0520              6355 S. Talman                             $472,440.40               9/29/2020 Interest earned, $297.61
0538              6356 S. California                         $312,751.81               9/29/2020 Interest earned, $197.01
0546              6554-58 S. Vernon                          $528,947.39              10/15/2020 Proceeds from 10/15/20 sale of property,
                                                                                                 $528,668.50; interest, $278.89
0553              7051 S. Bennett                            $483,127.84               9/23/2020 Interest earned, $304.34
0561              7201 S. Constance                          $952,017.95               9/30/2020 Interest earned, $599.71
0579              7201-07 S. Dorchester                      $416,779.79              10/20/2020 Proceeds from 10/20/20 sale of property,
                                                                                                 $413,136.81; refund from title company of unused
                                                                                                 escrow funds, $3,438.04; interest earned, $204.94

0587              7508 S. Essex                              $691,115.13              10/28/2020 Proceeds from 10/28/20 sale of property,
                                                                                                 $690,807.52; interest earned, $307.61
0595              7957 S. Marquette                         $279,970.84                9/21/2020 Interest earned, $176.36
0603              4533 S. Calumet                          $1,969,944.25               12/1/2020 Proceeds from 12/1/20 sale of property,
                                                                                                 $1,969,074.99; interest earned, $418.42
0611              1017 W. 102nd                                $4,496.31                     n/a Interest earned, $2.83
0629              1516 E. 85th                                 $2,903.75                     n/a Interest earned, $1.83
0637              417 Oglesby                                   $369.96                      n/a Interest earned, $0.23
0645              7922 S. Luella                                $200.67                      n/a Interest earned, $0.13
0652              7925 S. Kingston                             $2,056.09                     n/a Interest earned, $1.29
0660              8030 S. Marquette                            $1,414.11                     n/a Interest earned, $0.89
0678              8104 S. Kingston                             $2,647.79                     n/a Interest earned, $1.67
0686              8403 S. Aberdeen                             $2,354.58                     n/a Interest earned, $1.48
0694              8405 S. Marquette                            $1,945.78                     n/a Interest earned, $1.23
0702              8529 S. Rhodes                                $935.69                      n/a Interest earned, $0.59
0710              9212 S. Parnell                              $2,461.76                     n/a Interest earned, $1.55
0728              10012 S. LaSalle                             $2,024.92                     n/a Interest earned, $1.27
0736              11318 S. Church                              $1,159.98                     n/a Interest earned, $0.73
0744              6554 S. Rhodes                               $1,086.73                     n/a Interest earned, $0.68
0751              6825 S. Indiana                              $1,054.11                     n/a Interest earned, $0.66
0769              7210 S. Vernon                                $224.23                      n/a Interest earned, $0.15
0777              7712 S. Euclid                               $1,642.25                     n/a Interest earned, $1.04
0785              8107 S. Kingston                              $367.55                      n/a Interest earned, $0.23
0793              8346 S. Constance                            $1,471.84                     n/a Interest earned, $0.92
0801              8432 S. Essex                                 $393.52                      n/a Interest earned, $0.25
0819              8517 S. Vernon                               $1,174.48                     n/a Interest earned, $0.74
0827              2129 W. 71st                                 $1,002.69                     n/a Interest earned, $0.63
0835              9610 S. Woodlawn                             $2,330.52                     n/a Interest earned, $1.47
0843              1401 W. 109th                                $2,368.74                     n/a Interest earned, $1.49
0850              1139 E. 79th                                 $3,706.04                     n/a Interest earned, $2.33
0868              4611 S. Drexel                              $43,820.47                     n/a Interest earned, $27.61
0876              6217 S. Dorchester                          $12,826.65                     n/a Interest earned, $8.08
0884              7255 S. Euclid                              $26,425.71                     n/a Interest earned, $16.65
0892              7024 S. Paxton                              $45,157.36                     n/a Interest earned, $28.45
0900              4317 S. Michigan                           $791,811.22               12/2/2020 Proceeds from 12/2//20 sale of property,
                                                                                                 $787,969.95; interest earned, $164.24
0918              7701 S. Essex                              $646,029.07              11/16/2020 Proceeds from 11/16/20 sale of property,
                                                                                                 $641,060.09; interest earned, $200.62
0926              816 E. Marquette                           $752,554.46              11/18/2020 Proceeds from 11/18/20 sale of property,
                                                                                                 $747,245.26; interest earned, $228.44
0934              1422 E. 68th                                 $1,823.22                     n/a Interest earned, $1.15
0942              2800 E. 81st                                 $5,401.18                     n/a Interest earned, $3.40
       Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 18 of 182 PageID #:20287
                                                             SEC v. EquityBuild, Inc., et al.
                                                                     No. 18-cv-5587
                                       Balances of Funds in Property Specific Accounts as of December 31, 2020




                                                    Account Balance
                                                                                                                 Reason for Change (if any)
 Account Number         Account Name              (as of December 31,       Date of Settlement
                                                                                                                    10/1/20 - 12/31/20
                                                          2020)
0959              4750 S. Indiana                             $13,133.06                     n/a Interest earned, $8.28
0967              7840 S. Yates                                 $8,764.09                    n/a Interest earned, $5.53
0975              7442-48 S. Calumet                         $518,720.74              11/16/2020 Proceeds from 11/16/20 sale of property,
                                                                                                 $518,560.89; interest earned, $159.85
0983              431 E. 42nd Place                           $59,398.89               11/5/2020 Proceeds from 11/5/20 sale of property, $59,375.71;
                                                                                                 interest earned, $23.18

                  TOTAL FUNDS HELD:                       $49,583,260.26
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 19 of 182 PageID #:20288




                           EXHIBIT F
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 20 of 182 PageID #:20289
                                 Rachlis Duff & Peel, LLC
                                      542 South Dearborn Street
                                                                                          tel (312) 733-3950
                                              Suite 900                                   fax (312) 733-3952
                                        Chicago, Illinois 60605




February 8, 2021

Kevin B. Duff, Receiver
c/o Rachlis Duff & Peel, LLC
542 S. Dearborn Street, Suite 900
Chicago, IL 60605




 Re: SEC v. EquityBuild Inc., EquityBuild Finance, LLC, Jerome H.                      Fed. I.D. No. XX-XXXXXXX
     Cohen, and Shaun D. Cohen                                                         Invoice No.6621127
     No. 18-cv-5587, US Dist. Ct., Northern Dist. of Illinois, Eastern Div.


 Legal Fees for the period October 2020                                   $28,431.00

 Expenses Disbursed                                                           $0.00


 Due this Invoice                                                         $28,431.00
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 21 of 182 PageID #:20290
    Kevin B. Duff, Receiver                                                                                Page 2




         Date       Indiv Hours Description

Asset Disposition

         10/1/2020 KBD        1.20 Telephone conference with and draft correspondence to real estate broker
                                   and A. Porter regarding property sales and related issues (7201 Dorchester,
                                   7237 Bennett) (.6); confer with M. Rachlis and J. Wine regarding same (7201
                                   Dorchester, 7237 Bennett) (.1); exchange correspondence with J. Rak
                                   regarding post sale reconciliation (7110 Cornell) (.1); exchange
                                   correspondence with M. Rachlis regarding tenth sales motion (.2); exchange
                                   correspondence with J. Rak regarding purchaser's lender request for property
                                   access (2800-06 E. 81st) (.2).

                                   Asset Disposition

         10/2/2020 KBD        1.20 Study and revise tenth sales motion.

                                   Asset Disposition

         10/4/2020 KBD        0.50 Revise tenth motion to approve sales and exchange correspondence
                                   regarding same.

                                   Asset Disposition

         10/5/2020 KBD        0.80 Review revised tenth motion to approve sales and exchange correspondence
                                   regarding filing of same (.5); draft correspondence to real estate broker
                                   regarding negotiation with potential buyer (1102 Bingham) (.1); review
                                   correspondence regarding lease units, sale, and closing (7201 Dorchester)
                                   (.2).

                                   Asset Disposition

         10/6/2020 KBD        0.30 Telephone conference with A. Porter regarding closing on sale of property
                                   and water certificate and escrow issue (5618 King) and relating to efforts to
                                   resolve potential closing issue with another property and communications with
                                   purchaser and asset manager (7201 Dorchester) (.1); exchange
                                   correspondence with K. Pritchard and bank representatives regarding transfer
                                   of funds and telephone conference with bank representative regarding same
                                   (7201 Dorchester) (.2).

                                   Asset Disposition

         10/7/2020 KBD        0.50 Work on tenth sales motion (.3); exchange correspondence with A. Porter
                                   regarding planning for additional sales (6558 South Vernon, 1700 West
                                   Juneway, 7201 South Dorchester, 7508 South Essex, 431 East 42nd Street,
                                   7237 South Bennett, 638 North Avers, and 7109 South Calumet) (.2).

                                   Asset Disposition

         10/12/2020 KBD       2.40 Confer with real estate broker, A. Porter, and M. Rachlis regarding efforts
                                   and planning to sell certain properties (7109 Calumet) (1.2), (638 Avers) (.3),
                                   (7237 Bennett) (.4), (7508 Essex) (.3); exchange correspondence with J.
                                   Wine and real estate broker regarding housing court action (7508 Essex)
                                   (.2).

                                   Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 22 of 182 PageID #:20291
 Kevin B. Duff, Receiver                                                                                Page 3



     Date      Indiv Hours Description

     10/13/2020 KBD        0.20 Attention to post-closing receipt and deposit of escrow funds (701 S. 5th).

                                Asset Disposition

     10/14/2020 KBD        0.80 Work on closing documents with J. Rak and A. Watychowicz (6558 S Vernon,
                                1700 S Juneway, 7201 S Dorchester, 7508 S. Essex).

                                Asset Disposition

     10/15/2020 KBD        0.80 Study purchase offer and exchange correspondence with real estate broker
                                and A. Porter regarding same (1102 Bingham) (.3); telephone conference
                                with J. Wine regarding property sale and related expenses (1102 Bingham)
                                (.1); exchange correspondence with A. Porter regarding PSA for property
                                (7508 Essex) (.2); exchange correspondence regarding closing and property
                                management expenses (7051 Bennett) (.2).

                                Asset Disposition

     10/16/2020 KBD        1.00 Work with A. Porter and J. Rak on planning for listing SFR portfolio and title
                                exception and insurance issues (.6), closing planning for property (1700
                                Juneway) (.1), purchase offer on property (1102 Bingham) (.1), and property
                                manager liens and expenses (.2).

                                Asset Disposition

     10/19/2020 KBD        0.20 Exchange correspondence with A. Porter regarding sale of property (1102
                                Bingham).

                                Asset Disposition

     10/20/2020 KBD        1.30 Work on sale agreement for property (1102 Bingham) and draft
                                correspondence to real estate broker regarding same.

                                Asset Disposition

     10/22/2020 KBD        0.40 Study correspondence regarding title issue (7237-43 South Bennett, 7933 S
                                Kingston, 8104 S Kingston, 8529 S Rhodes, 1401 W 109th, 310 E 50th, 6807
                                S Indiana) (.2); exchange correspondence with A. Porter regarding funds
                                from sales of properties (701 S 5th, 8326-38 S Ellis) (.1); study
                                correspondence from real estate broker regarding sale of property (7237
                                Bennett) (.1).

                                Asset Disposition

     10/23/2020 KBD        2.00 Telephone conference with real estate broker regarding efforts to sell and
                                close on properties (7237 Bennett, 7109 Calumet, 648 Avers, SFR portfolio)
                                (.2); work on preparation for marketing and listing of single-family residence
                                portfolio and prepare for call with broker and lenders counsel (.5); confer
                                with broker, lenders counsel, and A. Porter regarding single-family
                                residence portfolio marketing and listing planning, title issues, due diligence
                                materials, bid procedures, credit bid interest, and procedure for reviewing
                                bids (.4); exchange correspondence with J. Wine regarding order approving
                                sale of properties without objection in tenth motion to approve sales (4533-
                                47 South Calumet, 4317-19 South Michigan, 7442-54 South Calumet, 7701-
                                03 South Essex, 816-22 East Marquette, 431 East 42nd Place) (.3); draft
                                correspondence to real estate broker regarding same (4533-47 South
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 23 of 182 PageID #:20292
    Kevin B. Duff, Receiver                                                                                 Page 4



        Date      Indiv Hours Description

                                   Calumet, 4317-19 South Michigan, 7442-54 South Calumet, 7701-03 South
                                   Essex, 816-22 East Marquette, 431 East 42nd Place) (.1); attention to
                                   closing document (4611 Drexel) (.1); exchange correspondence with A.
                                   Porter and J. Wine regarding closing on sales of properties (4533-47 South
                                   Calumet, 4317-19 South Michigan, 7442-54 South Calumet, 7701-03 South
                                   Essex, 816-22 East Marquette, 431 East 42nd Place) (.2); study further
                                   correspondence regarding exceptions to title issues (7237-43 South
                                   Bennett, 7933 S Kingston, 8104 S Kingston, 8529 S Rhodes, 1401 W 109th,
                                   310 E 50th, 6807 S Indiana) (.2).

                                   Asset Disposition

        10/30/2020 KBD        1.40 Exchange correspondence with A. Porter regarding communications with
                                   defaulting purchaser (7600 Kingston, 7656 Kingston, 6949 Merrill) (.2); confer
                                   with A. Porter and real estate broker regarding property sale efforts and
                                   various related issues (7600 Kingston, 7656 Kingston, 6949 Merrill, 7237
                                   Bennett, 7109 Calumet, 638 Avers) (1.2).

                                   Asset Disposition


SUBTOTAL:                                                                                    [ 15.00          5850.00]

Business Operations

        10/1/2020 KBD         0.40 Review information from J. Rak regarding real estate taxes (.2); attention to
                                   utility invoices issue (.2).

                                   Business Operations

        10/5/2020 KBD         0.20 Exchange correspondence with J. Rak regarding buyer's appraiser (2800-06
                                   81st) (.1); review correspondence from J. Wine regarding administrative
                                   hearing actions (7109 Calumet) (.1).

                                   Business Operations

        10/6/2020 KBD         1.10 Exchange correspondence with insurance adjuster regarding efforts to
                                   complete settlement of claim (638 Avers) (.2); attention to notice of
                                   attorney's lien (7110 Cornell) (.2); confer with government representative
                                   (.7).

                                   Business Operations

        10/7/2020 KBD         0.50 Exchange various correspondence regarding corporate issues.

                                   Business Operations

        10/9/2020 KBD         0.90 Telephone conference and exchange correspondence with insurance broker
                                   and J. Wine regarding potential claim (7110-16 Cornell) (.2); exchange
                                   correspondence with property manager and asset manager regarding
                                   additional security for property (638 Avers) (.1); study financial reporting from
                                   property managers (.5); exchange correspondence with property manager
                                   regarding potential property repair (7237 Bennett) (.1).
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 24 of 182 PageID #:20293
 Kevin B. Duff, Receiver                                                                              Page 5



     Date      Indiv Hours Description


                                Business Operations

     10/11/2020 KBD        0.50 Work on state court actions regarding property (7508 Essex) and exchange
                                correspondence with A. Porter and asset manager.

                                Business Operations

     10/12/2020 KBD        0.50 Attention to payment of security expense (638 Avers) (.2); work on proofs for
                                insurance settlement and exchange correspondence with adjuster regarding
                                same and potential recovery (638 Avers) (.3).

                                Business Operations

     10/13/2020 KBD        0.50 Exchange correspondence with property manager and K. Pritchard regarding
                                security service and expense (7237 S. Bennett) (.2); telephone conference
                                with E. Duff regarding property expenses and financial reporting (.3).

                                Business Operations

     10/14/2020 KBD        0.20 Exchange correspondence with J. Wine regarding lawsuit relating to property
                                (1102 Bingham).

                                Business Operations

     10/15/2020 KBD        0.30 Telephone conference with J. Wine regarding property manager expense
                                reimbursement (7051 S Bennett, 7749 S Yates, 8201 S Kingston, 8947 S
                                Manistee).

                                Business Operations

     10/19/2020 KBD        0.20 Attention to property expenses (638 Avers, 1401 W 109th, 7201 Dorchester).

                                Business Operations

     10/20/2020 KBD        0.50 Exchange correspondence with K. Pritchard regarding insurance issues (.2);
                                work on restoration of funds (.3).

                                Business Operations

     10/21/2020 KBD        0.40 Study objections to tenth property sales motion.

                                Business Operations

     10/23/2020 KBD        0.30 Exchange correspondence with insurance adjuster and K. Pritchard regarding
                                claim and expense amounts (638 Avers) (.2); exchange correspondence with
                                asset manager regarding water meter vault compliance (7838-40 S. Yates)
                                (.1).

                                Business Operations

     10/26/2020 KBD        0.20 Exchange correspondence with insurance adjuster and K. Pritchard
                                regarding recovery of insurance settlement proceeds (638 Avers).

                                Business Operations
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 25 of 182 PageID #:20294
    Kevin B. Duff, Receiver                                                                                 Page 6



         Date     Indiv Hours Description


         10/28/2020 KBD       0.40 Exchange correspondence regarding order on second restoration motion (.2);
                                   exchange correspondence regarding water meter repair and cost (7838-40 S
                                   Yates) (.2).

                                   Business Operations


SUBTOTAL:                                                                                    [ 7.10           2769.00]

Claims Administration & Objections

         10/1/2020 KBD        3.20 Confer and exchange correspondence with M. Rachlis and J. Wine regarding
                                   claims process, standard discovery, joint report on open issues, turnover
                                   motion, and various related issues (1.0); telephone conference with A. Porter
                                   regarding property record and deed analysis (6751 Merrill, 7110 Cornell) (.2);
                                   work on response to claimant's turnover motion and further confer with M.
                                   Rachlis and J. Wine regarding same (6751 Merrill, 7110 Cornell) (1.1); study
                                   and revise joint status report on open issues and standard discovery requests
                                   (.8); attention claimant communication and exchange correspondence with
                                   A. Watychowicz regarding same (.1).

                                   Claims Administration & Objections

         10/2/2020 KBD        2.90 Study and revise standard discovery requests and exchange correspondence
                                   with J. Wine and M. Rachlis regarding same (.5); work on response to
                                   turnover motion (7110 Cornell, 6751 Merrill) (1.7); study and revise joint
                                   motion regarding standard discovery and exchange correspondence
                                   regarding same (.5); telephone conference with J. Wine regarding
                                   instructions in investor lender standard discovery requests (.2);

                                   Claims Administration & Objections

         10/7/2020 KBD        1.10 Study information relating to potential repair and credit to purchaser (7237
                                   Bennett) (.2); work and correspondence relating to potential claim (7110
                                   Cornell) (.5); draft correspondence to lender's counsel regarding same (7110
                                   Cornell) (.1); work on efforts to resolve dispute with lender regarding letter of
                                   credit (7109 Calumet) (.3).

                                   Claims Administration & Objections

         10/8/2020 KBD        0.50 Attention to potential claim (7110 Cornell) (.2); attention to communications
                                   from claimants (.3).

                                   Claims Administration & Objections

         10/9/2020 KBD        0.20 Exchange correspondence regarding potential claim (7110 Cornell).

                                   Claims Administration & Objections

         10/10/2020 KBD       0.20 Study institutional lender proposal regarding EquityBuild documents
                                   and exchange correspondence with regarding same.

                                   Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 26 of 182 PageID #:20295
 Kevin B. Duff, Receiver                                                                                 Page 7



     Date      Indiv Hours Description


     10/11/2020 KBD        0.20 Exchange correspondence with A. Porter regarding property manager claim
                                (7237 Bennett).

                                Claims Administration & Objections

     10/12/2020 KBD        0.70 Study correspondence from J. Wine regarding personal injury claim and
                                attorney lien (4520 Drexel) (.2); work on communications with claimants
                                (.1); study motion for reconsideration (.4).

                                Claims Administration & Objections

     10/13/2020 KBD        1.10 Analysis of claims process methodology (.3); work on response to claimants'
                                requests for information (.4); attention to tax claim lawsuit (1102 Bingham)
                                (.3); review proof of claim and correspondence regarding same (.1).

                                Claims Administration & Objections

     10/14/2020 KBD        2.30 Study claimants' reply brief relating to turnover motion (6751 Merrill, 7110
                                Cornell) (.3); analysis of letter of credit issues and draft correspondence to A.
                                Porter and M. Rachlis regarding same (7109 Calumet) (.6); draft and revise
                                correspondence to claimants' counsel regarding requests for claims,
                                documents, and information (.5); work on responses to claimants' requests
                                for information (.4); study correspondence from insurance adjuster regarding
                                claim relating to property (638 Avers) (.2); draft correspondence to
                                accountant regarding same and recovery of funds (.1); exchange
                                correspondence with claimants' counsel regarding same (638 Avers) (.2).

                                Claims Administration & Objections

     10/15/2020 KBD        0.80 Draft correspondence to claimant's counsel regarding proof of claim forms
                                and EB documents and exchange correspondence with M. Rachlis
                                regarding same (.5); study claims by property (.3).

                                Claims Administration & Objections

     10/16/2020 KBD        0.60 Confer with A. Porter and J. Rak regarding claims analysis planning (.1); work
                                on communications with claimants (.2); draft correspondence to claimants'
                                counsel regarding EB documents and proof of claim forms (.3).

                                Claims Administration & Objections

     10/19/2020 KBD        0.30 Study reply brief regarding turnover motion (.2); exchange correspondence
                                regarding claimant inquiry relating to post-sale reconciliation (.1).

                                Claims Administration & Objections

     10/20/2020 KBD        1.00 Draft correspondence to M. Rachlis regarding summary proceedings (.4);
                                attention to response to motion for reconsideration and study correspondence
                                regarding same (.4); review and exchange correspondence regarding state
                                court lawsuit (.2).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 27 of 182 PageID #:20296
 Kevin B. Duff, Receiver                                                                               Page 8



     Date      Indiv Hours Description


     10/22/2020 KBD        3.70 Work on response to claimants’ motion for reconsideration.

                                Claims Administration & Objections

     10/23/2020 KBD        4.20 Draft and revise response to claimants' motion for reconsideration, and draft
                                correspondence to M. Rachlis regarding same (2.8); study hearing
                                transcripts, draft correspondence, and evaluate claimants' proposal for
                                document data base and cost sharing (1.3); study correspondence from
                                claimant regarding institutional lenders and discovery (.1).

                                Claims Administration & Objections

     10/24/2020 KBD        1.70 Draft and revise response to claimants' motion for reconsideration, and
                                exchange correspondence with M. Rachlis regarding same.

                                Claims Administration & Objections

     10/25/2020 KBD        2.00 Draft and revise response to claimants' motion for reconsideration and
                                exchange correspondence with M. Rachlis regarding same (1.9); review
                                correspondence regarding EB documents for repository (.1).

                                Claims Administration & Objections

     10/26/2020 KBD        3.20 Draft and revise response to claimants' motion for reconsideration and
                                exchange correspondence with M. Rachlis and J. Wine regarding same (1.6);
                                revise response to document database proposal and exchange various
                                correspondence regarding same (.9); study SEC opposition to motion for
                                reconsideration (.2); prepare for hearing on claims before Judge Lee and
                                exchange correspondence regarding same (.5).

                                Claims Administration & Objections

     10/27/2020 KBD        7.40 Prepare for hearing before Judge Lee on claims (1.1); work on claims
                                process planning and progression of review (1.0); confer with M. Rachlis and
                                J. Wine regarding issues relating to hearing before Judge Lee (.8); attention
                                to communications from numerous claimants (.9); confer with SEC, M.
                                Rachlis, and J. Wine (.4); appear at hearing before Judge Lee (2.3); confer
                                with M. Rachlis regarding hearing before Judge Lee (.3); study claimants'
                                motions to stay and to certify questions (.3); review and draft correspondence
                                regarding claim (4611 Drexel) (.2); exchange correspondence regarding
                                document database proposal (.1).

                                Claims Administration & Objections

     10/28/2020 KBD        2.10 Confer with M. Rachlis, J. Wine, and A. Porter regarding claimants' motion to
                                stay property sales (6250 Mozart, 1131-41 79th), claims review issues, and
                                various related property sale issues (1.5); exchange correspondence
                                regarding estimated closing costs (638 Avers) (.1); exchange
                                correspondence regarding planning for sale of properties and lender request
                                for delay (6250 Mozart, 1131-41 79th) (.3); study correspondence from M.
                                Rachlis regarding claimants' appeal (.2).

                                Claims Administration & Objections
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 28 of 182 PageID #:20297
    Kevin B. Duff, Receiver                                                                            Page 9



        Date      Indiv Hours Description


        10/29/2020 KBD        1.40 Work on communications with claimants regarding claims process and
                                   standard discovery (1.1); exchange correspondence with J. Wine
                                   regarding logistics for disseminating claim forms and supporting documents
                                   to claimants (.3).

                                   Claims Administration & Objections

        10/30/2020 KBD        2.70 Telephone conferences with SEC (.3); exchange correspondence with J.
                                   Wine and A. Watychowicz regarding service of information relating to claims
                                   (.2); work on communications with claimants regarding claims process (1.2);
                                   draft correspondence to M. Rachlis and J. Wine regarding claimants' appeal
                                   (6250 Mozart, 1131-41 79th) (.3); study issues relating to same (6250
                                   Mozart, 1131-41 79th) (.5); exchange correspondence with J. Wine regarding
                                   communication with claimant (4611 Drexel) (.2).

                                   Claims Administration & Objections


SUBTOTAL:                                                                                [ 43.50       16965.00]

Status Reports

        10/5/2020 KBD         0.20 Exchange correspondence with J. Wine regarding information for next status
                                   report.

                                   Status Reports

        10/12/2020 KBD        0.20 Exchange correspondence with J. Wine regarding master asset list and state
                                   court litigation.

                                   Status Reports

        10/15/2020 KBD        0.50 Study draft status report.

                                   Status Reports

        10/16/2020 KBD        1.60 Study and revise draft status report.

                                   Status Reports

        10/19/2020 KBD        1.50 Study and revise draft status report and exchange various correspondence
                                   regarding same.

                                   Status Reports

        10/20/2020 KBD        2.10 Work on status report and exchange various correspondence regarding
                                   same.

                                   Status Reports
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 29 of 182 PageID #:20298
    Kevin B. Duff, Receiver                                                                              Page 10



         Date     Indiv Hours Description


         10/22/2020 KBD       0.10 Exchange correspondence with J. Wine regarding claims information for
                                   status report.

                                   Status Reports

         10/28/2020 KBD       0.20 Exchange correspondence with J. Wine regarding status report, property
                                   sales, and timing.

                                   Status Reports

         10/29/2020 KBD       0.40 Work on status report and exchange various correspondence regarding same.

                                   Status Reports


SUBTOTAL:                                                                                  [ 6.80         2652.00]

Tax Issues

         10/12/2020 KBD       0.20 Exchange correspondence with tax administrator regarding
                                   receivership tax return.

                                   Tax Issues

         10/13/2020 KBD       0.30 Attention to receivership tax return and draft correspondence to K. Pritchard
                                   regarding same.

                                   Tax Issues


SUBTOTAL:                                                                                  [ 0.50           195.00]




                                                                                            72.90       $28,431.00



                                                Summary of Activity
                                                                                   Hours       Rate
Kevin B. Duff                                                                      72.90     390.00    $28,431.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 30 of 182 PageID #:20299
 Kevin B. Duff, Receiver                                                      Page 11




                                   SUMMARY


               Legal Services                                  $28,431.00
               Other Charges                                        $0.00

                  TOTAL DUE                                    $28,431.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 31 of 182 PageID #:20300
                                Rachlis Duff & Peel, LLC
                                      542 South Dearborn Street
                                                                                          tel (312) 733-3950
                                              Suite 900                                   fax (312) 733-3952
                                        Chicago, Illinois 60605




February 8, 2021

Kevin B. Duff, Receiver
c/o Rachlis Duff & Peel, LLC
542 S. Dearborn Street, Suite 900
Chicago, IL 60605




 Re: SEC v. EquityBuild Inc., EquityBuild Finance, LLC, Jerome H.                      Fed. I.D. No. XX-XXXXXXX
     Cohen, and Shaun D. Cohen                                                         Invoice No.6621128
     No. 18-cv-5587, US Dist. Ct., Northern Dist. of Illinois, Eastern Div.


 Legal Fees for the period November 2020                                  $35,451.00

 Expenses Disbursed                                                           $0.00


 Due this Invoice                                                         $35,451.00
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 32 of 182 PageID #:20301
    Kevin B. Duff, Receiver                                                                               Page 2




         Date       Indiv Hours Description

Asset Disposition

         11/2/2020 KBD        0.40 Study correspondence from real estate broker regarding sales contract (1102
                                   Bingham) (.2); study intervenor motion to stay (7600 Kingston, 7656 Kingston,
                                   and 6949 Merrill) (.2).

                                   Asset Disposition

         11/3/2020 KBD        1.70 Work on closing documents (431 E. 42nd, 816 Marquette) (.5); exchange
                                   correspondence regarding sales of properties (7600 Kingston, 7656
                                   Kingston, and 6949 Merrill) (.5); revise sales contract (1102 Bingham) (.7).

                                   Asset Disposition

         11/4/2020 KBD        1.40 Revise contract for sale of property (1102 Bingham) (.7); exchange
                                   correspondence and telephone conference with real estate broker regarding
                                   same (1102 Bingham) (.4); exchange correspondence with A. Porter
                                   regarding same (1102 Bingham) (.2); review correspondence regarding
                                   inquiry from buyer's lender (7237 Bennett) (.1).

                                   Asset Disposition

         11/5/2020 KBD        0.40 Exchange correspondence with A. Porter regarding potential closings of
                                   properties (6250 Mozart, 1131 E 79th, 7600 Kingston, 7656 Kingston, and
                                   6949 Merrill) (.2); attention to closing of property sale (431 E 42nd) (.2).

                                   Asset Disposition

         11/9/2020 KBD        0.50 Exchange correspondence regarding property sales (7600 Kingston, 7656
                                   Kingston, and 6949 Merrill) (.2); study draft response to intervenor motion to
                                   stay (7600 Kingston, 7656 Kingston, and 6949 Merrill) (.2); exchange
                                   correspondence with A. Porter regarding receipt and deposit of post-sale
                                   reconciliation payment (7201 Dorchester) (.1).

                                   Asset Disposition

         11/10/2020 KBD       2.20 Work on response to intervenor motion to stay sale of properties (7600
                                   Kingston, 7656 Kingston, and 6949 Merrill).

                                   Asset Disposition

         11/11/2020 KBD       3.90 Work on closing documents (4315 Michigan, 4533 Calumet, 6949 Merrill,
                                   7600 Kingston, 7656 Kingston, 7442 Calumet, 7701 Essex) (1.0); attention to
                                   deposit of funds from title company (7201 Dorchester) (.2); work on response
                                   to intervenor motion to stay sales (7600 Kingston, 7656 Kingston, and 6949
                                   Merrill) (2.5); study correspondence from purchaser's counsel regarding
                                   demand to close sale and related correspondence (6949 Merrill) (.2).

                                   Asset Disposition

         11/15/2020 KBD       0.20 Exchange correspondence regarding sale of properties (6949 South Merrill,
                                   7600 South Kingston, and 7656 South Kingston) and pending motion.
                                   Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 33 of 182 PageID #:20302
 Kevin B. Duff, Receiver                                                                               Page 3



     Date      Indiv Hours Description


     11/16/2020 KBD        1.70 Confer with M. Rachlis and A. Porter regarding sale of properties (7600
                                Kingston, 7656 Kingston, and 6949 Merrill) (1.2); confer with SEC (.5).

                                Asset Disposition

     11/17/2020 KBD        0.70 Work on additional closing documents and exchange correspondence with A.
                                Porter regarding same (7600 Kingston, 7656 Kingston) (.3); exchange
                                correspondence with A. Porter regarding pricing and allocation of sale
                                proceeds for single family residence portfolio and title company
                                communication (.2); attention to sales contract (1102 Bingham) (.2).

                                Asset Disposition

     11/18/2020 KBD        2.80 Review contract for sale of property (1102 Bingham) (.2); exchange
                                correspondence with A. Porter regarding same (1102 Bingham) (.1); confer
                                with M. Rachlis regarding same (1102 Bingham) (.2); exchange
                                correspondence with real estate broker regarding purchase and sale
                                agreement (1102 Bingham) (.2); confer with A. Porter and J. Rak regarding
                                efforts to sell properties and closings (1102 Bingham, 7600 Kingston, 7656
                                Kingston, 6949 Merrill) and market single family residence portfolio (.4);
                                study and revise motion to dismiss intervenor appeal and exchange various
                                correspondence regarding same (7600 Kingston, 7656 Kingston, 6949
                                Merrill) (1.7).

                                Asset Disposition

     11/19/2020 KBD        2.00 Exchange correspondence with real estate broker regarding purchase and
                                sale agreement (1102 Bingham) (.2); study and revise motion to dismiss
                                intervenor appeal and exchange various correspondence regarding same
                                (7600 Kingston, 7656 Kingston, 6949 Merrill) (1.5); work on bid procedures
                                for single family residence portfolio (.3).

                                Asset Disposition

     11/20/2020 KBD        3.50 Participate in appellate court mediation with intervenor (7600 Kingston, 7656
                                Kingston, 6949 Merrill) (2.8); telephone conferences with A. Porter regarding
                                marketing of and allocation issues relating to single family residence
                                portfolio (.3); telephone conference with real estate broker and A. Porter
                                regarding same (.2); exchange correspondence with M. Rachlis regarding
                                sale procedures for single family residence portfolio (.1); telephone
                                conference with real estate broker regarding contract and marketing
                                summary (1102 Bingham) (.1).

                                Asset Disposition

     11/21/2020 KBD        0.20 Exchange correspondence with real estate broker and A. Porter
                                regarding treatment of offers for single family residence portfolio.

                                Asset Disposition
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 34 of 182 PageID #:20303
    Kevin B. Duff, Receiver                                                                            Page 4



        Date      Indiv Hours Description


        11/22/2020 KBD        2.30 Study and revise response to intervenor's motion for earnest money (7600
                                   Kingston, 7656 Kingston, 6949 Merrill) (2.0); exchange various
                                   correspondence regarding same (7600 Kingston, 7656 Kingston, 6949
                                   Merrill) (.3).

                                   Asset Disposition

        11/23/2020 KBD        2.70 Work on response to intervenor's motion for earnest money (7600 Kingston,
                                   7656 Kingston, 6949 Merrill) (2.5); exchange correspondence regarding
                                   motion to approve sale of property (7237-43 S. Bennett) (.2).

                                   Asset Disposition

        11/25/2020 KBD        0.20 Exchange correspondence regarding sale contract and timing for motion to
                                   approve (1102 Bingham).

                                   Asset Disposition

        11/28/2020 KBD        0.20 Exchange correspondence with A. Porter regarding broker agreement and
                                   publication notice for sale of single-family residence portfolio.

                                   Asset Disposition

        11/29/2020 KBD        0.30 Study and revise offering memorandum for sale of single-family residence
                                   portfolio and draft correspondence to A. Porter regarding same.

                                   Asset Disposition

        11/30/2020 KBD        0.80 Exchange correspondence with J. Wine and title company representative
                                   regarding motion to approve sale of property (1102 Bingham) (.3); work on
                                   offering memorandum and exchange correspondence regarding same for
                                   single-family residence portfolio (.2); attention to sale of properties and
                                   intervenor appellate docketing statement (7600 Kingston, 7656 Kingston, and
                                   6949 Merrill) (.3).

                                   Asset Disposition


SUBTOTAL:                                                                                [ 28.10       10959.00]

Business Operations

        11/3/2020 KBD         0.20 Attention to payment of insurance adjuster (638 Avers).

                                   Business Operations

        11/4/2020 KBD         0.20 Exchange correspondence with K. Pritchard regarding property manager
                                   records.

                                   Business Operations
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 35 of 182 PageID #:20304
    Kevin B. Duff, Receiver                                                                              Page 5



         Date     Indiv Hours Description

         11/11/2020 KBD       0.20 Exchange correspondence regarding efforts to obtain insurance settlement
                                   proceeds (638 Avers).

                                   Business Operations

         11/12/2020 KBD       0.20 Review financial and expense information from property manager
                                   regarding property expenses (638 Avers, 1409 W 109th).

                                   Business Operations

         11/13/2020 KBD       0.40 Exchange correspondence with K. Pritchard regarding property expenses
                                   (638 Avers, 1409 W 109th) (.1); study property manager financial
                                   reporting (.3).

                                   Business Operations

         11/20/2020 KBD       0.30 Exchange correspondence with E. Duff regarding potential claim relating to
                                   property (7749 Yates) (.2); exchange correspondence regarding post-sale
                                   accounting reconciliation (.1).

                                   Business Operations


SUBTOTAL:                                                                                 [ 1.50           585.00]

Claims Administration & Objections

         11/2/2020 KBD        2.90 Exchange correspondence with J. Wine regarding production of EB claim
                                   forms and EB documents (.4); study claimants' objections to tenth motion to
                                   approve sales and draft responses to same and exchange correspondence
                                   with J. Wine (4611-17 South Drexel, 6217-27 South Dorchester, 7024-32
                                   South Paxton, 7255-57 South Euclid, 4750-52 South Indiana, 1422-24 East
                                   68th, 2800-06 East 81st, 7840 South Yates) (1.5); attention to personal injury
                                   claim (7114 Cornell) (.1); review draft correspondence to claimants and
                                   exchange correspondence regarding same and proposed standard
                                   responses to FAQ (.7); attention to master claims list (.2).

                                   Claims Administration & Objections

         11/3/2020 KBD        1.50 Work on communication with claimants and responses to FAQ (.8); study
                                   claimants' motion for reconsideration (.1); study correspondence from
                                   J. Wine regarding and address issues relating to EB document repository (.1);
                                   study draft response to claimants' motion to stay (6250 S. Mozart and
                                   1131-41 E. 79th) (.5).

                                   Claims Administration & Objections

         11/4/2020 KBD        5.00 Draft reply to claimants' objection to tenth sales motion (4611-17 South
                                   Drexel, 6217-27 South Dorchester, 7024-32 South Paxton, 7255-57 South
                                   Euclid, 4750-52 South Indiana, 1422-24 East 68th, 2800-06 East 81st, 7840
                                   South Yates) (2.3); work on response to claimants’ motion to stay sales
                                   pending appeal (6250 S. Mozart and 1131-41 E. 79th) (2.5); attention to
                                   claims (.2).

                                   Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 36 of 182 PageID #:20305
 Kevin B. Duff, Receiver                                                                                Page 6



     Date      Indiv Hours Description


     11/5/2020 KBD         1.10 Exchange correspondence and telephone conference with M. Rachlis and J.
                                Wine to prepare for hearing before Judge Lee on claimants' motion to stay
                                (6250 S. Mozart and 1131-41 E. 79th) (.4); appear before Judge Lee for
                                hearing on claimants' motion to stay (6250 S. Mozart and 1131-41 E. 79th)
                                (.1); exchange correspondence with asset manager regarding property
                                valuation and cash balance information (4611-17 South Drexel, 6217-27
                                South Dorchester, 7024-32 South Paxton, 7255-57 South Euclid, 4750-52
                                South Indiana, 1422-24 East 68th, 2800-06 East 81st, 7840 South Yates) (.2);
                                exchange correspondence with K. Pritchard regarding spreadsheet for
                                property (638 N Avers) account for lender with details regarding receipts and
                                disbursements (.2); attention to communication with claimant and claimants'
                                counsel (.2).

                                Claims Administration & Objections

     11/6/2020 KBD         6.30 Attention to claimant communication regarding claim process and response
                                to same (.2); work on reply in support of tenth sales motion and draft
                                declaration in support (4611-17 South Drexel, 6217-27 South Dorchester,
                                7024-32 South Paxton, 7255-57 South Euclid, 4750-52 South Indiana,
                                1422-24 East 68th, 2800-06 East 81st, 7840 South Yates) (6.1).

                                Claims Administration & Objections

     11/9/2020 KBD         2.90 Confer with M. Rachlis, J. Wine, and A. Porter regarding sale of properties
                                (7600 Kingston, 7656 Kingston, 6751 Merrill) and related motions to stay
                                (1.2), potential resolution of claims against properties (.3), and claims
                                process logistics and planning (.7); work on responses to FAQ from claimants
                                regarding claims process (.2); attention to claimant communications
                                regarding claims (.5).

                                Claims Administration & Objections

     11/10/2020 KBD        0.80 Attention to communications with claimants regarding claims and claims
                                process (.6); address claim against property (1449 Talman) (.2).

                                Claims Administration & Objections

     11/11/2020 KBD        3.60 Work on motion to dismiss claimants' appeal (1131-41 E. 79th Place and
                                6250 S. Mozart) (2.2); attention to claimant's counsel inquiry regarding status
                                report (.2); work on communications with claimants and counsel (.6); study
                                revised claims process outline and standard discovery requests (.6).

                                Claims Administration & Objections

     11/12/2020 KBD        8.60 Work on motion to dismiss appeal (1131-41 E. 79th Place and 6250 S.
                                Mozart) (7.4); study claimant lenders’ reply in support of motion to stay
                                (6250 S. Mozart and 1131-41 E. 79th) (.3); draft surreply in response to
                                same (6250 S. Mozart and 1131-41 E. 79th) (.5); attention to
                                correspondence from claimants' counsel regarding request for claim forms
                                and documentation (.4).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 37 of 182 PageID #:20306
 Kevin B. Duff, Receiver                                                                                 Page 7



     Date      Indiv Hours Description


     11/13/2020 KBD        5.00 Review revision to surreply to claimants' motion to stay and exchange
                                correspondence regarding same (1131-41 E. 79th Place and 6250 S. Mozart)
                                (.3); study claimant's response (1131-41 E. 79th Place and 6250 S. Mozart)
                                (.1); telephone conference with SEC (.4); work on motion to dismiss appeal
                                and exchange various correspondence with M. Rachlis, J. Wine, and A.
                                Watychowicz regarding same (1131-41 E. 79th Place and 6250 S. Mozart)
                                (3.7); attention to claimant's counsel's inquiry (8326-58 S Ellis, 6356 S
                                California, 6355-59 S Talman, 2736 W 64th, 7051 S Bennett, and 7957-59)
                                (.4); draft correspondence to claimant's counsel regarding insurance
                                proceeds and closing costs (638 N Avers) (.1).

                                Claims Administration & Objections

     11/14/2020 KBD        5.50 Work on motion to dismiss claimants' appeal (1131-41 E. 79th Place, 6250 S
                                Mozart).

                                Claims Administration & Objections

     11/15/2020 KBD        3.10 Work on motion to dismiss claimants' appeal (1131-41 E. 79th Place, 6250 S
                                Mozart).

                                Claims Administration & Objections

     11/16/2020 KBD        3.70 Work on motion to dismiss appeal and docketing statement and various
                                communications relating to same (1131-41 E. 79th Place and 6250 S.
                                Mozart) (3.5); revise correspondence to claimant's counsel regarding request
                                for information (8326-58 S Ellis, 6356 S California, 6355-59 S Talman, 2736
                                W 64th, 7051 S Bennett, and 7957-59 S Marquette) (.2).

                                Claims Administration & Objections

     11/17/2020 KBD        0.30 Work on response to claimant's counsel inquiry regarding sale of property
                                (8326-54 Ellis).

                                Claims Administration & Objections

     11/18/2020 KBD        1.20 Attention to claimant inquiry regarding sale of property (8326-54 Ellis) (.2);
                                confer with M. Rachlis and SEC (.5); confer with M. Rachlis regarding
                                appellate mediation planning and motions to dismiss appeals (1131-41 E.
                                79th, 6250 Mozart, 7600 Kingston, 7656 Kingston, 6949 Merrill) (.4);
                                attention to claimant communications relating to claims (.1).

                                Claims Administration & Objections

     11/19/2020 KBD        0.40 Attention to claimant's updated custodian information (.1); exchange
                                correspondence with claimant's counsel regarding request for records
                                relating to EquityBuild and communications relating to same (.3).

                                Claims Administration & Objections
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 38 of 182 PageID #:20307
    Kevin B. Duff, Receiver                                                                                Page 8



         Date     Indiv Hours Description


         11/20/2020 KBD       1.30 Participate in appellate court mediation with lender claimants (1131 E 79th,
                                   6250 Mozart) (.6); confer with claimant lenders' counsel, real estate broker,
                                   and A. Porter regarding marketing of and allocation issues relating to single
                                   family residence portfolio (.6); attention to claimant communication (.1).

                                   Claims Administration & Objections

         11/23/2020 KBD       0.90 Study and revise draft response to claimants' motion for protective order (.5);
                                   attention to claimants’ communications regarding claims process (.2);
                                   exchange and attention to correspondence with counsel for claimants (638
                                   Avers, 6558 S. Vernon, 5618 S. Martin Luther King) (.2).

                                   Claims Administration & Objections

         11/24/2020 KBD       2.90 Study and revise draft response to claimants' motion for protective order
                                   (2.4); attention to claimants’ communications regarding claims process
                                   (.3); work to gather information for claimant relating to estimated closing
                                   costs for property (638 Avers) (.2).

                                   Claims Administration & Objections

         11/25/2020 KBD       3.60 Confer and exchange correspondence with M. Rachlis and J. Wine regarding
                                   claims process logistics and planning (3.5); attention to responses to
                                   claimants (.1).

                                   Claims Administration & Objections

         11/30/2020 KBD       0.70 Work on potential resolution of claims and exchange correspondence
                                   regarding same (.3); attention to claimant communications relating to claims
                                   process and to rollover situations (.2); review claimants' response to motion
                                   to dismiss appeal (6250 S. Mozart and 1131-41 E. 79th) (.2).

                                   Claims Administration & Objections


SUBTOTAL:                                                                                    [ 61.30       23907.00]




                                                                                              90.90       $35,451.00



                                                Summary of Activity
                                                                                     Hours       Rate
Kevin B. Duff                                                                        90.90     390.00    $35,451.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 39 of 182 PageID #:20308
 Kevin B. Duff, Receiver                                                      Page 9




                                   SUMMARY


               Legal Services                                  $35,451.00
               Other Charges                                        $0.00

                  TOTAL DUE                                    $35,451.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 40 of 182 PageID #:20309
                                Rachlis Duff & Peel, LLC
                                      542 South Dearborn Street
                                                                                         tel (312) 733-3950
                                              Suite 900                                  fax (312) 733-3952
                                        Chicago, Illinois 60605




February 12, 2021

Kevin B. Duff, Receiver
c/o Rachlis Duff & Peel, LLC
542 S. Dearborn Street, Suite 900
Chicago, IL 60605




 Re: SEC v. EquityBuild Inc., EquityBuild Finance, LLC, Jerome H.                     Fed. I.D. No. XX-XXXXXXX
     Cohen, and Shaun D. Cohen                                                        Invoice No.6621129
     No. 18-cv-5587, US Dist. Ct., Northern Dist. of Illinois, Eastern Div.


 Legal Fees for the period December 2020                                 $23,556.00

 Expenses Disbursed                                                           $0.00


 Due this Invoice                                                        $23,556.00
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 41 of 182 PageID #:20310
    Kevin B. Duff, Receiver                                                                              Page 2




         Date       Indiv Hours Description

Asset Analysis & Recovery

         12/8/2020 KBD        0.20 Confer with A. Porter regarding potential claims.

                                   Asset Analysis & Recovery

         12/30/2020 KBD       0.30 Exchange correspondence regarding potential asset.

                                   Asset Analysis & Recovery

         12/31/2020 KBD       0.20 Exchange correspondence regarding potential asset.

                                   Asset Analysis & Recovery


SUBTOTAL:                                                                                  [ 0.70           273.00]

Asset Disposition

         12/1/2020 KBD        0.30 Exchange regarding communication from title company escrow officer
                                   regarding earnest money (1102 Bingham) (.1); correspondence regarding
                                   notice of sales (7600 Kingston, 7656 Kingston, 6949 Merrill) (.2).

                                   Asset Disposition

         12/2/2020 KBD        0.60 Review and execute affidavit and exchange correspondence with A. Porter
                                   regarding same (7600 Kingston, 7656 Kingston) (.2); exchange
                                   correspondence with J. Rak and telephone conference with title company
                                   representative regarding sale proceeds (4317 S. Michigan) (.1); draft and
                                   exchange correspondence regarding notice of sales (7600 Kingston, 7656
                                   Kingston, 6949 Merrill) (.3).

                                   Asset Disposition

         12/3/2020 KBD        0.30 Exchange correspondence regarding notice of property sales and filing of
                                   same (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                   Asset Disposition

         12/4/2020 KBD        0.50 Study intervenor emergency motion to vacate sales (7600 Kingston,7656
                                   Kingston, 6949 Merrill) (.2); telephone conference with real estate broker
                                   regarding various remaining properties and related sales issues (.3).


                                   Asset Disposition

         12/6/2020 KBD        1.30 Study, revise, and exchange correspondence regarding response to
                                   intervenor emergency motion (7600 Kingston, 7656 Kingston, 6949Merrill).


                                   Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 42 of 182 PageID #:20311
 Kevin B. Duff, Receiver                                                                             Page 3


     Date      Indiv Hours Description

     12/7/2020 KBD         1.60 Study, revise, and exchange correspondence regarding response to
                                intervenor emergency motion (7600 Kingston, 7656 Kingston, 6949Merrill).

                                Asset Disposition

     12/8/2020 KBD         0.40 Telephone conference with A. Porter regarding sale of properties, property
                                management, and various related issues (7237 Bennett, 1131 79th St., 6250
                                Mozart, 638 Avers).

                                Asset Disposition

     12/10/2020 KBD        1.20 Study and revise 11th sales motion and exchange various correspondence
                                regarding same (7237 Bennett) (.4); telephone conference and exchange
                                correspondence with real estate broker regarding property repairestimates
                                (7237 Bennett) (.3); work on intervenor appeal (7600 Kingston, 7656
                                Kingston, 6949 Merrill) (.3); exchange correspondence regarding water bill
                                issue (4533 S. Calumet) (.2).

                                Asset Disposition

     12/11/2020 KBD        0.30 Work on eleventh sales motion (7237 Bennett) (.1); address issues relating
                                to intervenor appeal and sale of properties (7600 Kingston, 7656 Kingston,
                                6949 Merrill) (.2).

                                Asset Disposition

     12/13/2020 KBD        1.20 Study and revise consolidated 11th motion to approve sale of property (7237
                                Bennett) and for post-sale reimbursement of expenses (7749 S Yates, 8201
                                S Kingston, 8047-55 S Manistee, 7051 S Bennett, 431 E 42nd, 4520 S.
                                Drexel).

                                Asset Disposition

     12/14/2020 KBD        0.20 Exchange correspondence regarding revisions to 11th motion to confirm sale
                                and proposed order (7237 Bennett).

                                Asset Disposition

     12/16/2020 KBD        0.20 Exchange correspondence regarding selling entity EIN (6250 Mozart).

                                Asset Disposition

     12/22/2020 KBD        1.00 Review and execute closing documents and confer with J. Rak and A.
                                Watychowicz regarding same (1131 E. 79th, 6250 Mozart) (.6); exchange
                                correspondence regarding water bill issue for closed property (4533
                                Calumet) (.1); exchange correspondence with A. Porter regarding sale of
                                property (1102 Bingham) (.1); exchange correspondence regarding final
                                reporting and distribution for property (3074 Cheltenham) (.2).

                                Asset Disposition
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 43 of 182 PageID #:20312
    Kevin B. Duff, Receiver                                                                               Page 4


        Date      Indiv Hours Description

        12/29/2020 KBD        0.30 Exchange correspondence regarding publication of notice for sale of single
                                   family residence portfolio (.2); study opposition to sale motion (7237 Bennett)
                                   (.1).

                                   Asset Disposition

        12/30/2020 KBD        0.30 Exchange correspondence with A. Porter regarding checks from title
                                   company (431 E 42nd Pl.) (.2); exchange correspondence with A. Porter
                                   regarding sale of property (1102 Bingham) (.1).

                                   Asset Disposition


SUBTOTAL:                                                                                    [ 9.70        3783.00]

Business Operations

        12/3/2020 KBD         0.20 Confer with J. Wine regarding funds restoration issues.

                                   Business Operations

        12/9/2020 KBD         0.90 Confer with A. Porter and J. Wine regarding state court actions,
                                   administrative actions, and sales issues (7237 Bennett, 638 Avers)(.6);
                                   work on motion to pay expenses (7749 S Yates, 8201 S Kingston,
                                   8047-55 S Manistee, 7051 S Bennett, 431 E 42nd Place, 4520 S. Drexel) (.3).

                                   Business Operations

        12/10/2020 KBD        0.40 Work on motion to pay expenses (7749 S Yates, 8201 S Kingston, 8047-55
                                   S Manistee, 7051 S Bennett, 431 E 42nd Place, 4520 S. Drexel).

                                   Business Operations

        12/17/2020 KBD        0.20 Draft correspondence to property manager regarding property
                                   expenses (638 Avers).

                                   Business Operations

        12/21/2020 KBD        0.20 Attention to property expenses and exchange various correspondence
                                   regarding same (1401 W 109th).

                                   Business Operations

        12/22/2020 KBD        0.20 Exchange correspondence regarding notice and potential claim relating to
                                   property (1516 E 85th Place).

                                   Business Operations

        12/23/2020 KBD        0.40 Attention to payment of property expenses (1401 W 109th, 4533 S Calumet).

                                   Business Operations
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 44 of 182 PageID #:20313
    Kevin B. Duff, Receiver                                                                                 Page 5


         Date     Indiv Hours Description

         12/28/2020 KBD       0.20 Attention to notices regarding properties (5618 S. MLK, 2129 W 71st).

                                   Business Operations


SUBTOTAL:                                                                                   [ 2.70           1053.00]

Claims Administration & Objections

         12/1/2020 KBD        0.70 Attention to communication with claimant (.2); work on rollover claims
                                   analysis and related issues (.3); exchange correspondence regarding
                                   communication with claimants' counsel and vendor costs (.2).

                                   Claims Administration & Objections

         12/3/2020 KBD        1.80 Work on claims review and planning issues with J. Wine (.4); telephone
                                   conference with J. Wine regarding production of investor records (.2); confer
                                   with investors' counsel and M. Rachlis regarding claims process and
                                   procedural history (.9); attention to claimant communications (.3).

                                   Claims Administration & Objections

         12/4/2020 KBD        1.60 Work on claims process for status report and exchange correspondence with
                                   J. Wine and M. Rachlis regarding same (.8); study and revise draft
                                   responses to claimants (.3); telephone conference with SEC (.5).

                                   Claims Administration & Objections

         12/6/2020 KBD        5.20 Study and revise reply in support of motion to dismiss claimants' appeal
                                   (1131 E 79th, 6250 Mozart).

                                   Claims Administration & Objections

         12/7/2020 KBD        5.10 Study and revise reply in support of motion to dismiss claimants' appeal
                                   (1131 E 79th, 6250 Mozart) and exchange various correspondence regarding
                                   same (4.9); attention to communication with claimant and claimant's counsel
                                   (.2).

                                   Claims Administration & Objections

         12/8/2020 KBD        0.40 Exchange correspondence regarding notice of hearing (.2); attention to
                                   collection notice and potential claim (.1); work on response toclaimant (.1).

                                   Claims Administration & Objections

         12/9/2020 KBD        0.50 Exchange correspondence regarding notice and potential claim (.1);
                                   attention to inquiry from claimant (6949 Merrill) (.1); exchange
                                   correspondence with J. Wine regarding communications with claimant
                                   counsel regarding dispute resolution procedures (.1); study information
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 45 of 182 PageID #:20314
 Kevin B. Duff, Receiver                                                                               Page 6


     Date      Indiv Hours Description

                                regarding claims against properties in single family residence
                                portfolio (.2).

                                Claims Administration & Objections

     12/10/2020 KBD        0.40 Work on response to claimant inquiry (7750 S Muskegon) (.2); attention to
                                inquiry from claimant counsel regarding real estate tax notice and exchange
                                correspondence regarding same (431 E 42nd) (.2).

                                Claims Administration & Objections

     12/11/2020 KBD        2.50 Work on responses to claimants (.5); work with M. Rachlis and J. Wine on
                                on claims process and various related issues (2.0).

                                Claims Administration & Objections

     12/14/2020 KBD        2.50 Work with M. Rachlis and J. Wine regarding claims process, tranches,
                                protective order, claims process outline, and status report (1.8); study
                                proposed tranche grouping and exchange correspondence with M. Rachlis
                                and J. Wine regarding same (.3); attention to claimant communications
                                (.3); draft correspondence to claimant's counsel regarding notice of tax
                                sale (431 E. 42nd Pl.) (.1).

                                Claims Administration & Objections

     12/15/2020 KBD        2.60 Study, revise, and exchange various correspondence relating to multiple
                                drafts of joint status report, claims process, and standard written discovery
                                (1.5); confer with M. Rachlis and J. Wine regarding same (.5); work on
                                communication to claimants regarding claims process (.2); work on response
                                to claimants (.2); exchange correspondence with J. Rak regarding extension
                                of agreement and draft correspondence to claimant's counsel regarding
                                same (638 Avers) (.1); studyclaimants' counsel's letter to Judge Lee (.1).

                                Claims Administration & Objections

     12/16/2020 KBD        2.90 Exchange correspondence regarding claims process discussions between
                                participants and various related issues (.8); exchange correspondence
                                regarding communication with claimant regarding claims issues (.2);
                                telephone conference with SEC (.2); confer with J. Wine regarding various
                                claims process issues (.4); study revised joint status report, revised claim
                                procedures, and revised standard written discovery and exchange
                                correspondence with J. Wine regarding same (1.0); draft correspondence
                                regarding communication from claimant's spouse (.2); exchange
                                correspondence regarding claimant communication (.1).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 46 of 182 PageID #:20315
 Kevin B. Duff, Receiver                                                                              Page 7


     Date      Indiv Hours Description

     12/17/2020 KBD        4.60 Prepare for hearing before Judge Lee (1.7); confer with SEC (.5); appear
                                before Judge Lee for hearing (.9); work on insurance claim, property
                                expenses, accounting, and estimated closing costs for property (638 Avers)
                                (1.2); draft correspondence regarding claimant inquiries (.3).

                                Claims Administration & Objections

     12/18/2020 KBD        4.00 Work on proposed order regarding claims and EquityBuild documents and
                                study and exchange various correspondence regarding same (.5); work on
                                property expenses, accounting, and estimated closing costs for property (638
                                Avers) (2.0); exchange various correspondence regarding estimated closing
                                costs (638 Avers) (1.5); study and revise draft order and work on same with
                                J. Wine.

                                Claims Administration & Objections

     12/20/2020 KBD        0.20 Study correspondence regarding property expenses, accounting, and
                                estimated closing costs for property (638 Avers).

                                Claims Administration & Objections

     12/21/2020 KBD        2.50 Work with A. Porter regarding analysis for estimated closing costs,
                                accounting of funds and expenses, and potential credit bid (638 Avers) (.5);
                                separate analysis of mortgage claims and allocation of costs (638 Avers)
                                (1.1); follow up conversation with A. Porter regarding same (638 Avers) (.2);
                                telephone conference with SEC (.3); attention to claimant communications
                                (.2); exchange correspondence with J. Wine regarding proposed order and
                                proposed claims process outline (.2).

                                Claims Administration & Objections

     12/22/2020 KBD        1.50 Study and revise proposed order relating to claims and EB documents and
                                exchange correspondence regarding same (.4); study and revise
                                correspondence regarding potential claim (638 Avers) (.1); work on
                                estimated closing costs, property expenses, and accounting information for
                                property and draft correspondence to claimant's counsel regarding same
                                (638 Avers) (.3); revise correspondence to claimant's counsel (6437-41 S
                                Kenwood Avenue, 8100 S Essex Avenue, 701-13 S 5th Avenue, 7508 S
                                Essex Avenue) (.2); attention to claimant correspondence and request for
                                claims documentation (.3); exchange correspondence regarding notice and
                                potential claim relatingto property (1516 E 85th Place) (.2).

                                Claims Administration & Objections

     12/23/2020 KBD        0.70 Exchange correspondence with M. Rachlis and J. Wine regarding production
                                of EB documents and claims documentation to claimants (.3); draft
                                correspondence to claimant regarding requested claims information(.4).


                                Claims Administration & Objections
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 47 of 182 PageID #:20316
    Kevin B. Duff, Receiver                                                                               Page 8


         Date     Indiv Hours Description



         12/24/2020 KBD       1.10 Study proposed changes to claims process motion and confer with M.
                                   Rachlis and J. Wine regarding same.

                                   Claims Administration & Objections

         12/28/2020 KBD       2.60 Work on claims review and claims process (2.4); exchange correspondence
                                   regarding potential claim (.1); attention to communication from claimant (.1).

                                   Claims Administration & Objections

         12/29/2020 KBD       3.20 Work on claims review and claims process (1.7); study and revise claims
                                   processoutline for court (1.5).

                                   Claims Administration & Objections

         12/30/2020 KBD       0.50 Study claims process outline and exchange various correspondence
                                   regarding same.

                                   Claims Administration & Objections

         12/31/2020 KBD       0.20 Exchange correspondence regarding claimant communications.

                                   Claims Administration & Objections


SUBTOTAL:                                                                                   [47.30        18447.00]




                                                                                             60.40      $23,556.00



                                                Summary of Activity
                                                                                    Hours       Rate
Kevin B. Duff                                                                       60.40     390.00    $23,556.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 48 of 182 PageID #:20317
 Kevin B. Duff, Receiver                                                      Page 9




                                   SUMMARY


               Legal Services                                  $23,556.00
               Other Charges                                        $0.00

                  TOTAL DUE                                    $23,556.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 49 of 182 PageID #:20318




                           EXHIBIT G
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 50 of 182 PageID #:20319
                                 Rachlis Duff & Peel, LLC
                                      542 South Dearborn Street
                                                                                           tel (312) 733-3950
                                              Suite 900                                    fax (312) 733-3952
                                        Chicago, Illinois 60605




February 8, 2021

Kevin B. Duff, Receiver
c/o Rachlis Duff & Peel, LLC
542 S. Dearborn Street, Suite 900
Chicago, IL 60605




 Re: SEC v. EquityBuild Inc., EquityBuild Finance, LLC, Jerome H.                       Fed. I.D. No. XX-XXXXXXX
     Cohen, and Shaun D. Cohen                                                          Invoice No.6622127
     No. 18-cv-5587, US Dist. Ct., Northern Dist. of Illinois, Eastern Div.


 Legal Fees for the period October 2020                                   $97,469.00

 Expenses Disbursed                                                           $793.03


 Due this Invoice                                                         $98,262.03
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 51 of 182 PageID #:20320
    Kevin B. Duff, Receiver                                                                                  Page 2




         Date         Indiv Hours Description

Accounting/Auditing

         10/7/2020 KMP        1.30 Study statements for all Receivership estate accounts.

                                   Accounting/Auditing


SUBTOTAL:                                                                                     [ 1.30           182.00]

Asset Analysis & Recovery

         10/27/2020 JR        1.40 Work with E. Duff and accounting firm on June, July, August and September
                                   reporting.

                                   Asset Analysis & Recovery


SUBTOTAL:                                                                                     [ 1.40           196.00]

Asset Disposition

         10/1/2020 AEP        0.60 Teleconference with K. Duff and receivership broker regarding strategy for
                                   responding to prospective purchasers' requests for credits (7201 S
                                   Dorchester) and alleged damage to receivership property (7237 S Bennett)
                                   (.4); prepare e-mail to counsel for prospective purchaser of receivership
                                   property regarding closing credit offer and consequences of rejection of
                                   same (.2).

                                   Asset Disposition

                      MR      0.50 Attention to issues on tenth motion for sales (.3); conference with K. Duff and
                                   J. Wine regarding issues on property sales (7201 Dorchester and 7237
                                   Bennett) (.1); attention to issues on property disposition with K. Duff and J.
                                   Wine (7201 S. Dorchester and 7237 S. Bennett) (.1).

                                   Asset Disposition

                      JR      6.50 Update property tax reports regarding payments and remaining balances for
                                   institutional lenders (.7); exchange correspondence with K. Duff regarding
                                   status of post-closing reconciliation for property (7110 S. Cornell) (.1); review
                                   email from J. Wine regarding request for production of closing documents
                                   post-closing (7201 S. Constance) and provide same (.1); further review of
                                   May financial reporting (3.3); draft closing checklist for property with critical
                                   information for property (7442 S. Calumet) (.4); draft closing checklist for
                                   property with critical information (7442 S. Calumet) (.4); draft closing checklist
                                   for property with critical information (6217 S. Dorchester) (.4); draft closing
                                   checklist for property with critical information (4317 S. Michigan) (.4); draft
                                   closing checklist for property with critical information (7255 S. Euclid) (.4);
                                   exchange correspondence with the appraisal company regarding appraisal
                                   inspection (2800 E. 81st) (.1); exchange correspondence with property
                                   management requesting coordination of same (2800 E. 81st) (.1); exchange
                                   correspondence with property management requesting updated due
                                   diligence documents for properties (4317 S. Michigan and 7255 S. Euclid)
                                   (.1).
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 52 of 182 PageID #:20321
 Kevin B. Duff, Receiver                                                                                 Page 3



     Date      Indiv Hours Description


                                Asset Disposition

     10/2/2020 MR          0.40 Further attention to tenth sales motion.

                                Asset Disposition

                JR         4.80 Review email from the title company water department regarding water
                                application (5618 Martin Luther King) (.1); update property folder and
                                exchange correspondence with A. Porter regarding same (5618 S. Martin
                                Luther King) (.1); exchange correspondence with the title company
                                requesting water ledger regarding same, review and update electronic file
                                (5618 Martin Luther King) (.2); review email from property manager inquiring
                                about permission to provide buyer with property financial documents related
                                to closing (4611 S. Drexel) (.1); review email from property management
                                requesting buyer information related to sold properties and provide same
                                (6356 S. California, 2736 W. 64th, 6355 S. Talman, 5618 S. MLK) (.1);
                                review subsidy contracts and update electronic files in anticipation of closing
                                for property (1700 Juneway) (1.2); exchange correspondence with buyer's
                                counsel regarding same (1700 Juneway) (.1); exchange correspondence
                                with leasing manager requesting missing subsidy agreements related to
                                property (1700 Juneway) (.1); exchange correspondence with property
                                management requesting updates to property information in preparation for
                                closing (7201 S Dorchester) (.1); update closing documents in preparation
                                for closing (1700 Juneway) (2.6); exchange correspondence with buyer's
                                counsel requesting review and approval of notice to tenant letters for
                                property in preparation for closing (7201 S. Dorchester) (.1)...cont'd

                                Asset Disposition

                JR         2.40 Draft closing checklist with crucial property information in preparation for
                                closing (7701 S. Essex) (.7); draft water application in anticipation of closings
                                (1422 E. 68th) (.2); draft water application in anticipation of closings (7255 S.
                                Euclid) (.2); draft water application in anticipation of closings (4317 S.
                                Michigan) (.2); draft water application in anticipation of closings (6217 S.
                                Dorchester) (.2); draft water application in anticipation of closings (4611 S.
                                Drexel) (.2); draft water application in anticipation of closings (7442 S.
                                Calumet) (.2); draft water application in anticipation of closings (7701 S.
                                Essex) (.2); draft water application in anticipation of closings (2800 E. 81st)
                                (.3).

                                Asset Disposition

     10/4/2020 MR          0.60 Review and follow up on draft tenth sales motion.

                                Asset Disposition

     10/5/2020 JRW         0.90 Review and revise 10th motion to confirm sales (.1); related communications
                                with A. Watychowicz and K. Duff regarding service upon claimants by mail
                                (.1) and with K. Pritchard regarding notice of motion (.1); prepare publication
                                notice (.6).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 53 of 182 PageID #:20322
 Kevin B. Duff, Receiver                                                                                 Page 4



     Date      Indiv Hours Description



     10/5/2020 JR          4.30 Review email from J. Wine and provide requested closing update related to
                                property (7109 S. Calumet) (.1); review email from K. Duff regarding appraisal
                                information for property (2800 E 81st) and provide appraisal information to
                                property management regarding same (.1); follow up correspondence with
                                property management regarding buyer request for subsidy documentation
                                related to property (1700 Juneway) (.1); further communication with buyer's
                                counsel regarding same (1700 Juneway) (.1); review email from buyer's
                                counsel regarding approval related to notice to tenants and update same
                                (7201 S. Dorchester) (.7); review updated rent roll delinquency report and
                                leases and update certified rent roll in anticipation of closing (7201 S
                                Dorchester) (1.2); exchange communication with broker and provide
                                requested survey for property (7701 S. Essex) (.1); exchange communication
                                with buyer and request lender information and title related information for
                                purchase of properties (7701 S. Essex and 7442 S. Calumet) (.2); draft water
                                application in anticipation of closings (4533 S. Calumet) (.2); draft water
                                application in anticipation of closings (4750 S. Indiana) (.2); draft water
                                application in anticipation of closings (7024 S. Paxton) (.2); draft water
                                application in anticipation of closings (7840 S. Yates) (.2); review email from
                                E. Duff related to May financial reports and correct discrepancies (.9).

                                Asset Disposition

                KMP        2.00 Prepare exhibits and notice for tenth motion to confirm sales (.6); finalize
                                motion and related documents and file same with court (.4); serve on
                                defendant and all investors and claimants (1.0).

                                Asset Disposition

     10/6/2020 KMP         0.40 Prepare form for wire transfer to title company for payment of water bill to
                                facilitate closing on property (5618 King Drive), and communications with
                                K. Duff, A. Porter, title company representative, and bank representatives
                                regarding same.

                                Asset Disposition

                AEP        1.30 Review revised title commitment on receivership property (7024 S Paxton)
                                and update closing checklist (.1); teleconference with escrow agent regarding
                                water charges due upon purchase of transfer stamps for receivership
                                property (5618 S King) (.1), teleconference with K. Duff regarding closing
                                (.1), and preparation of e-mail to K. Pritchard regarding wire transfer of funds
                                to title company (.1); teleconference with receivership broker regarding
                                negotiations with prospective purchaser of receivership property (7201 S
                                Dorchester) (.2); read e-mail from J. Wine regarding status of inspections of
                                receivership properties continued for housing court hearings on 10/08 (7201
                                S Constance, 7600 S Kingston, 638 N Avers, and 7237 S Bennett), review
                                orders, and prepare e-mail to counsel for purchaser of receivership property
                                (7201 S Constance) regarding coordination of efforts to obtain additional
                                extension of time (.3); review release received in connection with payment of
                                judgment recorded against receivership property (7024 S Paxton), research
                                public records to find original judgment order, and prepare email to title
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 54 of 182 PageID #:20323
 Kevin B. Duff, Receiver                                                                                  Page 5



     Date      Indiv Hours Description

                                underwriter regarding guidance on recording of release and update to title
                                commitment (.2); teleconference with adjuster regarding final inspection of
                                former receivership property (7943 S Essex) for purpose of closing
                                insurance claim and prepare e-mail to buyer regarding same (.2).

                                Asset Disposition

     10/6/2020 JRW         0.20 Correspondence from A. Porter to buyer of property (7201 S Constance)
                                regarding inspection in housing court matter (.1); correspond with A. Porter
                                and J. Rak regarding release of lien (7024 S Paxton and 7114 S Cornell) (.1).

                                Asset Disposition

                JR         5.60 Review email from property management regarding production of owner
                                statement to lender for property and follow up correspondence with A.
                                Porter regarding same (4611 Drexel) (.1); review post-closing reconciliation
                                report and update electronic files for all closed properties (.4); request
                                same from property management (.2); review email from property
                                management regarding an incident report and an attorney letter related to a
                                tenant incident at property (7110 S. Cornell) (.2); exchange correspondence
                                with A. Porter and K. Duff regarding same (7110 S. Cornell) (.1);
                                exchange correspondence with K. Pritchard regarding confirmation of
                                payment of Houston property taxes (1102 Bingham) (.1); review email from A.
                                Porter regarding scheduling of closings (1700 Juneway, 7201 Dorchester,
                                7508 Essex and 6558 Vernon) (.2); follow up correspondence with A. Porter
                                regarding requested property subsidy information for property (1700
                                Juneway) (.1); further correspondence with A. Porter advising on expiration of
                                water certificate applications for properties (1700 Juneway, 7201 Dorchester,
                                7508 Essex and 6558 Vernon) (.2); update closing checklist regarding closing
                                confirmation (1700 Juneway) (.1); update closing documents in preparation
                                for closing (1700 Juneway) (1.1); exchange correspondence with property
                                management requesting updated financial property reports for closing (1700
                                Juneway) (.1); review leases, subsidy contracts and update certified rent roll
                                in preparation for closing (1700 Juneway) (2.5); review email from K. Duff
                                regarding incident at property (7110 Cornell) and respond accordingly (.1);
                                exchange correspondence with buyer's counsel producing requested
                                updated rent roll in anticipation of closing (1700 Juneway) (.1).

                                Asset Disposition

     10/7/2020 AEP         1.60 Prepare letter to counsel for purchaser of receivership property (1700 W
                                Juneway) scheduling closing date (.2) and numerous ensuing
                                communications with counsel for purchaser regarding legitimacy of
                                receivership invocation of default for failure to close and alleged obligation to
                                produce additional CHA subsidy-related materials (.2); prepare letter to
                                counsel for purchaser of receivership property (7508 S Essex) scheduling
                                closing date (.2); exchange correspondence with J. Wine regarding status of
                                proceedings in administrative actions, update affected buyers' counsel
                                accordingly (.3), read clarifying e-mail from J. Wine and update affected
                                buyers' counsel accordingly (.3); prepare e-mail to receivership team
                                regarding status of closings, stalled sales, and future marketing on all
                                remaining receivership properties and additional issues to be resolved (.4).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 55 of 182 PageID #:20324
 Kevin B. Duff, Receiver                                                                                Page 6



     Date      Indiv Hours Description


     10/8/2020 JR          5.90 Review emails from the title company scheduling department and update files
                                related to closing confirmation of upcoming closings (1700 Juneway, 7201
                                Dorchester and 6558 Vernon) (.1); review emails from A. Porter regarding
                                pending administrative court actions (.1); finalize closing documents
                                regarding property (7201 Dorchester) (1.2); finalize closing documents
                                regarding property (1700 Juneway) (.4); finalize closing documents regarding
                                property (6558 S. Vernon) (1.4); review email from E. Duff related to May
                                financial reporting and provide requested information (.5); update notice letter
                                to tenants of property (1700 Juneway) (.7); exchange correspondence with
                                buyer's counsel regarding same (1700 Juneway) (.1); update certified rent roll
                                for property (1700 Juneway) (.8); exchange correspondence with property
                                management requesting missing leases in preparation for closing (.2);
                                update notice letter to tenant of property (6558 Vernon) (.3); exchange
                                correspondence with buyer's counsel requesting confirmation of same (6558
                                Vernon) (.1).

                                Asset Disposition

     10/9/2020 AEP         1.70 Communications with counsel for purchaser of receivership property (7508 S
                                Essex) regarding request for continuance of closing (.1); read e-mail from title
                                underwriter regarding status of recording of release of judgment associated
                                with former receivership property (7748 S Essex), research same, and
                                prepare response to inquiry (.2); research judgments entered against SSDF7
                                Portfolio 1 properties (7508 S Essex and 7957 S Marquette) for which title
                                indemnities remain outstanding and prepare e-mail to corporation counsel
                                and title company regarding status of payment of same (.3); read e-mail from
                                counsel for purchaser of receivership property (4611 S Drexel) regarding
                                existence of aboveground storage tank, research EquityBuild files and
                                prepare response (.2); read e-mail from counsel for purchaser of
                                receivership property (4611 S Drexel) regarding alleged open violations,
                                research pleadings files, and prepare e-mail to property manager regarding
                                status of alleged continuing violations (.3); read e-mails from counsel for
                                purchaser of receivership property (6250 S Mozart) regarding status of
                                rooftop and commercial tenancies at property, research rent roll and other
                                files for clarifying information, and prepare e-mail to property manager
                                requesting information regarding status of same (.3); read e-mail from
                                corporation counsel regarding status of payment of judgments against
                                SSDF7 Portfolio 1 properties (7508 S Essex and 7957 S Marquette),
                                research public records for evidence of recording of same, and prepare e-
                                mail to title underwriter requesting disbursement of funds held back from
                                closing of receivership property (7748 S Essex) (.3).

                                Asset Disposition

                JR         4.60 Review email from A. Porter requesting to submit water application due to
                                expiration prior to closing (7508 S. Essex) (.1); update closing checklist
                                related to closing date for same (7508 S. Essex) (.1); exchange
                                correspondence with the title company requesting to process water
                                application in preparation for closing (7508 S. Essex) (.1); review email from
                                buyer's management company requesting modifications to tenant notices
                                related to closing (6558 S. Vernon) (.2); exchange correspondence with A.
                                Porter regarding same (7508 S. Essex) (.1); update notice letter to tenants
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 56 of 182 PageID #:20325
 Kevin B. Duff, Receiver                                                                                Page 7



     Date      Indiv Hours Description

                                regarding same (6558 S. Vernon) (.6); review leases and subsidy contracts
                                and update certified rent roll in anticipation of closing (7508 S. Essex) (1.2);
                                exchange correspondence with property management requesting missing
                                items related to same and request additional property financial reports (7508
                                S. Essex) (.2); review email from broker and provide requested surveys for
                                properties (7024 S. Paxton, 4750 S. Indiana and 1422 E 68th) (.1); review
                                email from leasing manager, review requested leases, update electronic files
                                and update certified rent roll regarding property in anticipation for closing
                                (1700 Juneway) (.7); follow up correspondence with buyer's counsel (A.
                                Jotkus) regarding buyer requested information for closing (7508 S. Essex)
                                (.2); update closing checklist regarding same (7508 S. Essex) (.1); update
                                rent roll regarding same (7508 S Essex) (.6); update electronic files and
                                update notices to tenants regarding same (7508 S Essex) (.3).

                                Asset Disposition

     10/10/2020 AEP        7.50 Review and revise all closing figures, closing documents, and associated lien
                                waivers in connection with closing of receivership property (1700 W Juneway)
                                (1.3); review and revise all closing figures, closing documents, and
                                associated lien waivers in connection with closing of receivership property
                                (6558 S Vernon) (1.1); review and revise all closing figures, closing
                                documents, and associated lien waivers in connection with closing of
                                receivership property (7201 S Dorchester) (1.0); research EquityBuild files for
                                information relating to receivership property (7508 S Essex), read all
                                correspondence relating to history of housing court proceedings and efforts to
                                cure violations, and prepare e-mail memorandum to K. Duff (1.5); review
                                closing checklist for receivership property (7508 S Essex), update same
                                consistent with new nominee and management company information
                                received from buyer, order revised survey for inclusion of additional
                                certification parties, and request revised title commitment with disclosure of
                                lis pendens (.4); (cont'd in next entry).

                                Asset Disposition

                 AEP            (Cont'd from previous entry) Research EquityBuild files for information
                                relating to claims by management company in connection with
                                pre-receivership claims on receivership property (7237 S Bennett), review
                                e-mails regarding additional amounts allegedly due, review pleadings
                                associated with housing court action, review title commitment, review closing
                                checklist, and review proof of claim submitted by property manager, and
                                prepare e-mail to title underwriter requesting approval of proposed order
                                confirming sale free and clear of property manager lien waiver, prepare e-mail
                                to title company requesting revisions to title commitment and copies of
                                special exception documents, and prepare e-mail to buyer's counsel
                                regarding need for lender information, status of housing court proceedings,
                                and anticipated path forward (2.2).

                                Asset Disposition

     10/12/2020 AEP        3.30 Teleconference with K. Duff, M. Rachlis, and receivership broker regarding
                                receivership property sales (7109 S Calumet) (1.2), (638 N Avers) (.3), (7237
                                S Bennett) (.4), and (7508 S Essex) (.3); review releases of mortgage and
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 57 of 182 PageID #:20326
 Kevin B. Duff, Receiver                                                                               Page 8



     Date      Indiv Hours Description

                                assignment of rents received in connection with former receivership property
                                (6356 S California) and forward same to title underwriters for recording (.1);
                                review updated title commitment for receivership property (7508 S Essex)
                                and provide comments regarding lis pendens to title underwriter (.1); review
                                updated title commitment for receivership property (7024 S Paxton), search
                                records for evidence of judgment orders and releases associated with
                                administrative actions added to title commitment, and prepare e-mails to title
                                underwriter and J. Wine regarding existence of original releases (.2); finalize
                                closing figures for receivership properties (6554 S Vernon, 1700 W Juneway,
                                and 7201 S Dorchester) and transmit same to title officer (.3); additional e-
                                mails with counsel for FannieMae and J. Rak regarding receipt and recording
                                of releases associated with conveyance of former receivership property
                                (6356 S California) (.1); read and respond to e-mail from title underwriter
                                regarding proposed language of order allowing EquityBuild to convey
                                receivership property (7237 S Bennett) free and clear of property manager
                                liens (.2); review amended survey on receivership property (6554 S Vernon)
                                and transmit proposed modifications to surveyor (.1).

                                Asset Disposition

     10/12/2020 JRW        0.40 Exchange correspondence with A. Porter, K. Duff and brokers regarding
                                injunction against property (7508 S Essex).

                                Asset Disposition

                MR         1.50 Attention to (638 Avers) (.3) and (7109 Calumet) (1.2) property issues with
                                broker, A. Porter, K. Duff.

                                Asset Disposition

                JR         4.60 Final review of lien waivers and notices to tenants in preparation for signing
                                (1700 Juneway, 7201 Dorchester 6558 Vernon) (.5); forward same to
                                property management (1700 Juneway, 7201 Dorchester, 6558 Vernon) (.1);
                                final review of broker lien waivers and forward for signature to broker (1700
                                Juneway, 7201 Dorchester and 6558 Vernon) (.3); review and request
                                updated commission statement from broker (7508 S. Essex) (.2); exchange
                                correspondence with A. Porter and K. Duff regarding upcoming execution of
                                documents related to closings (1700 Juneway, 7201 Dorchester, 6558
                                Vernon, 7508 S. Essex) (.2); review email from buyer related to requested
                                buyer information and update closing checklist regarding same for properties
                                (4750 S. Indiana and 7024 Paxton) (.3); update power of attorneys for
                                upcoming closings (1700 Juneway, 7201 Dorchester, 6558 Vernon, 7508
                                S. Essex) (.2); exchange communication with firm regarding same (1700
                                Juneway, 7201 Dorchester, 6558 Vernon and 7508 S. Essex) (.1); complete
                                tax transfer declaration for property in preparation for closing (6558
                                S. Vernon) (.5); review closing figures regarding same (6558 S. Vernon) (.2);
                                review most recent rent roll regarding same related to security deposits (6558
                                S. Vernon) (.1); exchange correspondence with property management
                                requesting confirmation of no security deposits held for tenants related to
                                property (6558 S. Vernon) (.1); final review of closing documents in
                                preparation for signing and closing (6558 S. Vernon) (.3); prepare transfer tax
                                declaration for property (1700 Juneway) (.6); final review of closing
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 58 of 182 PageID #:20327
 Kevin B. Duff, Receiver                                                                                 Page 9



     Date      Indiv Hours Description

                                documents (1700 Juneway) (.5); review security deposits for property and
                                update certified rent roll (1700 Juneway) (.2); exchange correspondence
                                with property management regarding same (1700 Juneway) (.1); final review
                                of closing documents (7201 S Dorchester) (.1).

                                Asset Disposition

     10/13/2020 AEP        0.30 Read e-mails from receivership broker regarding communications with
                                prospective purchaser of receivership property (7508 S Essex) concerning
                                outstanding housing court action and prepare e-mail to counsel for purchaser
                                explaining status of compliance with dismissal order, requesting loan amount,
                                attaching updated survey, and providing other closing-related information.

                                Asset Disposition

                JR         6.80 Review emails and save revised surveys to files for properties (7508 S. Essex
                                and 6558 S. Vernon) (.1); review email from property management and
                                provide requested settlement statement from previously sold property (8107
                                S. Ellis) (.1); review email from broker and provide requested survey for
                                property (7701 S. Essex) (.1); follow up correspondence with property
                                management regarding post-closing reconciliation funds for closed
                                properties (.1); update post-closing reconciliation reports related to all closed
                                properties (.6); draft tenants address labels for notices to tenants for
                                upcoming closings (1700 Juneway, 6558 Vernon, 7201 Dorchester and 7508
                                S. Essex) (1.1); draft transfer tax declaration form for property in preparation
                                for closing (7508 S. Essex) (.3); draft closing documents for future closings
                                (4750 S. Indiana, 7024 S. Paxton) (4.1); review email from buyer's counsel
                                regarding request to produce prorations for upcoming closings and respond
                                accordingly (.3).

                                Asset Disposition

     10/14/2020 AEP        2.30 Continue reviewing due diligence folders for single-family homes, updating
                                due diligence checklist, reconciling title commitment exceptions to EquityBuild
                                records, and preparing bid procedures to govern submission of offers and
                                selection of winning bidder.

                                Asset Disposition

                AW         0.80 Work with K. Duff and J. Rak on finalization of closing documents for four
                                properties (7508 S. Essex, 1700 Juneway, 6558 S. Vernon and 6217 S.
                                Dorchester).

                                Asset Disposition

                JR         5.90 Prepare closing documents for execution by K. Duff (1700 Juneway, 7201
                                Dorchester, 6558 Vernon and 7508 S. Essex) (1.2); meeting with A.
                                Watychowicz and K. Duff regarding same (1700 Juneway, 7201 Dorchester,
                                6558 Vernon and 7508 S. Essex) (.8); prepare notice to tenant letter in
                                preparation for notification of sale of properties (1700 Juneway, 7201
                                Dorchester, 6558 Vernon and 7508 S. Essex) (1.5); exchange
                                correspondence with buyer's counsel regarding rent and water prorations
                                for upcoming closing (6558 S. Vernon) (.2); request property reports from
                                property management regarding same (6558 S. Vernon) (.1); prepare
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 59 of 182 PageID #:20328
 Kevin B. Duff, Receiver                                                                                 Page 10



     Date      Indiv Hours Description

                                reports for production to buyer's counsel (6448 S. Vernon) (.8); exchange
                                communication with K. Duff related to a request to prepare an addendum,
                                draft and forward to K. Duff for property (638 N. Avers) (.1); review email
                                from buyer's counsel requesting updated title commitment and invoice,
                                prepare and produce related to property (1700 Juneway) (.1); review notice
                                for previously sold property and produce to buyer (701 S. 5th) (.1); provide
                                buyer's counsel with requested information related to property regarding
                                tenant information in preparation for sale (1700 Juneway) (.2);
                                communication with K. Duff, A. Porter and accountant regarding W-9 form
                                needed for completion of previously sold property (7300 S. St. Lawrence)
                                (.1); review deed for closing (1700 Juneway) (.1); request property reports
                                from property management in preparation of closing (1700 Juneway) (.1);
                                update certified rent roll regarding same (1700 Juneway) (.5).

                                Asset Disposition

     10/15/2020 AEP        5.30 Research EIN for EB South Chicago 3, complete new Form W-9, and
                                transmit same to J. Rak with instructions on finalization and submission (.1);
                                review updated survey and title commitment for receivership property (7508 S
                                Essex), research and confirm property tax payment status, and transmit
                                additional changes to title insurer (.2); review proposed first amendment to
                                purchase and sale agreement relating to receivership property (7508 S
                                Essex), prepare revisions thereto, and return same to purchaser's counsel
                                (.2); review draft rent roll for receivership property (6554 S Vernon), make
                                appropriate revisions, and update settlement statement with buyer credits
                                (.2); teleconference with counsel for purchaser of receivership properties
                                (7600 S Kingston, 7656 S Kingston, 1131 E 79th, and 6250 S Mozart)
                                regarding anticipated timing of rulings on remaining objections to eighth and
                                ninth motions to confirm sales (.2); review judgment order associated with
                                receivership property (6356 S California) and respond to J. Wine regarding
                                status of payment and recording of same (.1); correspondence with J. Wine
                                regarding need for payoff of judgment against receivership property (7024 S
                                Paxton) and need for release of lien (.1); read through all title exceptions and
                                create master list of items needed from City of Chicago and prior
                                encumbrances to ensure conveyance of clean title at closing (1.4); review all
                                building code violation folders to identify all potential judgments pending
                                against single-family homes (.8); review and analyze title histories on all
                                properties subject to title exceptions and create chain of title explanations for
                                use with title underwriter (2.0).

                                Asset Disposition

                JR         6.00 Follow up correspondence with property management requesting current
                                property reports for closing (6558 S. Vernon) (.1); review same and update
                                certified rent roll for closing (6558 S. Vernon) (.6); exchange
                                correspondence with A. Porter regarding same (6558 S. Vernon) (.3); follow
                                up correspondence with the title company water department regarding
                                status of water applications for upcoming closing (7508 S. Essex) (.1);
                                update property prorations for upcoming closing (1700 Juneway) (.8); attend
                                closing (6558 S. Vernon) (3.5); exchange correspondence with all parties
                                notifying of closing (6558 S. Vernon) (.2); update electronic files regarding
                                same (6558 S. Vernon) (.4).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 60 of 182 PageID #:20329
 Kevin B. Duff, Receiver                                                                                  Page 11



     Date      Indiv Hours Description


     10/16/2020 AEP        1.00 Teleconference with K. Duff and J. Rak regarding continuance in closing of
                                receivership property (.2), issues associated with single-family home
                                judgments and encumbrances (.5), property tax issues (.1), and status of
                                preparation for closing of tenth tranche of properties (.2).

                                Asset Disposition

                JRW        0.10 Confer with K. Duff regarding publication notice for single family home
                                portfolio.

                                Asset Disposition

                JR         1.40 Work with A. Porter and K. Duff on planning for listing single family portfolio
                                and title exception and insurance issues (.6), closing planning for property
                                (1700 Juneway) (.1), purchase offer on property (1102 Bingham) (.1) and
                                property manager liens and expenses (.2); review tax balances for single
                                family homes (.4).

                                Asset Disposition

     10/19/2020 AEP        0.90 Review all e-mails pertaining to receivership property (1102 Bingham), read
                                marketing materials and status updates, review purchase and sale contract
                                and provide comments regarding same to K. Duff.

                                Asset Disposition

                JR         5.10 Review email from property management and provide closing details of
                                property (7508 S. Essex) (.1); further correspondence with property
                                management requesting property information for closing (7508 S. Essex)
                                (.1); update notice to tenant letters regarding rescheduled closing (1700
                                Juneway) (.6); telephone call to the Cook County clerk's office regarding
                                information related to the estimate of redemption for property (431 E. 42nd)
                                (.4); exchange correspondence with A. Porter regarding same (431 E. 42nd)
                                (.1); update transfer tax declaration for property (1700 Juneway) (.2); review
                                ledgers and delinquency report and update rent roll regarding same (1700
                                Juneway) (.9); review single family home due diligence folders and organize
                                in preparation of sharing with interested buyers (2.7).

                                Asset Disposition

     10/20/2020 KMP        0.20 Review online bank records to confirm deposits of proceeds from sales of
                                properties (7201 S Dorchester, 1700 Juneway) and communicate with K. Duff
                                and J. Rak regarding same.

                                Asset Disposition

                AEP        3.70 Correspondence with prospective purchaser of receivership property and title
                                underwriter regarding deletion of unrecorded lease exceptions pertaining to
                                receivership property (1700 W Juneway) based on tenant subordination
                                agreements (.2); correspondence with purchaser's lender and title company
                                regarding identification of nominee and loan amount in connection with
                                receivership property (1422 E 68th) (.1); review settlement statement for
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 61 of 182 PageID #:20330
 Kevin B. Duff, Receiver                                                                                Page 12



     Date      Indiv Hours Description

                                closing of receivership property (7508 S Essex) and prepare e-mail to title
                                agent requesting modifications thereto (.1); remote assistance with closings
                                of receivership properties (7201 S Dorchester and 1700 W Juneway),
                                including rent roll review and analysis, water proration analysis, and
                                reconciliation of final settlement statements (1.5); review all housing court and
                                administrative orders circulated by J. Wine, updated closing checklists, and
                                distribute same to counsel for purchasers (.5); research closing documents,
                                e-mail correspondence, and Cook County tax records and reconcile escrow
                                refund check associated with closing of conveyance of receivership property
                                (701 S Fifth) (1.3).

                                Asset Disposition

     10/20/2020 JR         6.60 Exchange correspondence with property management requesting property
                                reports for closings (1700 Juneway and 7201 S. Dorchester) (.1);
                                exchange correspondence with A. Porter regarding closings (1700 Juneway
                                and 7201 S. Dorchester) (.5); attend closings of properties (1700 Juneway
                                and 7201 S. Dorchester) (5.8); exchange correspondence with K. Duff, K.
                                Pritchard and J. Wine confirming closed properties and anticipated net
                                proceeds (1700 Juneway and 7201 S. Dorchester) (.1); exchange
                                correspondence with property management regarding same (1700
                                Juneway and 7201 S. Dorchester) (.1).

                                Asset Disposition

     10/21/2020 KMP        0.50 Review online bank records to confirm deposits of proceeds from sales of
                                properties (7201 S Dorchester, 1700 Juneway) and communicate with K. Duff
                                and J. Rak regarding same (.2); prepare deposit documentation and
                                transmittal to bank regarding return of unused escrow funds for sold
                                properties (701 S 5th, 8432 S Ellis) (.3).

                                Asset Disposition

                JR         5.80 Exchange correspondence with the closer at title company regarding
                                authorization disbursement of funds related to closings (1700 Juneway and
                                7201 S. Dorchester) (.1); review final waiver of lien for property
                                management and notices to tenants (.2); request execution of same from
                                property management (7508 S. Essex) (.1); update transfer tax declaration
                                form with the correct dates relating to same (7508 S. Essex) (.1); review
                                ledgers, delinquency report and update certified rent roll regarding
                                upcoming closing (7508 S. Essex) (.7); review leases regarding same (7508
                                S. Essex) (.2); draft closing documents for property (816-22 E. Marquette)
                                (4.0); exchange correspondence with buyer requesting updated due
                                diligence documents for properties (7024 S. Paxton and 4750 S. Indiana)
                                (.1); request same from property management (.1); exchange
                                correspondence with broker requesting commission statements on 14
                                properties subject to tenth motion (.1); review email from property
                                management and provide requested information related to property (7201 S.
                                Dorchester) (.1).

                               Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 62 of 182 PageID #:20331
 Kevin B. Duff, Receiver                                                                                 Page 13



     Date      Indiv Hours Description


     10/22/2020 KMP        0.20 Review online banking records relating to property (701 S 5th) to confirm
                                receipt of all unused escrow funds subsequent to closing and communicate
                                with K. Duff and A. Porter regarding same.

                                Asset Disposition

                AEP        8.80 Read through title commitment for single-family homes, record every special
                                exception requiring deletion prior to closing, research chain of title for all
                                properties showing title vested in non-receivership entities (7933 S Kingston,
                                8104 S Kingston, 8524 S Rhodes, 310 E 50th, and 6807 S Indiana), and
                                prepare comprehensive memorandum to title underwriter requesting
                                approval of proposed courses of action for clearing remaining exceptions
                                (6.5); record remaining unresolved title exceptions associated with properties
                                in tenth sales tranche (4317 S Michigan, 4533 S Calumet, 4750 S Indiana,
                                6217 S Dorchester, 7024 S Paxton, and 7701 S Essex), begin researching
                                same and preparing action plan for discussion with title underwriter (2.3).

                                Asset Disposition

                AW         0.90 Study draft response to motion to reconsider and communicate with M.
                                Rachlis regarding revisions.

                                Asset Disposition

                JR         7.30 Update single family homes documents (.5); exchange correspondence with
                                A. Porter regarding single family homes (.1); review email from buyer's
                                counsel regarding request for information related to closing (7508 S. Essex)
                                (1.); exchange correspondence with A. Porter regarding same (7508 S.
                                Essex) (.2); review email from property management and provide requested
                                buyer information for properties that sold (1700 Juneway and 7201
                                S. Dorchester) (.1); update certified rent roll for property (7508 S. Essex) and
                                provide requested prorations to buyer's counsel (.3); review email from A.
                                Porter regarding requested information from buyer's counsel related to
                                property (2800 E. 81st) and respond accordingly (.2); review due diligence
                                documents requested and further correspond with property management
                                requesting same (2800 E. 81st) (.3); draft closing documents for property in
                                anticipation of closing (431 E. 42) (1.8); review leases related to property
                                (816-22 S. Marquette), review lease terms and security deposits and update
                                certified rent roll in anticipation of closing (816-22 S. Marquette) (.9); review
                                documents requested for closing (7508 S. Essex) from property management
                                and update electronic files (.2); forward same to buyer's counsel regarding
                                property (7508 S. Essex) (.1); update notice to tenants in anticipation of
                                closing (816-22 E. Marquette) (.2); draft closing documents for property
                                (4533-47 S. Calumet) (1.5); draft rent roll regarding same (5433-47 S.
                                Calumet) (.6); review lender objections to the 10th motion and exchange
                                correspondence with A. Porter regarding submitting water applications for
                                processing of various properties not subject to lender objections (.2).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 63 of 182 PageID #:20332
 Kevin B. Duff, Receiver                                                                               Page 14



     Date      Indiv Hours Description

     10/23/2020 KMP        0.40 Review online banking records to identify account numbers for distribution of
                                proceeds for next tranche of properties to be offered for sale, and
                                communicate with bank representative regarding establishing additional
                                accounts in connection with same.

                                Asset Disposition

                AEP        3.20 Read and respond to e-mail from counsel for purchaser of receivership
                                properties (4750 S Indiana and 7024 S Paxton) regarding existence of special
                                exceptions on corresponding title commitments and receivership plans for
                                deleting said exceptions at closing (.2); read objection to tenth motion to
                                confirm sales and proofread, reconcile, and revise proposed order partially
                                granting tenth motion as to property sales eliciting no objection (1.8);
                                preliminary communications with alternative title company regarding potential
                                issuance of insurance over special exceptions raised by current insurer (.3);
                                teleconference with K. Duff, receivership broker, and counsel for special
                                servicer regarding status of preparation of marketing of single-family home
                                portfolio, including title issues, sales contract issues, due diligence issues,
                                and marketing issues (.5); prepare email to counsel for all purchasers of
                                receivership property subsumed within tenth motion to confirm regarding
                                status of ruling on motion and anticipated timing of closings (.4).

                                Asset Disposition

                JRW        0.90 Prepare order partially granting tenth sales motion (.4); related
                                communications with A. Porter and revisions to same (.3); draft cover letter to
                                court regarding proposed order (.2).

                                Asset Disposition

                JR         5.10 Exchange correspondence with broker regarding properties subject to lender
                                objections (.1); draft closing documents for property (4533-47 S. Calumet)
                                (1.6); review email from buyer's counsel and provide requested documents
                                for property (7508 S. Essex) (.2); exchange correspondence with property
                                management requesting current property reports requested by buyer's
                                counsel (7508 S. Essex) (.1); review email from buyer's counsel requesting
                                commercial leases for property (6250 Mozart), review leases and provide
                                same to buyer's counsel (.2); review commission statements received from
                                broker related to the 10th motion, update electronic files, closing checklists
                                and closing figures for properties (431 E. 42nd, 4533 S. Calumet and 816 E.
                                Marquette) (.6); request buyer information from buyer's counsel on various
                                properties in preparation for submission of water applications (816 S.
                                Marquette, 4317 S. Michigan, 4533 S. Calumet, 7442 S. Calumet, 7701 S.
                                Essex and 431 E. 42nd) (.6); request title commitment updates regarding
                                same (816 S. Marquette, 4317 S. Michigan, 4533 S. Calumet, 7442 S.
                                Calumet, 7701 S. Essex and 431 E. 42nd) (.5); prepare water applications
                                for properties in preparation for closings (816 S. Marquette, 4317 S.
                                Michigan, 4533 S. Calumet, 7442 S. Calumet, 7701 S.
                                Essex and 431 E. 42nd) (1.2).

                                Asset Disposition

     10/25/2020 AEP        1.70 Review and update closing checklist for receivership property (431 E 42nd),
                                confirm deadline for tax redemption, prepare e-mail to title company
                                scheduling closing, prepare e-mail to buyer's counsel regarding scheduling of
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 64 of 182 PageID #:20333
 Kevin B. Duff, Receiver                                                                                Page 15



     Date      Indiv Hours Description

                                closing, and prepare e-mail to J. Wine regarding order partially granting
                                tenth motion to confirm sales (.4); review and update closing checklist for
                                receivership property (4533 S Calumet), check status of payment of second
                                installment 2019 property taxes and read e-mails from buyer's counsel
                                regarding nominee and lender information, and prepare e-mail to title
                                company requesting revisions to title commitment (.4); review and update
                                closing checklist for receivership property (816 E Marquette), check status
                                of payment of second installment 2019 property taxes, and prepare e-mail
                                to buyer's counsel requesting nominee, lender, and
                                post-closing management information (.2); review and update closing
                                checklist for receivership property (7442 S Calumet), check status of payment
                                of second installment 2019 property taxes, and prepare e-mail to buyer's
                                counsel requesting nominee, lender, and post-closing management
                                information and describing restriction subject to which property will be
                                conveyed (.3); review and update closing checklist for receivership property
                                (1422 E 68th), check status of payment of second installment 2019 property
                                taxes, and prepare e-mail to buyer's counsel requesting nominee, lender, and
                                post-closing management information (.2); review and update closing
                                checklist for receivership property (7701 S Essex), check status of payment
                                of second installment 2019 property taxes, and prepare e-mail to buyer's
                                counsel requesting nominee, lender, and post-closing management
                                information (.2).

                                Asset Disposition

     10/26/2020 KMP        0.30 Revise chart regarding next tranche of properties to be offered for sale to
                                identify account numbers for proceeds of same, and communicate with J.
                                Rak regarding same.

                                Asset Disposition

                AEP        2.60 Read e-mails from prospective purchasers of receivership properties (816 E
                                Marquette, 7701 S Essex and 7742 S Calumet), update closing checklists
                                accordingly, and request revised title commitments (.5); teleconference with
                                receivership broker regarding status of negotiations over closing credit to
                                purchaser of receivership property (7327 S Bennett) and issues associated
                                with closing of all remaining properties in pipeline (.3); research files and
                                public records and prepare hold harmless indemnity request letter to prior title
                                insurer in connection with remaining clouds on title to receivership property
                                (4533 S Calumet) (1.4); prepare correspondence to outside counsel for City
                                of Chicago requesting information regarding status of payment of judgment
                                recorded against prior owner of receivership property (7701 S Essex) (.2);
                                prepare correspondence to corporation counsel regarding status of
                                enforcement of injunction order entered against prior owner of receivership
                                property (7701 S Essex) (.2).

                                Asset Disposition

                JRW        0.40 Revise proposed order on tenth sales motion (.3) and cover email to court
                                clerk regarding proposed order (.1).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 65 of 182 PageID #:20334
 Kevin B. Duff, Receiver                                                                             Page 16



     Date      Indiv Hours Description


                JR         1.60 Review email from buyer's counsel regarding requested buyer information
                                for property (4533 S. Calumet) (.1); update water application and closing
                                checklist regarding same (4533 S. Calumet) (.2); exchange correspondence
                                with the title company regarding same (4533 S. Calumet) (.1); review email
                                from property management regarding buyer information and provide same
                                for closed property (7051 S. Bennett) (.1); review email from title company
                                regarding water applications and provide requested information regarding
                                same (816 S. Marquette; 4317 S. Michigan, 4533 S. Calumet, 7442 S.
                                Calumet, 7701 S. Essex and 431 E. 42nd) (.3); review email from K.
                                Pritchard regarding requested bank account information for future closings
                                and update closing documents regarding same (816 S. Marquette; 4317 S.
                                Michigan, 4533 S. Calumet, 7442 S. Calumet, 7701 S. Essex and 431 E.
                                42nd, 1422 E. 68th, 2800 E. 81st, 4611 S. Drexel, 4750 S. Indiana, 6217 S.
                                Dorchester, 7024 S. Paxton, 7255 S. Euclid, 7840 S. Yates) (.8).

                                Asset Disposition

     10/27/2020 AEP        2.00 Prepare updated closing costs for receivership property (638 N Avers) (.1);
                                review proposed order partially granting tenth motion to confirm and provide
                                comments to K. Duff (.1); read e-mail from counsel for purchaser of
                                receivership property (431 E 42nd) and finalize closing figures (.2);
                                teleconference with J. Rak regarding status of preparation for closings of
                                receivership properties (7701 S Essex, 7742 S Calumet, and 816 E
                                Marquette) (.3); read order granting remainder of eighth and ninth motions to
                                confirm sales and peruse notice of appeal and motion to stay filed by certain
                                lenders (.3); prepare e-mail to counsel for purchasers of receivership
                                properties (6949 S Merrill, 7600 S Kingston, 7656 S Kingston, 1131 E 79th,
                                and 6250 S Mozart) regarding outcome of judicial rulings and effect of motion
                                to stay pending appeal (.3); teleconference with potential new title company
                                regarding impasses with current title company over deletion of special
                                exceptions on various receivership properties (7237 S Bennett and
                                single-family home portfolio) (.7).

                                Asset Disposition

                JR         5.10 Review email from title company regarding water applications and update
                                closing checklist relating to properties (816 S. Marquette; 4317 S. Michigan,
                                4533 S. Calumet, 7442 S. Calumet, 7701 S. Essex, 431 E. 42nd) (.2); review
                                email from property management regarding closing (7508 S. Essex) and
                                update files with subsidy agreement (.1); forward same to buyer's counsel
                                (.1); review emails related to title commitments and exchange
                                correspondence with lender requesting lender requirements for further
                                updates related to properties (7442 S. Calumet, 7701 S. Essex) (.5); update
                                closing checklists regarding same (7442 S. Calumet, 7701 S. Essex) (.2);
                                exchange correspondence with property management requesting updated
                                property reports for closing (7508 S. Essex) (.1); review requested reports
                                and update certified rent roll for same (7508 S. Essex), update electronic
                                files (.4); review email from broker and respond regarding property keys
                                coordination for closing (7508 S. Essex) (.1); draft documents in preparation
                                for closing of property (7508 S. Essex) (1.0); telephone call with A. Porter
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 66 of 182 PageID #:20335
 Kevin B. Duff, Receiver                                                                               Page 17



     Date      Indiv Hours Description

                                regarding status of upcoming closings and plan of action (.4); exchange
                                correspondence with K. Duff and A. Porter regarding execution of closing
                                documents (.2); review emails regarding scheduling of various closings and
                                update closing checklist (.5); exchange correspondence with property
                                management requesting updated rent roll reports for upcoming closings
                                (7600 Kingston, 7656 S. Kingston) (.1); exchange correspondence with
                                broker requesting commission statement for upcoming closings (6949 S.
                                Merrill, 7600 Kingston, 7656 S. Kingston) (.2); prepare water applications for
                                properties (6949 S. Merrill, 7600 Kingston, 7656 S. Kingston) (.8); submit
                                same to the title company for processing (6949 S. Merrill, 7600 Kingston and
                                7656 S. Kingston) (.2).

                                Asset Disposition

     10/28/2020 KMP        0.20 Review online bank records to confirm receipt of proceeds for sold property
                                (7508 S Essex) and communicate with J. Rak regarding same.

                                Asset Disposition

                AEP        1.60 Review corresponding title commitments and prepare proposed order
                                granting eighth motion to confirm sales (.6); remote assistance with closing of
                                receivership property, including negotiations over encroachment
                                endorsements, review and analysis of certified rent roll and computation of
                                prorations and credits, and review of final settlement statement (1.0).

                                Asset Disposition

                JRW        0.80 Work with A. Porter on preparation of proposed orders granting eighth and
                                ninth sales motions (.2); telephone conference with claimant's counsel
                                regarding property closings and communicate with team regarding response
                                to same (.3); draft email to court clerk regarding entry of proposed orders
                                and related email exchange (.3).

                                Asset Disposition

                JR         5.80 Exchange correspondence with property management requesting updates
                                for closing (7508 S. Essex) (.3); update certified rent roll regarding same
                                (7508 S. Essex) (.5); attend closing for property (7508 S. Essex) (4.2);
                                notify all parties on confirmation of closing and net proceeds of sale (7508
                                S. Essex) (.2); review email from property management related to request
                                for property information and respond accordingly (2800 E. 81st) (.2);
                                prepare power of attorney for various properties (.4).

                                Asset Disposition

     10/29/2020 AEP        1.00 Review and analyze settlement statement for closing of sale of receivership
                                property (431 E 42nd) (.1); communications with former title company
                                regarding need for hold harmless letter associated with prospective
                                conveyance of receivership property (.1); review and analyze revised title
                                commitments in connection with prospective sales of receivership properties
                                (4533 S Calumet and 816 E Marquette) and communicate with purchasers'
                                counsel to confirm accuracy of lender information (.2); prepare proposed
                                order granting ninth motion to confirm sales in remaining part in connection
                                with prospective sales of receivership property (1131 E 79th and 6250 S
                                Mozart) (.6)

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 67 of 182 PageID #:20336
 Kevin B. Duff, Receiver                                                                                  Page 18



     Date      Indiv Hours Description


     10/29/2020 AW         0.30 Revisions to draft order granting eighth motion to confirm sales and email J.
                                Wine regarding requested revisions.

                                Asset Disposition

                JR         5.30 Exchange correspondence with the title company requesting estimate of
                                redemption for closing (431 E. 42nd) (.2); telephone call to the Cook
                                County Clerk's office regarding same (431 E. 42nd) (.3); prepare draft
                                closing documents for property (6949 S. Merrill) (3.1); follow up
                                correspondence with property management requesting updated rent rolls in
                                preparation for closings (7600 and 7656 S. Kingston) (.1); review and
                                update electronic files regarding same (7600 and 7656 S. Kingston) (.2);
                                exchange correspondence with property management providing closing
                                confirmations and request current rent rolls in preparation for closings (816
                                S. Marquette, 7442 S. Calumet, 7701 S. Essex, 6949 S. Merrill) (.2); update
                                closing figures in anticipation for closing (6949 S. Merrill) (.3); draft closing
                                documents for property (7600 S. Kingston) (.9).

                                Asset Disposition

     10/30/2020 AEP        4.80 Review title commitments associated with receivership properties (7600 S
                                Kingston and 7656 S Kingston), research current property tax liability and
                                status of release of judgments listed as special exceptions, and prepare
                                e-mail to title insurer requesting appropriate revisions (.4); review latest
                                revisions to title commitment on receivership property (4611 S Drexel) and
                                make appropriate modifications thereto (.1); teleconference (6949 S Merrill,
                                7600 S Kingston, and 7656 S Kingston) regarding potential settlement of
                                dispute over earnest money following judicial decision confirming eighth
                                motion to confirm sales and implications of regulatory agreement recorded
                                against receivership property (7024 S Paxton) (.6); research files for
                                information pertaining to judgment order recorded against receivership
                                property (4611 S Drexel) and respond to e-mail inquiries from J. Wine
                                regarding options for securing removal of encumbrance (.3); additional
                                correspondence with J. Wine regarding copy of judicial order on receivership
                                property (4611 S Drexel) (.1); additional correspondence with J. Wine
                                regarding potential negotiation of resolution of administrative proceedings
                                pending against receivership property (.1); teleconference with K. Duff and
                                receivership broker regarding eighth motion to confirm and status of sales of
                                all other as-yet unconveyed properties (1.3); prepare detailed e-mail to
                                prospective new title insurer regarding (property manager refusal to deliver
                                lien waiver at closing of sale of) receivership property (7237 S Bennett) (.6);
                                review and analyze chain of title of receivership property (4317 S Michigan)
                                and prepare e-mail to prospective new title insurer demonstrating basis for
                                issuing commitment without raising exceptions appearing on current draft of
                                commitment (1.3).

                                Asset Disposition
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 68 of 182 PageID #:20337
    Kevin B. Duff, Receiver                                                                                Page 19



        Date      Indiv Hours Description

        10/30/2020 AW         0.40 Communicate with K. Duff regarding objections to ninth and tenth sale
                                   motions.

                                   Asset Disposition

                      JR      6.20 Review emails from property management and update electronic files with
                                   requested due diligence documents in anticipation of closings (816 S.
                                   Marquette, 7024 S. Paxton, 7442 S. Calumet, 7701 S. Essex, 6949 S.
                                   Merrill) (.4); draft closing documents for property (7600 S. Kingston) (1.9);
                                   review email from buyer's counsel related to lender information for
                                   upcoming closings (7600 and 7656 S. Kingston) and update electronic files
                                   regarding same (.2); draft closing documents for property (7656 S.
                                   Kingston) (1.9); review email from title company regarding requested county
                                   information for upcoming closings and respond accordingly (.2); review
                                   orders entered granting 8th and 10th motion to approve sale and update
                                   electronic files relating to same (.3); update closing documents regarding
                                   anticipated closing (431 E. 42nd) (.3); telephone call with A. Watychowicz
                                   regarding upcoming closings and scheduling of execution of documents on
                                   various properties (.3); review email from buyer counsel regarding buyer
                                   information and update closing checklist (431 E. 42nd) (.3); review email
                                   from buyer's counsel and update closing checklist regarding same (6949 S.
                                   Merrill) (.2); exchange correspondence with A. Porter regarding upcoming
                                   rescheduling of closings of properties (6949 S. Merrill, 7600 Kingston and
                                   7656 S. Kingston) (.2).

                                   Asset Disposition

SUBTOTAL:                                                                                  1[81.20         40362.00]
Business Operations

        10/1/2020 KMP         0.40 Communicate with property manager and EB team regarding
                                   electronic payment notices from utility company (.2); confer with A.
                                   Watychowicz regarding status of upcoming filings (.2).

                                   Business Operations

                      JRW     1.40 Exchange correspondence with K. Duff and A. Porter regarding pending
                                   administrative proceedings (7109 S Calumet) and related research regarding
                                   same (.4); exchange correspondence with property manager (M. Abraham)
                                   regarding scheduling of inspections (7201 S Constance, 7600 S Kingston,
                                   7237 S Bennett, 638 N. Avers) (.2); exchange correspondence with City of
                                   Chicago regarding upcoming housing court matters (6217 S Dorchester,
                                   7237 S Bennett, 638 N. Avers, 7600 S Kingston) and forwarding evidence of
                                   property sales (7300 S St. Lawrence, 7201 S Constance, 7110 S Cornell)
                                   (.8).

                                   Business Operations

        10/2/2020 ED          2.40 Further review and analysis of drafts of May accounting reports (9); prepare
                                   analysis of reimbursable amounts due from proceeds of sold properties (.4);
                                   review of J. Rak comments identifying discrepancies in certain draft reports
                                   and consult underlying financial records and correspondence (.8) and email
                                   correspondence to J. Rak regarding same (.1); draft email correspondence to
                                   accountant requesting review of remaining discrepancies (.2).

                                   Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 69 of 182 PageID #:20338
 Kevin B. Duff, Receiver                                                                               Page 20



     Date      Indiv Hours Description


     10/5/2020 JRW         1.60 Exchange emails with city attorney regarding entry of order (7546 Saginaw)
                                (.2); related email to property manager regarding payment of same (7546
                                Saginaw) (.1); investigate administrative proceeding against property (6437
                                S Kenwood) (.3); study notices of violation, evidence in file from property
                                manager's redress of violations in and counts in two cases against property
                                (7109 S Calumet) (.5); review new orders in administrative matters (7656-58
                                S Kingston, 7109 S Calumet, 7600-10 S Kingston, 416-24 E 66th St) and
                                work with K. Pritchard to update hearing docket (.5).

                                Business Operations

     10/6/2020 ED          0.40 Prepare summary of accounting reports prepared and delivered in third
                                quarter (.1); draft and send email correspondence to accountant regarding
                                discrepancies in May reports requiring revision (.3).

                                Business Operations

                JRW        0.80 Research regarding status of administrative and housing court proceedings
                                (4611 S Drexel, 6217 S Dorchester, 7255 S Euclid, 6250 S Mozart, 7109 S
                                Calumet, 1131-41 E 79th Pl., 638 N. Avers) and related exchange of
                                correspondence with claimant's counsel (.3); review orders in
                                administrative proceedings (4520 S Drexel, 6250 S Mozart, 6951 S Merrill)
                                and update docket regarding same (.4); exchange correspondence with K.
                                Duff and A. Porter regarding matter relating to property (7114 S Cornell)
                                (.1).

                                Business Operations

     10/7/2020 KMP         0.30 Prepare form for wire transfer to financing company for payment of
                                insurance premium financing installment and communications with K.
                                Duff and bank representatives regarding same.

                                Business Operations

                ED         1.80 Review revised May reports (.4) and email correspondence to accountant
                                with additional comments and corrections (.2) and requesting analysis of
                                remaining rent restoration and reimbursable amounts by properties. (.2); final
                                review of May reports (1.0).

                                Business Operations

                JRW        2.10 Correspond with property manager regarding potential resolution of violation
                                (6250 S Mozart) and related exchange with A. Porter and K. Duff (.3);
                                telephone conference with city counsel regarding housing court matters
                                (7237 S Bennett, 638 N. Avers, 7600 S Kingston, 6217 S Dorchester, 7300 S
                                St Lawrence, 7201 S Constance and 7110 S Cornell) and related follow up
                                correspondence regarding continuation and dismissal orders (.9); prepare
                                correspondence to ownership dispute division regarding pending
                                administrative matter (7750 S Muskegon) (.2); research regarding corporate
                                issue (.5); review administrative court notices (6951 S Merrill, 6250 S
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 70 of 182 PageID #:20339
 Kevin B. Duff, Receiver                                                                              Page 21



     Date      Indiv Hours Description

                                Mozart) and related exchange with A. Watychowicz (.1); exchange
                                correspondence with property manager regarding scheduling of inspection
                                (6217 S Dorchester) (.1).

                                Business Operations

     10/8/2020 ED          4.00 Review and revise analysis of remaining rent restoration and reimbursement
                                amounts due as of May 31, 2020 (1.5); draft correspondence to lender's
                                counsel to transmit accounting reports, including explanations of insurance
                                expense for all unsold properties and inspection expenses for certain
                                properties (.9); email correspondence with accountant and J. Rak regarding
                                apparent discrepancy in one draft report (8432 S Essex) and review of
                                corrected statement (.2); review of premium finance agreements executed
                                in connection with renewals of property and liability insurance (.3); prepare
                                analysis of restoration amounts due from sold properties (.6); review and
                                organize financial reporting data necessary for preparation of June
                                accounting reports (.5).

                                Business Operations

                JRW        2.10 Exchange correspondence with A. Porter and counsel for buyers regarding
                                housing court matters (7201 S Constance, 7110 S Cornell and 7300 S St
                                Lawrence) (.4); review correspondence regarding attorney's lien notice (7114
                                S Cornell) and related communications with K. Duff and A. Porter and voice
                                message to claims counsel (.5); confer with A. Watychowicz regarding
                                continuation orders in administrative matters (6949 S Merrill, 4520 S Drexel,
                                6250 S Mozart) (.2); review draft pleadings and communicate with K. Duff
                                and E. Duff regarding property manager's communication regarding accounts
                                payable and restoration motion (.2); exchange correspondence with city
                                counsel regarding default judgments (431 E 42nd Pl) and related review of
                                online database and email exchange with A. Porter (.3); communicate with A.
                                Porter and K. Duff regarding settlement (431 E 42nd Pl) (.2); exchange
                                correspondence with K. Duff and A. Watychowicz regarding claimant
                                communication (1102 Bingham) and related voice message to counsel (.3).

                                Business Operations

     10/9/2020 KMP         1.10 Communicate with insurance broker regarding sold properties (.2);
                                communicate with K. Duff regarding additional security installation (638 N.
                                Avers) (.1); study property manager's reporting for September and review
                                backup documentation on owner portal relating to same (.8).

                                Business Operations

                ED         1.10 Transmit May accounting reports to lenders' counsel (.6); email
                                correspondence with accountant regarding analyses of restoration and
                                reimbursement amounts (.2) organize financial data for use in preparing
                                accounting reports (.3).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 71 of 182 PageID #:20340
 Kevin B. Duff, Receiver                                                                                Page 22



     Date      Indiv Hours Description

     10/9/2020 JRW         1.20 Telephone conference with law firm and related correspondence regarding
                                tax matter (1102 Bingham) (.2); exchange correspondence and records with
                                A. Porter regarding lis pendens and injunction in order dismissing housing
                                court matter (7508 S Essex) (.4) and related correspondence to corporate
                                counsel (.2); exchange correspondence with city's ownership dispute
                                division regarding dismissal order (7750 S Muskegon) (.2); settlement
                                proposal from collection counsel and related exchange of correspondence
                                with A. Porter regarding motion to set aside default judgments (.2).

                                Business Operations

                AW         1.10 Prepare financial statements on property by property basis for service and
                                email E. Duff regarding reports.

                                Business Operations

     10/12/2020 KMP        0.40 Prepare form for funds transfer to property manager for additional security
                                installation (at 638 N. Avers) and communicate with K. Duff and bank
                                representatives regarding same.

                                Business Operations

                JRW        1.00 Begin drafting motions to vacate default judgments (431 E 42nd Pl.) (.3);
                                review files regarding upcoming administrative hearings (6437 S Kenwood,
                                5001 S Drexel, 6356 S California, 5618 S MLK) (.4); correspondence to A.
                                Porter and K. Duff regarding upcoming administrative hearing (6437 S.
                                Kenwood) (.1); review correspondence regarding administrative matters
                                (7024 S Paxton) and related exchange with A. Porter regarding release of lien
                                (.2).

                                Business Operations

     10/13/2020 KMP        0.70 Follow up communications with K. Duff and bank representatives regarding
                                funds transfer to property manager for additional security installation at
                                property (638 N Avers) (.2); confer with K. Duff regarding renewal of
                                security installation at another property (7237 S Bennett) and prepare
                                request form to wire funds for same to property manager (.2); research
                                regarding property entity name (638 N Avers) for insurance settlement
                                payments and communicate with K. Duff and A. Watychowicz regarding
                                same (.3)

                                Business Operations

                ED         0.70 Prepare analysis of reimbursement amounts due from sold properties (.4);
                                telephone conference with K. Duff to discuss property financial reporting (.3).

                                Business Operations

                JRW        1.00 Confer with collections firm regarding property tax lawsuit (1102 Bingham),
                                related review of records and update to K. Duff and A. Porter (.7);
                                communicate with K. Duff and E. Duff regarding accounts payable to
                                property manager (.1); confer with A. Porter regarding dismissal from
                                administrative matter (6437 S Kenwood) (.1); exchange correspondence
                                with A. Porter regarding housing court matter (7508 S Essex) (.1).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 72 of 182 PageID #:20341
 Kevin B. Duff, Receiver                                                                               Page 23



     Date      Indiv Hours Description


     10/13/2020 AW         0.40 Locate detailed info regarding entity and email K. Pritchard regarding same
                                (.1); research regarding Houston litigation and email J. Wine regarding
                                findings (.3).

                                Business Operations

     10/14/2020 KMP        0.30 Follow up communications with K. Duff and bank representatives
                                regarding funds transfer to property manager for additional security
                                installation at property (7237 S Bennett).

                                Business Operations

                JRW        2.90 Correspond with City counsel regarding extension of compliance deadline in
                                housing court matter (7508 S. Essex) and entry of orders in various matters
                                (.3); correspondence to City of Chicago Ownership Dispute unit regarding
                                pending administrative matter (6437 S Kenwood) (.2); prepare for conference
                                with counsel regarding tax matter (1102 Bingham) and related review of file
                                tax statement and payment plan (1.1); telephone conference with counsel in
                                Texas tax matter (1102 Bingham) (.2) and related review of complaint and
                                summary to K. Duff and A. Porter (.2); exchange correspondence with
                                counsel for Harris County (1102 Bingham) regarding violation of order
                                appointing receiver, potential motion for rule to show cause, and nonsuit of
                                action and related update to team (.5); correspond with A. Porter and property
                                manager regarding payment of judgment lien (7024 S Paxton) and related
                                review of prior notice and correspondence regarding second lien on property
                                (.2); email to property manager regarding payment of judgment order (7546
                                S Saginaw) and related exchange with J. Rak (.1); correspondence to
                                collections counsel regarding release of second lien on property (7024 S
                                Paxton) (.1).

                                Business Operations

                AW         0.40 Work with K. Duff on notice of receivership for accountant and serve
                                notice via mail and email.

                                Business Operations

     10/15/2020 JRW        0.90 Review order of nonsuit for tax action (1102 Bingham) (.1); exchange
                                correspondence with collections counsel regarding lien release (7024 S
                                Paxton) and related review of release and update to A. Porter and J. Rak
                                (.2); exchange correspondence with A. Porter regarding unpaid judgment
                                (6356 S California) (.2); correspond with City of Chicago Ownership Dispute
                                division and A. Porter regarding evidence of payment (6437 S Kenwood)
                                (.1); confer with J. Rak regarding property manager's lien waiver for
                                property (7051 S Bennett) (.1); review prior correspondence and related
                                analysis to K. Duff regarding property manager accounts payable (7051 S
                                Bennett) (.2).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 73 of 182 PageID #:20342
 Kevin B. Duff, Receiver                                                                              Page 24



     Date      Indiv Hours Description

     10/16/2020 JRW        0.40 Confer with property manager regarding accounts payable (.2) and related
                                telephone conference with K. Duff restoration motions (.2).

                                Business Operations

     10/19/2020 KMP        0.40 Review and analyze property manager's request for funds for utility and other
                                expenses at certain properties (638 N Avers, 1401 W 109th, 7201 S
                                Dorchester) and communicate with K. Duff and E. Duff regarding same.

                                Business Operations

                AW         0.20 Communicate with J. Wine regarding previously filed motions to strike, review
                                files, and communicate with counsel regarding results.

                                Business Operations

     10/20/2020 KMP        1.10 Prepare forms for funds transfer in connection with property manager's
                                request regarding utility and other expenses at certain properties (638 N
                                Avers, 1401 W 109th, 7201 S Dorchester) and communicate with K. Duff and
                                bank representatives regarding same (.4); communicate with property
                                manager to confirm funds transfer (.2); communicate with E. Duff regarding
                                spreadsheet and confirmation of funds transfers relating to restoration (.2);
                                communicate with insurance broker to advise of recently closed properties
                                and request information relating to premium financing (.2) and confer with K.
                                Duff regarding same (.1).

                                Business Operations

                ED         1.80 Telephone conference with accountant regarding updated process for
                                preparation of accounting reports (.3); prepare draft of email correspondence
                                to lenders' counsel regarding completion of rent restoration and future
                                reporting from receivership, including attachments describing funds transfers
                                and confer with K. Duff regarding same (.8); review and analysis of schedules
                                of rent restoration payments made pursuant Order approving Second Motion
                                for Restoration of Funds Expended for the Benefit of Other Properties (.7).

                                Business Operations

                JRW        1.80 Communicate with City counsel regarding extension of compliance date
                                (7508 S Essex) and entry of orders (.2); review housing court orders (7237 S
                                Bennett, 7110 S Cornell, 7300 St Lawrence, 638 N Avers, 7201 S
                                Constance, 7600 S Kingston, 6217 S Dorchester) and update records and
                                docket (.7); correspondence to claimant's counsel regarding status of
                                administrative proceedings (6217 S Dorchester, 6250 S Mozart, 7109 S
                                Calumet, 638 N. Avers) (.4), review new administrative court orders (4520 S
                                Drexel, 7110 S Cornell, 7750 S Muskegon) and release of lien (7024 S
                                Paxton) and related communication with K. Duff and A. Porter (.5).

                                Business Operations

                AW         0.20 Attention to notice regarding other lawsuit and communicate with K. Duff
                                regarding filed claim and counsel involvement.

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 74 of 182 PageID #:20343
 Kevin B. Duff, Receiver                                                                               Page 25



     Date      Indiv Hours Description


     10/21/2020 ED         0.60 Preparation for call with accountant regarding monthly review of financial
                                reporting from property manager (.2), and related email correspondence
                                (.3); confer with A. Watychowicz to request document relating to properties
                                to be discussed (.1).

                                Business Operations

                AW         0.30 Call with J. Wine regarding access to online platforms (.2); communicate
                                with K. Duff regarding transcripts of various proceedings (.1).

                                Business Operations

     10/23/2020 KMP        0.30 Review invoices and statement of loss from loss manager regarding property
                                damage settlement (638 N Avers) and communicate with K. Duff regarding
                                same.

                                Business Operations

                JRW        0.30 Exchange correspondence with A. Porter regarding code violation (4533 S
                                Calumet) (.2); exchange correspondence with property manager regarding
                                water meter notice (7840 S Yates) (.1).

                                Business Operations

     10/26/2020 KMP        0.80 Prepare form to request transfer of funds for loss management services
                                relating to EB property (638 N Avers), and communicate with bank
                                representatives and K. Duff regarding same (.4); communicate with loss
                                management representative to request a comprehensive statement of loss
                                relating to the property (638 N Avers) (.2); communicate with insurance
                                broker regarding issues relating to reduction in premium funding payments
                                as a result of property sales (.2).

                                Business Operations

                ED         0.70 Email correspondence with accountant and J. Rak regarding
                                development of process for updating financial reporting to lenders and
                                for use in management of portfolio by Receiver.

                                Business Operations

                JRW        1.20 Email exchange with corporation counsel regarding motions to set aside
                                default judgments (431 E 42nd Pl.) (.2); prepare and file motions to set aside
                                with supporting documentation (431 E 42nd Pl.) (.8); update team regarding
                                general order from City of Chicago Department of Administrative hearings
                                regarding hearings in Department of Buildings matters (.2).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 75 of 182 PageID #:20344
 Kevin B. Duff, Receiver                                                                               Page 26



     Date      Indiv Hours Description

     10/27/2020 KMP        0.50 Further communication with loss management representative regarding
                                comprehensive statement of loss and pending insurance payments relating
                                to EB property (638 N Avers) (.2); communicate with K. Duff regarding
                                issues relating to payment of expenses relating to same (638 N Avers) (.1);
                                communicate with K. Duff regarding remaining transfers relating to second
                                restoration motion in light of Court's order granting same (.2).

                                Business Operations

                ED         1.70 Conference call with accountants and J. Rak to discuss preparation of
                                property financial reporting for dissemination to lenders' counsel and tracking
                                of restoration amounts to be reimbursed from proceeds of property sales
                                (1.3); preparation for same (.2); email correspondence with property
                                manager regarding basis of reporting in monthly property financial reporting
                                (.2).

                                Business Operations

                JRW        0.40 Review lien notice (4611 S. Drexel) and related research and exchange of
                                correspondence.

                                Business Operations

     10/28/2020 KMP        0.40 Further communication with K. Duff regarding remaining transfers relating to
                                second restoration motion in light of Court's order granting same (.1); review
                                property manager's financial records to determine current property (6250 S
                                Mozart) net income and communicate with K. Duff regarding same (.3).

                                Business Operations

                ED         0.20 Email correspondence with K. Duff regarding calculation of restoration owed
                                from property (638 N Avers) for purposes of preparing statement of estimated
                                closing costs.

                                Business Operations

                JRW        1.60 Exchange correspondence with corporation counsel regarding Department
                                of Sanitation matters (431 E. 42nd Pl) (.3); attention to drafting proposed
                                order granting remainder of restoration motion and related communications
                                regarding exhibit to same (.6); correspond with A. Porter regarding lien
                                notice and judgment order (4611 S Drexel) (.1); review new administrative
                                hearing orders (8209 S Ellis) and confer with A. Watychowicz regarding
                                same (.2); exchange correspondence with property manager and K. Duff
                                regarding repairs to property (7840 S Yates) (.4).

                                Business Operations

     10/29/2020 KMP        0.20 Communication with K. Duff and E. Duff regarding adjustments to insurance
                                premium financing installments in light of various property sales.

                                Business Operations

     10/30/2020 KMP        0.80 Communication with insurance broker regarding updated payment
                                schedules for insurance premium financing installments in light of various
                                property sales (.2); prepare form for funds transfer to premium
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 76 of 182 PageID #:20345
    Kevin B. Duff, Receiver                                                                              Page 27



        Date      Indiv Hours Description

                                   financing company for installment payment on property insurance, and
                                   communicate with K. Duff and bank representatives regarding same (.4);
                                   communicate with K. Duff regarding preservation of records (.2).

                                   Business Operations

        10/30/2020 ED         0.20 Email correspondence to accountants to supply background for
                                   preparation of accounting reports, and review of related financial
                                   information.

                                   Business Operations

                      JRW     1.60 Research administrative order (4611 S Drexel) and related exchange of
                                   correspondence with property manager and A. Porter (.2); exchange
                                   correspondence with A. Porter regarding escrow for administrative judgment
                                   (431 E 42nd Pl) (.1); exchange correspondence regarding notice of lien
                                   (4611 S Drexel) (.1); telephone conference with collections counsel
                                   regarding recording of lien and judgment order (4611 S Drexel), draft
                                   correspondence regarding same, and related communications with K.
                                   Pritchard and K. Duff regarding prior notice (1.2).

                                   Business Operations


SUBTOTAL:                                                                                  [ 48.20       13324.00]

Case Administration

        10/5/2020 AW          0.90 Prepare pleadings and request update to Receivership website.

                                   Case Administration

        10/6/2020 KMP         0.20 Work with IT consultant to add recent pleadings to Receiver's web page.

                                   Case Administration

        10/8/2020 AW          0.20 Attention to order entered by administrative court (6949 S Merrill) and update
                                   docket (.1); attention to entered order regarding tenth sale motion and update
                                   docket (.1).

                                   Case Administration

        10/13/2020 AW         0.20 Attention to mortgagees' motion to reconsider and update docket (.1);
                                   attention to Judge Lee's order regarding same, communicate deadline to
                                   counsel, and update docket (.1).

                                   Case Administration

        10/19/2020 AW         1.00 Communicate with J. Wine regarding revisions to receivership web page (.1);
                                   prepare pleadings and request update to receivership web page (.7); attention
                                   to previously posted pleadings and communicate with IT consultant regarding
                                   proposed revisions (.2).

                                   Case Administration
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 77 of 182 PageID #:20346
    Kevin B. Duff, Receiver                                                                                Page 28



         Date     Indiv Hours Description


         10/20/2020 AW        0.20 Attention to orders from municipal division and communication regarding
                                   deadlines for inspections and docket same.

                                   Case Administration

         10/21/2020 KMP       0.50 Review employee and payroll documents to confirm status of former EB
                                   employee and communicate with K. Duff and A. Watychowicz regarding
                                   same (.3); renew USPS forwarding of EB mail (.2).

                                   Case Administration

         10/23/2020 AW        0.20 Work on order granting tenth motion to approve sale and communicate with
                                   J. Wine regarding same.

                                   Case Administration

         10/27/2020 AW        1.00 Attention to entered orders regarding third party request for relief and
                                   approving eighth and ninth sale motions and notify counsel of same (.1);
                                   request upload of pleadings to receivership web page (.7); attention to
                                   pleadings relating to newly filed appeal and forward same to counsel (.2).

                                   Case Administration

         10/29/2020 AW        0.20 Attention to annual reports for entities (6217 S Dorchester and 4611-17 S
                                   Drexel) and update docket (.1); request update to receivership web page (.1).

                                   Case Administration


SUBTOTAL:                                                                                   [ 4.60            644.00]

Claims Administration & Objections

         10/1/2020 JRW        8.10 Study and revise multiple drafts of response to motion for priority
                                   determination and turnover of funds (1.3); telephone conference with
                                   claimants' counsel regarding joint motion regarding pending matters for
                                   disposition (.2); revise and finalize same and related email exchanges with
                                   claimants' counsel, EB team and SEC (.9); prepare list of scheduling issues
                                   for claims process (.5); telephone conference with M. Rachlis and K. Duff
                                   regarding joint report on pending motions, turnover motion, standard
                                   discovery and related position statement (1.0); review of briefing on claims
                                   motion (.4); continue working on motion setting forth participants' discovery
                                   positions (1.6); study latest draft of standard discovery requests to investors
                                   from institutional lenders' counsel and related analysis and communications
                                   with M. Rachlis and K. Duff (1.7); prepare exhibits to discovery motion (.5).

                                   Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 78 of 182 PageID #:20347
 Kevin B. Duff, Receiver                                                                                Page 29



     Date      Indiv Hours Description

     10/1/2020 AW          0.70 Respond to claimant's email and voice message regarding discovery (.1);
                                attention to first draft of response to motion for turnover and begin
                                proofreading same (.4); attention to email exchanges with lenders'
                                counsel regarding discovery motion and joint status on pending motions
                                (.2).

                                Claims Administration & Objections

                MR         7.40 Review and revise several drafts of claims process standard discovery and
                                follow up communications regarding same (3.7); conference with K. Duff and
                                J. Wine regarding claims process, standard discovery, joint submission and
                                related issues (1.0); work on response to turnover motion and follow up
                                regarding same with K. Duff and J. Wine (6751 Merrill and 7110 Cornell) (2.7).

                                Claims Administration & Objections

     10/2/2020 JRW         6.70 Finalize joint statement regarding pending motions for filing and related
                                exchange with counsel (.2); analyze new discovery requests proposed by
                                claimants and update joint motion regarding same (1.8); review drafts and
                                comment on response to motion and related conference with K. Duff (.4);
                                work with M. Rachlis on joint report to Court regarding discovery and
                                framework for same (1.0); work with M. Rachlis to revise standard discovery
                                requests to investors (1.6); various emails and telephone conference with
                                claimants' counsel regarding discovery requests, joint motion and exhibits
                                (.4); conferences with A. Watychowicz regarding service issues and filings
                                (.4); incorporate arguments from claimants into joint report and finalize
                                same for filing (.9).

                                Claims Administration & Objections

                AW         4.60 Attention to email from claimant regarding address update, update contact
                                list, and communicate with claims vendor regarding same (.2); work on
                                revisions and finalization of objection to claimants' motion for turnover of
                                proceeds and communications with K. Duff, M. Rachlis, and J. Wine
                                regarding same (2.1); file and serve as per service list (.3); respond to
                                claimant's email and voice message regarding discovery (.1); work with J.
                                Wine on revisions and finalization of joint status on pending motions and
                                discovery motion (1.6); file and serve as per service list (.3).

                                Claims Administration & Objections

                MR         5.10 Further work and review of various joint status report, standard discovery and
                                related issues including exchanges with J. Wine regarding these issues (3.9);
                                work on response to turnover motion and several follow up conferences
                                regarding same with J. Wine and K. Duff (7110 South Cornell and 6751
                                Merrill) (1.2).

                                Claims Administration & Objections

     10/7/2020 KMP         0.60 Draft and revise notice letter to attorney regarding potential insurance claim
                                at Receivership property (7114 S Cornell) and communicate with K. Duff
                                and J. Wine regarding same (.5); attention to communications with insurer
                                regarding potential claim (.1).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 79 of 182 PageID #:20348
 Kevin B. Duff, Receiver                                                                               Page 30



     Date      Indiv Hours Description


     10/7/2020 JRW         0.40 Review and revise draft notice letter to law firm regarding claim (7114 S
                                Cornell) and related correspondence with K. Pritchard and K. Duff.

                                Claims Administration & Objections

     10/8/2020 JRW         0.90 Correspond with accountant regarding claimant inquiry (.1); confer with A.
                                Watychowicz regarding claimant inquiries (.3), review of discovery
                                responses and document images from claimant and draft proposed
                                response to same (.5); attention to additional claimant inquiries.

                                Claims Administration & Objections

                AW         1.00 Respond to claimant's email regarding discovery and update (.1);
                                communicate with claimant regarding claims as listed on master claims
                                spreadsheet (.1); attention to email from claimant regarding address
                                update, update contact list, and communicate with claims vendor regarding
                                same (.2); communicate with J. Wine regarding claimant's premature
                                submission, review and respond to claimant's email regarding discovery
                                (.5); communicate with K. Duff and J. Wine regarding emails from
                                claimants (.1).

                                Claims Administration & Objections

     10/9/2020 JRW         2.20 Telephone conference with claimants’ counsel regarding database vendor
                                proposal (.1); review proposal filed by claimants and related email to K. Duff,
                                M. Rachlis and A. Watychowicz (.4); telephone conference with collections
                                counsel regarding settlement proposal (431 E 42nd Place) and related
                                update to K. Duff and A. Porter (.6); confer with insurance agent regarding
                                claim (7114 S Cornell) (.1) and related email to K. Duff regarding deductible
                                (.1); prepare for and telephone conference with counsel regarding claim
                                (7114 S Cornell) (.2) and send notice of receivership letter and cover email
                                to same (.5); telephone conference with K. Duff and insurance agent
                                regarding claim (7114 S Cornell) (.2).

                                Claims Administration & Objections

                AW         0.20 Respond to claimant's email regarding discovery (.1); communicate with K.
                                Duff and J. Wine regarding information received regarding Houston
                                property and respond to same (.1).

                                Claims Administration & Objections

                MR         0.20 Attention to proposal and issues regarding proposal for EB document library.

                                Claims Administration & Objections

     10/12/2020 JRW        0.40 Review settlement offer from collections counsel regarding default
                                judgments (431 E. 42nd Pl) and related communications with A. Porter
                                and K. Duff (.2); correspondence to K. Duff and E. Duff regarding
                                insurance deductible (4520 S Drexel) (.2).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 80 of 182 PageID #:20349
 Kevin B. Duff, Receiver                                                                                 Page 31



     Date      Indiv Hours Description


     10/12/2020 AW         0.20 Attention to follow up email from claimant, communicate with K. Duff and J.
                                Wine regarding same, and respond to email requesting tax update.

                                Claims Administration & Objections

                MR         0.50 Attention to claimants' reconsideration motion.

                                Claims Administration & Objections

     10/13/2020 JRW        0.90 Study claimants' motion to reconsider (.3); attention to claimant inquiry (.1);
                                research regarding claimant inquiry and related correspondence to A.
                                Watychowicz (.2); review case law regarding potential issue (.3).

                                Claims Administration & Objections

                AW         0.20 Attention to follow up email from claimant, communicate with K. Duff and J.
                                Wine regarding same, and respond to email requesting several updates
                                (.1); communicate with K. Duff regarding claim received and attention to
                                cover letter (.1).

                                Claims Administration & Objections

     10/14/2020 JRW        0.20 Attention to inquiries from claimant.

                                Claims Administration & Objections

                AW         0.90 Attention to another follow up from claimant and communicate with K. Duff
                                and J. Wine regarding same and detailed updates (.2); attention to claim
                                received, review same, and prepare description for upload to database (.5);
                                respond to emails from claimants regarding update request and discovery
                                issues (.2).

                                Claims Administration & Objections

                MR         0.60 Work on draft communication on claims process discovery (.3); attention to
                                reply brief on turnover issues and follow up regarding same (.3)

                                Claims Administration & Objections

     10/15/2020 JRW        0.80 Telephone conference with K. Duff regarding claims process and legal
                                authority (.5); telephone conference with A. Watychowicz regarding
                                communications to claimants regarding invalid email addresses (.3).

                                Claims Administration & Objections

                AW         5.40 Communicate with K. Duff and J. Wine regarding claims process emailing
                                issues (.2); email claimants to request email address update and mail letter
                                notices to claimants (1.7); communicate with claims vendor regarding
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 81 of 182 PageID #:20350
 Kevin B. Duff, Receiver                                                                             Page 32



     Date      Indiv Hours Description

                                addition of new claim (.1); work on bounced emails project relating to
                                claims process communications and call with J. Wine regarding same
                                (3.4).

                                Claims Administration & Objections

     10/15/2020 MR         0.20 Further attention to discovery related issues.

                                Claims Administration & Objections

     10/16/2020 JRW        0.50 Work with A. Watychowicz on communications with claimants (.4); confer
                                with A. Watychowicz regarding claim (.1).

                                Claims Administration & Objections

     10/19/2020 JRW        0.20 Review reply to motion to turnover proceeds from sales.

                                Claims Administration & Objections

                AW         0.80 Attention to emails from claimants who responded to email update
                                request, update emailing list, and notify claims vendors regarding same
                                (.7); respond to email from claimant regarding discovery issues (.1).

                                Claims Administration & Objections

                MR         2.00 Research and attention to response to reconsideration motion.

                                Claims Administration & Objections

     10/20/2020 MR         3.00 Further work on response on motion for reconsideration.

                                Claims Administration & Objections

     10/21/2020 MR         5.00 Further work to respond to motion for reconsideration and research various
                                issues regarding same.

                                Claims Administration & Objections

     10/22/2020 JRW        0.20 Exchange correspondence with K. Duff regarding claims analysis.

                                Claims Administration & Objections

                MR         0.20 Further attention to motion for reconsideration.

                                Claims Administration & Objections

     10/23/2020 JRW        0.50 Study objections to tenth sales motion and related correspondence with K.
                                Duff, M. Rachlis and A. Porter regarding properties covered by motion.

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 82 of 182 PageID #:20351
 Kevin B. Duff, Receiver                                                                                Page 33



     Date      Indiv Hours Description

     10/23/2020 MR         1.70 Further work on response on motion for reconsideration (1.4); attention to
                                turnover motion and upcoming issues for hearing on claims process (.3).

                                Claims Administration & Objections

     10/24/2020 MR         0.30 Follow up on issues on draft motion for reconsideration and follow up with K.
                                Duff regarding same.

                                Claims Administration & Objections

     10/25/2020 MR         0.60 Attention to email on claims related issues (.2); further work on motion for
                                reconsideration and follow up with K. Duff (.4).

                                Claims Administration & Objections

     10/26/2020 JRW        4.40 Review and work with M. Rachlis and K. Duff on revision and finalization of
                                response to motion to reconsider (1.7); work with M. Rachlis on response to
                                institutional lenders' proposal for EquityBuild documents (2.1); exchange
                                correspondence with K. Duff regarding document vendor proposal and
                                related review of same (.3); email exchange with M. Rachlis regarding
                                upcoming hearing on issues relating to claims process (.2); review proposal
                                for distribution of claims documentation from vendor and send analysis to M.
                                Rachlis and K. Duff (.1).

                                Claims Administration & Objections

                AW         2.70 Attention to emails from claimants who responded to email update request
                                (.1); follow up with J. Wine regarding response to proposal for EquityBuild
                                documents (.1); study response to motion to reconsider and email counsel
                                regarding revisions (1.1); further revisions to same (.7); work to finalize
                                response, file with court, and serve as per service list (.7).

                                Claims Administration & Objections

                MR         4.50 Further work on motion for reconsideration issues (1.2); attention to
                                issues regarding document proposal; attention to claims and work with J.
                                Wine regarding same (2.0); further prepare for upcoming hearing on
                                claims process (1.3).

                                Claims Administration & Objections

     10/27/2020 JRW        5.90 Review, revise and finalize response to proposal for EquityBuild documents
                                (.3) and related exchange regarding service (.1); attention to responding to
                                claimant inquiries (.2); study standard claims process discovery, joint
                                submissions, motion and objections in preparation for hearing on claims
                                process motion (1.6); telephone conference with claimant's counsel
                                regarding discovery dispute (.1); conference call with M. Rachlis and K. Duff
                                regarding court's orders and preparation for hearing (.9); related review of
                                outline regarding claims planning (.2); exchange correspondence with
                                potential vendor regarding status of project and pending motion (.1); attend
                                telephonic hearing before Judge Lee regarding claims process (2.4).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 83 of 182 PageID #:20352
 Kevin B. Duff, Receiver                                                                                  Page 34



     Date      Indiv Hours Description

     10/27/2020 AW         2.10 Email response to claimant regarding access to telephone hearing (.1);
                                follow up with K. Duff and J. Wine regarding requests for update and
                                discovery issues from claimants (.2); proofread response to proposal for
                                EquityBuild documents and email counsel regarding same (.4); further
                                revisions to response and communicate with counsel regarding same (.4);
                                include additional final revisions, finalize response, file with Court, and serve
                                as per service list (.7); communicate with K. Duff and J. Wine regarding
                                claimants' response to service of response to proposal for EquityBuild
                                documents (.2); redact email regarding claimant request and forward same
                                to K. Duff (.1).

                                Claims Administration & Objections

                MR         5.20 Further prepare for (2.0) and participate in hearing before Judge Lee
                                regarding claims process (2.4); participate in meeting with K. Duff and J.
                                Wine relating to same (.8).

                                Claims Administration & Objections

     10/28/2020 JRW        2.20 Study motion to stay, motion for certification of interlocutory appeal, and
                                notice of appeal (1131-41 79th, 6250 Mozart) (.6); correspondence with
                                claimant's counsel regarding proposed vendor (.1); telephone conference
                                with M. Rachlis, A. Porter, and K. Duff regarding hearing on claims motion
                                and related follow-up, claimant's notice of appeal and motions to stay and for
                                certification of interlocutory appeal (1131-41 79th, 6250 Mozart) and status of
                                property sales (1.5).

                                Claims Administration & Objections

                AW         0.20 Revise proposed order granting remainder of second restoration motion and
                                email counsel regarding same.

                                Claims Administration & Objections

                MR         5.00 Review appellate materials to prepare for meeting (1.0); research regarding
                                same (2.3); participate in meeting with J. Wine, K. Duff and A. Porter
                                regarding motion to stay regarding pending appellate issues and property
                                sales and stay issues (1.5); conference with A. Porter and K. Duff regarding
                                properties (6250 Mozart) (.1) and (1131 E. 79th) (.1).

                                Claims Administration & Objections

                AEP        1.40 Teleconference with K. Duff, M. Rachlis, and J. Wine regarding appeal from
                                order granting ninth motion to confirm (1.2); teleconference with Messrs.
                                Duff and Rachlis regarding receivership properties (1131 E 79th and 6250
                                S Mozart) (.2).

                                Claims Administration & Objections

     10/29/2020 AEP        1.10 Teleconference with EquityBuild investor regarding procedural status of
                                litigation, claims process, factual background of transactions in which funds
                                were invested, and timeline to completion.

                                Claims Administration & Objections
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 84 of 182 PageID #:20353
   Kevin B. Duff, Receiver                                                                                Page 35



       Date      Indiv Hours Description


       10/29/2020 JRW        1.90 Review information from proposed vendor for hosting EquityBuild documents
                                  and related emails with claimant's counsel (.2); attention to responding to
                                  claimant inquiries (.7); telephone conference with claimant's counsel
                                  regarding strategy for distribution of claims data (.4) and related
                                  communications with K. Duff and M. Rachlis (.2); review analysis of caselaw
                                  (.4).

                                  Claims Administration & Objections

                  AW         0.70 Respond to claimants' inquiries about discovery (.2) and about confirming
                                  their claims (.1); remove claimant from mailing list per his request and
                                  respond to email (.1); work with K. Duff and J. Wine on updated responses to
                                  claimants inquiring about status report (.3).

                                  Claims Administration & Objections

                   MR        0.20 Attention to issues on distribution of claims data.

                                  Claims Administration & Objections

       10/30/2020 KMP        0.40 Review receivership notices (638 N Avers) and communication with K. Duff
                                  regarding same (.2); communicate with K. Duff and J. Wine regarding notice
                                  issues in connection with collection notice (4611 S Drexel) (.2).

                                  Claims Administration & Objections

                  JRW        0.90 Exchange correspondence regarding proposed vendor (.1); exchange
                                  correspondence with K. Duff and A. Watychowicz regarding service of
                                  represented claimants (.3); study memorandum in support of motion to stay,
                                  legal authority cited therein, and related analysis from K. Duff (1131-41 79th,
                                  6250 Mozart) (.5).

                                  Claims Administration & Objections

                  AW         0.40 Respond to claimants' inquiries about confirming their claims (.1); attention to
                                  emails from claimants in response to served status report, review claims,
                                  and communicate with K. Duff and J. Wine regarding proposed revisions to
                                  master claims list (.3).

                                  Claims Administration & Objections


SUBTOTAL:                                                                                  1[02.60        29890.00]
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 85 of 182 PageID #:20354
    Kevin B. Duff, Receiver                                                                                  Page 36



        Date      Indiv Hours Description

Status Reports

        10/1/2020 KMP         4.60 Continue preparation of financial exhibits for 3Q2020 status report.

                                   Status Reports

                    MR        0.80 Work and review and comment on status reports and communications
                                   regarding same.

                                   Status Reports

        10/2/2020 KMP         3.60 Continue preparation of financial exhibits for 3Q2020 status report.

                                   Status Reports

        10/5/2020 JRW         0.30 Begin drafting 3rd Quarter status report and related emails to team regarding
                                   items needed.

                                   Status Reports

        10/6/2020 KMP         4.10 Continue working on financial exhibits for 3Q2020 status report, and
                                   communicate with EB team regarding same.

                                   Status Reports

                    JRW       2.00 Drafting of status report for third quarter 2020 (1.8); related emails from K.
                                   Pritchard regarding exhibits to same (.1); emails to professionals
                                   regarding work performed during third quarter (.1).

                                   Status Reports

                    JR        1.10 Review email from property management regarding tax payments in 3rd
                                   quarter of 2020 and draft report related to 3rd quarter status report (.9);
                                   exchange correspondence with property management requesting a
                                   comprehensive list of all property tax payments for 2020 (.2).

                                   Status Reports

        10/7/2020 KMP         2.40 Continue work on financial exhibits for 3Q2020 status report, and
                                   communicate with J. Wiine and J. Rak regarding same.

                                   Status Reports

                    JRW       0.70 Exchange correspondence with K. Duff regarding inclusion of attorneys’ lien
                                   issue (7114 S Cornell) in third quarter status report (.1); drafting of 3rd quarter
                                   status report (.6).

                                   Status Reports

                    JR        1.50 Draft requested information required for 2020 3rd quarter status report.

                                   Status Reports
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 86 of 182 PageID #:20355
 Kevin B. Duff, Receiver                                                                                  Page 37



     Date        Indiv Hours Description

     10/8/2020 KMP         1.30 Continue work on exhibits for 3Q2020 status report.

                                Status Reports

     10/9/2020 JRW         1.50 Continued attention to preparation of third quarter 2020 status report.

                                Status Reports

     10/12/2020 KMP        0.50 Confer with J. Wine regarding various aspects of status report and revise
                                certain financial exhibits in connection with same.

                                Status Reports

                 JRW       4.20 Attention to preparing third quarter 2020 status report and related
                                communications with K. Pritchard regarding exhibits to same.

                                Status Reports

                 AW        0.30 Research email traffic for third quarter of 2020 and report to J. Wine
                                regarding same.

                                Status Reports

                 JR        2.70 Review and update outstanding property taxes that remain in the EquityBuild
                                portfolio (1.4); prepare and produce requested information to J. Wine
                                regarding 3rd quarter status report (1.3).

                                Status Reports

     10/13/2020 KMP        0.50 Additional revisions to financial exhibits in connection with third quarter status
                                report.

                                Status Reports

                 JRW       1.20 Continue preparing status report for third quarter 2020 and related exchange
                                with J. Rak regarding sold properties.

                                Status Reports

     10/14/2020 KMP        0.30 Confer with J. Wine and E. Duff regarding third quarter status report.

                                Status Reports

                 ED        0.30 Review and edit description of reimbursable amounts for third quarter status
                                report (.2), and email correspondence with J. Wine and K. Pritchard regarding
                                same (.1).

                                Status Reports

                 JRW       4.60 Attention to preparing third quarter 2020 status report (4.3); related
                                communications with E. Duff regarding restoration status and reporting (.3).

                                Status Reports
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 87 of 182 PageID #:20356
 Kevin B. Duff, Receiver                                                                                Page 38



     Date      Indiv Hours Description

     10/14/2020 JR         0.20 Exchange correspondence with J. Wine regarding requested property tax
                                information for 2020 3rd quarter status report.

                                Status Reports

     10/15/2020 JRW        4.60 Attention to drafting status report (4.4); related exchange of correspondence
                                with counsel regarding status of insurance matters (.2).

                                Status Reports

     10/16/2020 JRW        0.70 Review revisions to third quarter 2020 status report and related
                                communications with counsel regarding status of matters.

                                Status Reports

                MR         1.20 Work on status report.

                                Status Reports

     10/18/2020 MR         1.00 Further attention to status report.

                                Status Reports

     10/19/2020 JRW        3.80 Edit draft third quarter status report to incorporate comments from K. Duff
                                and M. Rachlis (3.0); confer with J. Rak regarding tax balances and closed
                                property sales exhibit (.3); assemble exhibits to status report (.5).

                                Status Reports

                AW         0.70 Communicate with J. Wine regarding preparation of exhibits and prepare final
                                version of master claims list (.4); attention to email from J. Wine regarding
                                discovery issues, review issued discovery and report regarding same (.3).

                                Status Reports

                MR         0.50 Attention to various issues on status report.

                                Status Reports

                JR         1.50 Review email from J. Wine and provide requested unsold property
                                information related to 3rd quarter status report (1.2); phone conversation with
                                J. Wine regarding same (.3).

                                Status Reports

     10/20/2020 JRW        2.30 Continued drafting and revising third quarter 2020 status report and related
                                communications with M. Rachlis, K. Duff, J. Rak, A. Watychowicz, additional
                                counsel and accountant (1.3); work with A. Watychowicz to assemble
                                exhibits to status report (1.0).

                                Status Reports

                AW         0.80 Review draft exhibits, work on finalization of selected exhibits, and
                                communicate with J. Wine regarding possible revisions (.4); communicate
                                with J. Wine regarding master claims list and agreed on format (.1); finalize
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 88 of 182 PageID #:20357
    Kevin B. Duff, Receiver                                                                               Page 39



        Date      Indiv   Hours Description

                                   exhibits 1-8 and email J. Wine regarding same (.3).

                                   Status Reports

        10/20/2020 MR         1.10 Further review and comment on status report and follow up with J. Wine and
                                   K. Duff.

                                   Status Reports

                    JR        0.30 Exchange correspondence with J. Wine relating to 3rd quarter 2020
                                   status report and requested information regarding sold taxes for property
                                   (431 E 42nd).

                                   Status Reports

        10/28/2020 JRW        0.30 Confer with A. Watychowicz regarding finalization and filing of status report
                                   (.1) and revise same (.2).

                                   Status Reports

        10/29/2020 JRW        0.50 Revise exhibit to third quarter status report (.2); work with A. Watychowicz
                                   and K. Duff on cover email to claimants (.3).

                                   Status Reports

                   AW         1.40 Proofread status report and communicate with counsel regarding revisions
                                   (.7); email exchange regarding transmittal message to claimants (.1); finalize
                                   quarterly status report, file with court, and serve as per service list (.6).

                                   Status Reports


SUBTOTAL:                                                                                  [ 59.40        12745.00]

Tax Issues

        10/12/2020 KMP        0.30 Review account ledgers and communicate with tax administrator regarding
                                   certain transactions from Receiver's account in connection with preparation
                                   of tax returns.

                                   Tax Issues

        10/14/2020 KMP        0.40 Attention to receipt of electronic copy of Receivership 2019 tax returns from
                                   tax administrator and communications regarding same (.2);
                                   communications with tax administrator and accountant transmitting form
                                   1099-S from recent sale of property (6437 S Kenwood) (.2).

                                   Tax Issues

        10/21/2020 KMP        0.20 Forward form 1099-S relating to sale of property (7110 S Cornell) to tax
                                   administrator and accountant.

                                   Tax Issues
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 89 of 182 PageID #:20358
   Kevin B. Duff, Receiver                                                      Page 40



       Date      Indiv Hours Description


SUBTOTAL:                                                            [ 0.90       126.00]




                                                                     399.60    $97,469.00
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 90 of 182 PageID #:20359
    Kevin B. Duff, Receiver                                                               Page 41




Other Charges

                                      Description

Business Operations

                                      Photocopies for October 2020                           25.00

                                      Online research for October 2020                      405.53

                                      Software licenses (Google - $96.00; InSynq -          362.50
                                      $266.50)


SUBTOTAL:                                                                            [      793.03]


Total Other Charges                                                                        $793.03




                                     Summary of Activity
                                                                      Hours       Rate
Jodi Wine                                                             90.00     260.00   $23,400.00
Ania Watychowicz                                                      32.20     140.00    $4,508.00
Justyna Rak                                                          121.40     140.00   $16,996.00
Kathleen M. Pritchard                                                 33.10     140.00    $4,634.00
Andrew E. Porter                                                      57.70     390.00   $22,503.00
Ellen Duff                                                            15.90     390.00    $6,201.00
Michael Rachlis                                                       49.30     390.00   $19,227.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 91 of 182 PageID #:20360
 Kevin B. Duff, Receiver                                                      Page 42




                                   SUMMARY


               Legal Services                                  $97,469.00
               Other Charges                                     $793.03

                  TOTAL DUE                                    $98,262.03
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 92 of 182 PageID #:20361
                                Rachlis Duff & Peel, LLC
                                      542 South Dearborn Street
                                                                                             tel (312) 733-3950
                                              Suite 900                                      fax (312) 733-3952
                                        Chicago, Illinois 60605




February 12, 2021

Kevin B. Duff, Receiver
c/o Rachlis Duff & Peel, LLC
542 S. Dearborn Street, Suite 900
Chicago, IL 60605




 Re: SEC v. EquityBuild Inc., EquityBuild Finance, LLC, Jerome H.                         Fed. I.D. No. XX-XXXXXXX
     Cohen, and Shaun D. Cohen                                                            Invoice No.6622128
     No. 18-cv-5587, US Dist. Ct., Northern Dist. of Illinois, Eastern Div.


 Legal Fees for the period November 2020                                $111,345.00

 Expenses Disbursed                                                           $2,763.36


 Due this Invoice                                                       $114,108.36
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 93 of 182 PageID #:20362
    Kevin B. Duff, Receiver                                                                                Page 2




        Date          Indiv Hours Description

Accounting/Auditing

        11/2/2020 KMP         0.80 Review numerous bank statements for Receivership accounts (.6);
                                   communicate with E. Duff to forward September financial schedules for
                                   Receiver's accounts (.2).

                                   Accounting/Auditing

        11/11/2020 KMP        0.40 Confer with K. Duff and J. Rak regarding deposit of check from title company
                                   to property account (7201 Dorchester).

                                   Accounting/Auditing

        11/12/2020 KMP        1.60 Record transactions, review account statements, and reconcile Receiver's
                                   accounts.

                                   Accounting/Auditing


SUBTOTAL:                                                                                 [ 2.80            392.00]

Asset Analysis & Recovery

         11/2/2020 AW         0.40 Research regarding settlement statement (6217 S Dorchester) and
                                   communicate with J. Wine and K. Duff regarding same.

                                   Asset Analysis & Recovery

         11/8/2020 JR         3.20 Compare and complete analysis of June property reports.

                                   Asset Analysis & Recovery

         11/9/2020 JR         1.30 Review property reports and complete analysis with accountant reports
                                   (1.1); exchange correspondence with E. Duff regarding same and indicate
                                   discrepancy regarding property report (7749 Yates) (.2).

                                   Asset Analysis & Recovery

         11/12/2020 JR        2.50 Review email from E. Duff and respond accordingly regarding review of June
                                   reports (.1); study property reports for June (2.1); exchange correspondence
                                   with E. Duff providing details and comments related to review and
                                   discrepancies found on reports (.3).

                                   Asset Analysis & Recovery

         11/13/2020 JR        0.60 Review email from accountant regardingdiscrepancies found in
                                   reports, review additional reports and respond accordingly requesting
                                   updated reports.

                                   Asset Analysis & Recovery
   Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 94 of 182 PageID #:20363
    Kevin B. Duff, Receiver                                                                               Page 3


         Date       Indiv Hours Description

         11/19/2020 JR        0.20 Review email from E. Duff regarding status of closed properties and July
                                   reporting and respond reading same.

                                   Asset Analysis & Recovery

         11/24/2020 JR        2.70 Review property reports for July, compare and analyze for discrepancies
                                   with accounting firm July reports.

                                   Asset Analysis & Recovery


SUBTOTAL:                                                                                  [10.90            1526.00]

Asset Disposition

         11/1/2020 JR         1.60 Draft and update closing documents (7656-58 S. Kingston).

                                   Asset Disposition

         11/2/2020 JRW        0.50 Review objections to tenth sales motion and SEC reply to same.

                                   Asset Disposition

                     JR       6.40 Review and update closing documents for property in preparation for A.
                                   Porter review and execution by K. Duff (431 E. 42nd, 816 E. Marquette, 7600
                                   S. Kingston and 7656 S. Kingston) (3.9); exchange correspondence with A.
                                   Porter requesting review of same (431 E. 42nd, 816 E. Marquette, 7600 S.
                                   Kingston and 7656 S. Kingston) (.1); review leases and update certified rent
                                   roll for property (816 E. Marquette) (1.2); prepare notice to tenants regarding
                                   same (816 S. Marquette) (.4); exchange correspondence with buyer's
                                   counsel regarding requested information for tenants and produce notices to
                                   tenants for review and approval (816 E. Marquette) (.2); draft transfer tax
                                   declaration form for property (6949 S. Merrill) (.3); prepare transfer tax
                                   declaration form in anticipation for closing (431 E. 42nd) (.3).

                                   Asset Disposition

                     AEP      2.30 Review and analyze all title documents associated with receivership property
                                   (6217 S Dorchester) and prepare e-mail to J. Wine and K. Duff (.4); review
                                   and revise all closing documents associated with prospective sale of
                                   receivership property (431 E 42nd) (.7); review and revise all closing
                                   documents associated with prospective sale of receivership property (816 E
                                   Marquette) (1.2).

                                   Asset Disposition

                     MR       0.30 Attention to intervenor's notice of appeal (7600 Kingston, 7656
                                   Kingston, 6949 Merrill) (.1) attention to SEC submission on tenth sales
                                   motion (.2).

                                   Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 95 of 182 PageID #:20364
 Kevin B. Duff, Receiver                                                                                 Page 4


     Date      Indiv Hours Description

     11/3/2020 AW          0.50 Finalize Receiver's notice of property sales, file with the court, and serve as
                                per service list.

                                Asset Disposition

                 JR        6.20 Review email from A. Porter and produce closing documents for execution to
                                K. Duff (431 E. 42nd and 816 E. Marquette) (1.3); complete execution with K.
                                Duff and A. Watychowicz regarding same (431 E. 42nd and 816 E.
                                Marquette) (.9); exchange correspondence with buyer's counsel providing
                                title company closer contact information related to closing (431 E. 42nd) (.1);
                                exchange correspondence with K. Pritchard related to payment for property
                                related to fire (638 N. Avers) (.2); final review of lien waivers for properties
                                (431 E. 42nd and 816 E. Marquette) and request execution from broker (.1);
                                review notice to tenants for property (816 E. Marquette), exchange
                                correspondence with A. Porter regarding same and forward to property
                                management for execution (816 E. Marquette) (.3); review email from
                                property management and provide requested information regarding post-sale
                                rents for property (7508 S. Essex) (.1); request executions of documents from
                                A. Porter for closing disclosure statements for properties (431 E. 42nd and
                                816 E. Marquette) (.1); review email from buyer's counsel, provide requested
                                documents and request buyer information for property (7255 S. Euclid) (.2);
                                review leases and security deposits, update certified rent roll in anticipation
                                of closing (7442 S. Calumet) (.9); prepare notices to tenants regarding same
                                (7442 S. Calumet) (.7); exchange correspondence with property
                                management requesting property and tenant information for anticipated
                                closing (7442 S. Calumet) (.2); review leases and security deposits and
                                update certified rent roll in preparation for closing (7701 S. Essex) (.9);
                                update notices to tenants regarding same (7701 S. Essex) (.2).

                                Asset Disposition

                 AEP       1.90 Analyze public records pertaining to chain of title associated with
                                receivership property (5437 S Laflin) and create outline of issues for analysis
                                by potential substitute title insurer (1.5); read through latest administrative
                                orders forwarded by J. Wine and update closing checklists (.2); read e-mails
                                sent by K. Duff and M. Rachlis regarding relative merits of conveying
                                receivership properties (6949 S Merrill, 7600 S Kingston, and 7656 S
                                Kingston) prior to entry of order staying sales pending appeal and respond
                                thereto (.2).

                                Asset Disposition

     11/4/2020 JRW         1.10 Review and revise response to institutional lender's motion to stay.

                                Asset Disposition

                 AW        2.10 Work with K. Duff, J. Wine, and M. Rachlis on response to motion to stay
                                sales including but not limited to revisions to response, issue of service,
                                finalization, filing, and service.

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 96 of 182 PageID #:20365
 Kevin B. Duff, Receiver                                                                                Page 5


     Date      Indiv Hours Description

     11/4/2020 JR          6.00 Review emails from property management and updateelectronic files
                                relating to closing (7442 S. Calumet) (.2); follow up correspondence with
                                broker requesting lien waivers for closings (816 E. Marquette and 431 E.
                                42nd) (.1); update certified rent roll related to missing leases and subsidy
                                agreements for property (7701 S. Essex) (.6); exchange correspondence
                                with property management requesting same (7701 S. Essex) (.2); update
                                notices to tenants for property (7701 S. Essex) (.5); exchange
                                correspondence with buyer's counsel requesting approval of same (7701 S.
                                Essex) (.1); review closing confirmations for properties (7600 and 6756 S.
                                Kingston) and update electronic files (.2); exchange correspondence with
                                all parties notifying of same (.1); review closing confirmations for properties
                                (7442 S. Calumet and 7701 S. Essex) and update electronic files (.2);
                                exchange correspondence with all parties regarding same (7442 S.
                                Calumet and 7701 S. Essex) (.1); review leases, security deposits for
                                property in preparation for closing (7600 S. Kingston) (1.3); update draft
                                certified rent roll regarding same (7600 S. Kingston) (1.4);exchange
                                correspondence with property management requesting missing leases and
                                subsidy agreements in anticipation for closing (7600 S. Kingston) (.1);
                                review leases and security deposits for property in anticipation for closing
                                (7656 S. Kingston) (.6); update draft certified rent roll relating to same
                                (7656 S. Kingston) (.3).

                                Asset Disposition

                 AEP       2.90 Review, analyze, and prepare additional modifications to draft purchase and
                                sale contract associated with receivership property (.4); teleconference with
                                counsel for prospective purchaser of receivership properties (7600 S
                                Kingston, 7656 S Kingston) regarding potential closing date (.2);
                                teleconference with counsel for prospective purchaser of receivership
                                property (6949 S Merrill) regarding closing date (.1);summarize revisions
                                needed to title commitments on receivership properties (7600 S Kingston,
                                7656 S Kingston) and convey same to title insurer (.2); teleconference with
                                new title insurer regarding conditions under which said insurer will agree to
                                issue title commitment on receivership property (7237 SBennett), prepare
                                title order, and communicate status of transaction to purchaser's counsel
                                (.5); prepare first draft of eleventh motion to confirm sales (7237 S Bennett)
                                (1.5).

                                Asset Disposition

     11/5/2020 KMP         0.30 Confer with A. Watychowicz regarding procedural issues for lenders' and
                                intervenor's appeals (1131 E 79th, 6250 Mozart,7600 Kingston, 7656
                                Kingston, 6949 Merrill).

                                Asset Disposition

                 JRW       1.00 Prepare for and participate in hearing on institutional lenders' motion to stay
                                execution of order granting ninth sales motion (.4); work with A. Watychowicz
                                on docketing of appellate deadlines, related review of orders and rules, and
                                correspondence with M. Rachlis regarding docketing statement (1131 E 79th,
                                6250 Mozart, 7600 Kingston, 7656 Kingston, 6949 Merrill) (.6).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 97 of 182 PageID #:20366
 Kevin B. Duff, Receiver                                                                                  Page 6


     Date      Indiv Hours Description

     11/5/2020 JR          5.80 Attend closing of vacant lot (431 E. 42nd) (3.4); exchange correspondence
                                with all parties confirming the closing of vacant lot (431 E. 42nd) (.1); update
                                closing documents related to property (7442 S. Calumet) (.9); follow up
                                correspondence with broker requesting broker lien waiver for closing (431
                                E. 42nd) (.1); review email from buyer's counsel regarding scheduling of
                                closing (4533 S. Calumet) and respond accordingly (.2); review closing
                                statement from sale of properties regarding tax payments (1.1).

                                Asset Disposition

                 AEP       4.20 Prepare e-mail to prospective new title insurer regarding factual background
                                of litigation and legal effect of lis pendens filed in connection with same (.2);
                                complete title application work for receivership property (4317 S Michigan)
                                (.4); e-mail communications with counsel for prospective purchaser of
                                receivership property (4533 S Calumet) regarding scheduling of closing (.1);
                                continue analyzing public records and preparing memorandum to
                                prospective new title insurer requesting consideration of waiver of title
                                exceptions appearing on current version of title commitment for single-family
                                homes (3.5).

                                Asset Disposition

                 AW        0.60 Attention to filings in appellate court and update appeal docket (1131 E 79th,
                                6250 Mozart, 7600 Kingston, 7656 Kingston, 6949 Merrill) (.3); research and
                                communicate with K. Duff regarding lack of presentment date for motion to
                                stay sales, docket deadlines related to same (7600 Kingston, 7656 Kingston,
                                6949 Merrill) (.2); attention to newly filed motion to intervene and
                                communicate with counsel regarding same (7600 Kingston, 7656 Kingston,
                                6949 Merrill) (.1).

                                Asset Disposition

                 AW        0.60 Compile all appellate pleadings, research appellate rules, and communicate
                                with M. Rachlis regarding deadlines scheduled by appellate court and rules
                                (1131 E 79th, 6250 Mozart, 7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

     11/6/2020 JRW         2.30 Review and revise multiple drafts of response to lenders' objections to 10th
                                sales motion (1.8); review and revise declaration (.2); work with K.Pritchard
                                to finalize and file response brief (.3).

                                Asset Disposition

                 AW        1.30 Study reply in support of tenth sales motion and declaration and email
                                counsel regarding revisions (.9); compile exhibits to same and prepare
                                transmittal email to claimants (.4).

                                Asset Disposition

                 JR        5.10 Exchange correspondence with property management requesting additional
                                tax payment information related to EquityBuild estate (.1); review closing
                                statements from closed properties and determine overall total tax payment
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 98 of 182 PageID #:20367
 Kevin B. Duff, Receiver                                                                                 Page 7


     Date        Indiv Hours Description

                                for each property, update report (3.8); review outstanding tax balances and
                                update report for unsold properties (.7); review tax payments completed by
                                property management and update report (.2);exchange correspondence with
                                K. Duff and K. Pritchard regarding same (.3).

                                Asset Disposition

     11/6/2020 AEP         4.20 Finalize review and analysis of remaining properties associated with title
                                exceptions in single-family home portfolio and preparation of memorandum
                                to prospective new title insurer regarding potential waiver of exceptions (2.3);
                                continue revising draft eleventh motion to confirm sales and prepare e-mail to
                                title insurer requesting revisions to title commitment consistent with
                                prospective language of confirmation order (.7); teleconference with K. Duff
                                and J. Wine regarding receivership property (6217 S Dorchester) and
                                prepare brief series of paragraphs with exhibits explaining chain of title (1.2).

                                Asset Disposition

                 KMP       0.50 Prepare exhibits for reply in support of tenth motion to approve property
                                sales, finalize motion, and file electronically.

                                Asset Disposition

     11/8/2020 JR          0.80 Update closing documents for upcoming closing (7701 S. Essex).

                                Asset Disposition

     11/9/2020 JRW         2.50 Review court's order regarding motions to stay and related correspondence
                                with team (1.2); review draft motion (.1); exchange correspondence with A.
                                Porter regarding administrative orders at closing (431 E 42nd Place) (.1);
                                conference call with A. Porter, K. Duff and M. Rachlis regarding closings of
                                properties (7600 S Kingston, 7656 S Kingston, 6949 S Merrill) and motion to
                                set aside default judgment (4611 S Drexel) (.9);review intervenor's motion for
                                return of earnest money (7600 S Kingston, 7656 S Kingston, 6949 S Merrill)
                                (.2).

                                Asset Disposition

                 JR        3.70 Review email correspondence from buyer's counsel requesting updated rent
                                rolls for closings (7600 and 7656 S. Kingston) (.1); update certified rent roll
                                regarding same with unit information (7600 and 7656 S. Kingston) (.6);
                                review subsidy contract for property and request same from property
                                management (7656 S. Kingston) (.3); exchange correspondence with A.
                                Porter requesting final approval of closing documents for upcoming closings
                                (7656 S. Kingston, 7600 S. Kingston, 7442 S. Calumet, 7701 S. Essex, 6949
                                S. Merrill) (.2); review subsidy contracts forproperty (7600 S. Kingston) (.3);
                                exchange further correspondence with property management requesting
                                same (7600 S. Kingston) (.1); exchange correspondence with buyer's
                                counsel providing requested subsidy contracts for properties (7600 and 7656
                                S. Kingston) (.1); update closing documents for property (6949 S. Merrill)
                                (.9); update notices to tenants and request approval from purchaser relating
                                to properties (7600 and 7656 S. Kingston) (.5); review emails and exchange
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 99 of 182 PageID #:20368
 Kevin B. Duff, Receiver                                                                               Page 8


     Date      Indiv Hours Description

                                correspondence with A. Porter relating to possible delay of closings (7600 S.
                                Kingston, 7656 S. Kingston and 6949 S. Merrill) (.2); follow up with the title
                                company water department on water applications previously submitted for
                                processing (816 E. Marquette, 4533 S. Calumet, 7442 S. Calumet, 7701 S.
                                Essex, 6949 S. Merrill, 7600 S. Kingston and 7656 S. Kingston) (.2);
                                exchange correspondence with property management providing latest
                                closing confirmations for various properties (816 E. Marquette, 7442 S.
                                Calumet, 7701 S. Essex, 4533 S. Calumet) (.2).

                                Asset Disposition

     11/9/2020 AEP         4.10 Teleconference with prospective purchaser of receivership property (6949 S
                                Merrill) regarding potential advancement of closing date and appeal filed by
                                intervenor (.3); communications with former EquityBuild title insurer
                                regarding obstacles associated with request for hold harmless indemnity
                                (.2); teleconference with K. Duff, M. Rachlis, and J. Wine regarding closing
                                sales of receivership properties and resolution of issues associated with
                                vacated default judgments entered against receivership property (431 E
                                42nd Street) (.9); review, revise, and inventory all closing documents
                                associated with prospective sale of receivership property (7442 S Calumet)
                                (.9); communications with counsel for prospective purchaser of receivership
                                property (4533 S Calumet) regarding scheduling of closing (.2);
                                teleconference with J. Rak regarding preparation for, and status of, next six
                                scheduled closings (.2); review, revise, and inventory closing documents
                                relating to prospective conveyance of receivership property (7701 S Essex)
                                (.8); teleconference with counsel for prospective purchasers of receivership
                                properties subject to motion to stay (7600 S Kingston, 7656 S Kingston, and
                                6949 S Merrill) regarding possibility of rescheduling closings (.6).

                                Asset Disposition

                 MR        3.70 Conferences regarding closings and issues on stays and appeal with A.
                                Porter, K. Duff and J. Wine (7600 Kingston, 7656 Kingston and 6949 Merrill)
                                (.8); attention to issues regarding intervenor's motion on escrow and issues
                                regarding responses to stay (7600 Kingston, 7656 Kingston and 6949
                                Merrill) (2.9).

                                Asset Disposition

     11/10/2020 JRW        3.80 Review and revise draft opposition to intervenor's motion to stay (7600
                                Kingston, 7656 Kingston, 6949 Merrill) (1.8); legal research regarding
                                authority cited in motion to stay argument (2.0).

                                Asset Disposition

                 AW        2.80 Work on finalization of closing documents for seven properties (4315 S
                                Michigan, 4533 S Calumet, 6459 S Merrill, 7442 S Calumet, 7600 S
                                Kingston, 7656 S Kingston, 7701 S Essex) (1.6); proofread opposition to third
                                party motion to stay and email M. Rachlis regarding revisions (7600
                                Kingston, 7656 Kingston, 6949 Merrill) (1.1); communicate with K. Duff
                                regarding docketing statement (7600 Kingston, 7656 Kingston, 6949 Merrill)
                                (.1).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 100 of 182 PageID #:20369
 Kevin B. Duff, Receiver                                                                                   Page 9


     Date      Indiv Hours Description



     11/10/2020 JR         7.30 Review email from the title company requesting water meter picturesfor
                                processing of water applications (816 S. Marquette and 4533 S. Calumet)
                                (.1); exchange correspondence with property management regarding same
                                (816 S. Marquette and 4533 S. Calumet) (.1); exchange correspondence with
                                broker requesting execution of lien waivers for closings (7600 S. Kingston
                                and 7656 S. Kingston) (.1); exchange correspondence with A. Porter
                                regarding upcoming closings and rescheduling of same (7600 Kingston and
                                6949 Merrill) (.2); callwith A. Porter and J. Porter regarding upcoming
                                closings and attending closings (1.0); update closing documents related to
                                properties (7600 Kingston, 7656 Kingston, 6949 S. Merrill, 4533 Calumet,
                                4317 Michigan) (2.9); exchange correspondence with A. Watychowicz
                                relating to assisting in execution of closing documents (7600 Kingston, 7656
                                Kingston, 6949 S. Merrill, 4533 Calumet, 4317 Michigan) (.3); exchange
                                correspondence with A. Porter regarding same (.1); review email from
                                buyer's counsel regarding rent payment post-closing (6558 S. Vernon) (.1);
                                request information from property management regarding same (6558 S.
                                Vernon) (.1); exchange correspondence with property management
                                requesting rent roll and property information in preparation for closing (6949
                                S. Merrill) (.1); review rent roll, leases and security deposits for property
                                (6949 S. Merrill) (1.7); request additional tenant leases, subsidy agreements
                                and security deposit information for same (6949 S. Merrill) from property
                                manager (.3); review email from buyer's counsel requesting property
                                information (4533 S. Calumet) (.1); request same from property manager and
                                provide to buyer's counsel (4533 S. Calumet (.1).

                                Asset Disposition

                 AEP       7.00 Review and revise all documents of conveyance in connection with
                                anticipated closing of receivership property (7600 S Kingston) (1.1); review
                                and revise closing documents associated with prospective conveyance of
                                receivership property (6949 S Merrill) (1.0); teleconference with J. Rak
                                regarding all outstanding closing-related issues associated with receivership
                                properties (7600 S Kingston, 7656 S Kingston, 6949 S Merrill, 7442 S
                                Calumet, 7701 S Essex) and preparation therefor (.7); prepare all
                                notarization-required closing documents for next batch of sales of
                                receivership properties (7600 S Kingston, 7656 S Kingston, 6949 S Merrill,
                                7442 S Calumet, 7701 S Essex) (2.5); review and revise remaining closing
                                documents associated with prospective sale of receivership property (4533 S
                                Calumet) (.8); review and revise remaining closing documents relating to
                                prospective sale of receivership property (4515 S Michigan) (.7); review
                                revised surveys and approve same for receivership properties (7600 S
                                Kingston, 7656 S Kingston, 6949 S Merrill, 7742 S Calumet, and 7701 S
                                Essex) (.2).

                                Asset Disposition

                 MR        3.10 Attention to various appellate filings (.3); further attention to issues in regards
                                to response on intervenor's motion to stay and review and revise same
                                (7600 Kingston, 7656 Kingston, 6949 Merrill) (2.8).


                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 101 of 182 PageID #:20370
 Kevin B. Duff, Receiver                                                                                Page 10


     Date      Indiv Hours Description



     11/11/2020 JRW        1.40 Review and revise multiple revisions of opposition to intervenor motion
                                to stay (1.0); related conference with A. Porter and K. Duff (.4).

                                Asset Disposition

                 AW        1.90 Work with K. Duff, M. Rachlis, and J. Wine on finalization of opposition to
                                third party motion to stay, finalize opposition, and serve on defendant (7600
                                Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

                 JR        3.80 Prepare closing documents for execution for various properties (4317 S.
                                Michigan, 4533 S. Calumet, 7442 S. Calumet, 7701 S. Essex, 6949 S.
                                Merrill, 7600 S. Juneway, 7656 S. Kingston) (1.3); meeting with K. Duff
                                regarding execution of closing documents for same (4317 S. Michigan, 4533
                                S. Calumet, 7442 S. Calumet, 7701 S. Essex, 6949 S. Merrill, 7600 S.
                                Juneway, 7656 S. Kingston) (1.2); review email from property management
                                related to previous request for property reports in preparation for closing
                                (6949 S. Merrill) and update electronic files (.2); review email from property
                                management regarding postponement of closing (6949 S. Merrill) (.1); notify
                                all parties of cancellation of closings (6949 S. Merrill, 7600 S. Kingston and
                                7656 S. Kingston) (.2); review requested water meter picture for property
                                (4533 S. Calumet), update electronic files and forward to the title company
                                for processing (.2);exchange correspondence with property management
                                (PSR) requesting property information, rent roll and subsidy information in
                                preparation for closing (4317 S. Michigan) (.1); exchange correspondence
                                with K. Pritchardregarding deposit of check for property (7201 S.
                                Dorchester) (.3); review email from property management regarding tax
                                paymentsto date by property management and update electronic files (.2).

                                Asset Disposition

                 MR        2.60 Further work on response to intervenor's motion to stay and followup
                                regarding same with K. Duff, J. Wine and A. Watychowicz.

                                Asset Disposition

                 AEP       2.40 Teleconference with prospective purchaser of receivership property (6949 S
                                Merrill) regarding need to postpone closing in view of judicial order indicating
                                that motion to stay would be taken under advisement (.4); review closing
                                statement from sale of receivership property (7201 S Dorchester) and
                                respond to K. Duff regarding basis for escrow refund check (.1);
                                communications with title underwriter regarding status of litigation involving
                                claimant who recorded lis pendens against receivership property (4315 S
                                Michigan) (.2); edit and revise draft memorandum in opposition to motion to
                                stay sales of receivership properties (7600 S Kingston, 7656 S Kingston, and
                                6949 S Merrill) (1.2); teleconference with K. Duff, M. Rachlis, and J. Wine
                                regarding issues associated with motion to stay sales of receivership
                                properties (7600 S Kingston, 7656 S Kingston, and 6949 S Merrill) and
                                logistical effects thereof (.3); read latest administrative orders entered in
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 102 of 182 PageID #:20371
 Kevin B. Duff, Receiver                                                                               Page 11


     Date      Indiv Hours Description

                                cases pending against former receivership properties (5618 S King, 6356 S
                                California, 5001 S Drexel) and forward same to counsel for purchasers (.2).

                                Asset Disposition

     11/12/2020 KMP        0.40 Review documentation regarding property purchase (8236 Ellis) to verify sale
                                price in response to institutional lender's inquiry relating to same, and
                                communicate with K. Duff and J. Wine regarding same.

                                Asset Disposition

                 JR        3.00 Review email from property management regarding requested leases for
                                property in preparation for closing (6949 S. Merrill), review leases, update
                                electronic files and request further clarification on lease discrepancies (.7);
                                review email from property management regarding requested water meter
                                information for property (4533 S. Calumet) and request clarification for same
                                (.1); review email from property management regarding requested property
                                information in preparation for closing and update electronic files (4317 S.
                                Michigan) (.1); review email from property management related to payment
                                of property taxesfor all properties in estate from onset of receivership and
                                save in electronic files (.1); review email from the title company water
                                department regarding completed water application and update electronic files
                                (7656 S. Kingston) (.1); review email from the title company water
                                department regarding completed water application and update electronic files
                                (7600 S. Kingston) (.1); review email from property management regarding
                                requested water meter pictures for properties (4317 S. Michigan and 816 S.
                                Marquette) and provide to the title company for processing (.2); update notice
                                letters to tenants of property (7656 S. Kingston and 7600 Kingston) (.6);
                                exchange correspondence with property management requesting execution
                                of same as well as lien waivers for properties (7656 S. Kingston and 7600
                                Kingston) (.1); exchange correspondence with property management and the
                                title company who is requesting additional pictures of water meters for
                                properties (4317 S. Michigan and 816 S. Marquette) (.2); exchange
                                correspondence with property management requesting property financial
                                reporting in anticipation of closing (7656 S. Kingston and 7600 Kingston) (.1);
                                update notices to tenants for property (6949 S. Merrill) (.6) (cont'd in next
                                entry).

                                Asset Disposition

                 JR        2.80 (Cont'd from previous entry) Exchange correspondence with buyer's counsel
                                 regarding upcoming closings (7442 S. Calumet, 7701 S. Essex), requesting
                                 updated surveys (.1); request same from surveying company (7442 S.
                                Calumet, 7701 S. Essex) (.1); review email from buyer's counsel requesting
                                 updated surveys related to upcoming closings and provide same (7600
                                Kingston, 7656 S. Kingston) (.2); final review of lien waivers and provide
                                property management with lien waivers and notices to tenants for execution
                                in preparation for closing (816 E. Marquette, 7442 S. Calumet, 7701 S.
                                Essex, 6949 S. Merrill) (.4); request property income information for
                                anticipation closings from property management (7442 S. Calumet, 7701 S.
                                Essex, 6949 S. Merrill) (.2); exchange correspondence with A. Porter
                                regarding signing of document in preparation for closing (4317 S. Michigan)
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 103 of 182 PageID #:20372
 Kevin B. Duff, Receiver                                                                                 Page 12


     Date      Indiv Hours Description

                                (.1); further correspondence with property management regarding tenant
                                residing at property (6949 S. Merrill) related to anticipated closing (.3);
                                update notice letter to tenants of property (4318 S. Michigan) and request
                                approval from buyer (.3); review broker lien waivers for various properties
                                (816 E. Marquette, 4317 S. Michigan, 4533 S. Calumet, 7442 S. Calumet,
                                7701 S. Essex) and request execution of same from broker (.3); review
                                requested surveys, update electronic files and provide to buyer's counsel
                                regarding properties (7600 Kingston, 7656 S. Kingston) (.2); update notices
                                to tenants and request approval from buyer's counsel related to property
                                (4533 S. Calumet) (.4); review email from the title company regarding
                                request of water meter pictures for property, update electronic filesand
                                request same from property management (6949 S. Merrill) (.2).

                                Asset Disposition

     11/13/2020 AW         1.20 Work with K. Duff, M. Rachlis, and J. Wine on surreply to motion to stay.

                                Asset Disposition

                 JR        5.90 Review email from eviction counsel regarding tenants in eviction status and
                                provide new buyer information for property (1700 Juneway) (.1); review
                                email from the title company water department regarding status of water
                                application (7442 S. Calumet) (.1); review requested property financial
                                reports in preparation for closing (7442. S. Merrill, 6949 S. Calumet and
                                7701 S. Essex) and update electronic files (.3); review requested property
                                financial reports in preparation for closing (7600 S. Kingston and 7656 S.
                                Kingston) and update electronic files (.3); review requested and executed
                                broker lien waivers and update electronic files (816 E. Marquette, 4317 S.
                                Michigan, 4533 S. Calumet, 7442 S. Calumet, 7701 S. Essex) (.3); review
                                email from the title company regarding earnest money for properties (7600
                                Kingston, 7656 S. Kingston and 6949 S. Merrill), respond accordingly and
                                further exchange correspondence with A. Porter regarding same (.1); review
                                delinquency and ledger pertaining to proration of rents for property (7701 S.
                                Essex), update certified rent roll and closing figures in preparation for closing
                                (7701 S. Essex) (.7); review delinquency report, ledger and update certified
                                rent roll and rent prorations for property in anticipation for upcoming closing
                                (7442 S. Calumet) (.8); follow up correspondence with property
                                management regarding documents needed for closing (7442 S. Calumet
                                and 7701 S. Essex) (.1); draft tax declaration in preparation for closing (7701
                                S. Essex) (.2); finalize remainder of closing documents in preparation for
                                closing and upload to electronic files (7701 S. Essex) (.9); finalize remainder
                                of closing documents in preparation for closing and uploadto electronic files
                                (7442 S. Calumet) (.9); review delinquency report, ledger and update
                                certified rent roll in preparation for closing (6949 S. Merrill) (1.1).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 104 of 182 PageID #:20373
 Kevin B. Duff, Receiver                                                                                 Page 13


     Date      Indiv Hours Description

     11/14/2020 MR         3.00 Further review and revise draft motion to dismiss intervenor's appeal
                                (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

     11/15/2020 JRW        0.90 Review latest revisions and further revise motion to dismiss appeal (7600
                                Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

                 MR        1.50 Review draft motion to dismiss appeal and work on docketing statement and
                                follow up regarding same (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

                 AEP       0.60 Read and respond to e-mail inquiry from prospective purchaser of
                                receivership property (4611 S Drexel) regarding procedural status of motion
                                to confirm and potential timeline for closing (.2); review settlement
                                statements for closings for receivership properties (7701 S Essex and 7442
                                S Calumet) to confirm accuracy (.2); teleconference with J. Rak regarding
                                final preparation for closings of receivership properties (7701 S Essex and
                                7442 S Calumet) (.1); prepare e-mail to counsel for purchasers of
                                receivership properties subject to motion to stay (6949 S Merrill, 7600 S
                                Kingston, and 7656 S Kingston) regarding status of ruling by court and
                                potential for further delays (.1).

                                Asset Disposition

     11/16/2020 JRW        1.80 Research regarding appellate rules and related communications with
                                EquityBuild team and telephone conference with clerk of appellate court
                                (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

                 AW        4.10 Work on motion to dismiss appeal and docketing statement (7600 Kingston,
                                7656 Kingston, 6949 Merrill) (2.3); communicate with K. Pritchard regarding
                                revisions to motion, table of authorities, disclosure with exhibit, and docketing
                                statement and work to finalize documents for filing (7600 Kingston, 7656
                                Kingston, 6949 Merrill) (1.8).

                                Asset Disposition

                 JR        6.60 Attend closing (7701 S. Essex) (2.4); attend closing (7442 S. Calumet) (2.8);
                                exchange correspondence with buyer providing all leases and subsidy
                                agreements related to properties (7701 S. Essex and 7442 S. Calumet) (.2);
                                provide closing details to all parties related to closings (7701 S. Essex and
                                7442 S. Calumet) (.1); exchange correspondence with property
                                management notifying of canceled closing (6949 S. Merrill) (.2); exchange
                                correspondence with property management notifying of canceled closings
                                (7600 S. Kingston and 7656 S. Kingston) (.2); exchange correspondence
                                with brokers notifying of closing cancellations and provide closing statement
                                from closings (7442 S. Calumet and 7701 S. Essex) (.2); review documents,
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 105 of 182 PageID #:20374
 Kevin B. Duff, Receiver                                                                                Page 14


     Date      Indiv Hours Description

                                organize and upload to electronic files (7701 S. Essex) (.4); exchange
                                correspondence with the title company regarding missing closing
                                documents related to closing (7701 S. Essex and 7442 S. Calumet) (.1).

                                Asset Disposition

     11/16/2020 AEP        1.70 Teleconference with K. Duff and M. Rachlis regarding potential closing of
                                sales of receivership properties (7600 S Kingston, 7656 S Kingston, and
                                6949 S Merrill) pending judicial consideration of motion to stay (.4); assist
                                with closing of receivership property, including prorations and final review of
                                settlement statement (7701 S Essex) (.5); assist with closing of receivership
                                property, including prorations and final review of settlement statement (7442
                                S Calumet) (.3); read e-mail inquiry from M. Rachlis regarding ownership
                                structures of corporate entities, review operating agreements in files, and
                                prepare response thereto (.3); communications with counsel for purchasers
                                of receivership properties (7600 S Kingston, 7656 S Kingston, and 6949 S
                                Merrill) regarding intention to close (.2).

                                Asset Disposition

     11/17/2020 KMP        0.20 Review bank records to confirm receipt of proceeds from sales of properties
                                (7701 S Essex, 7442 S Calumet) and communicate with J. Rak regarding
                                same.

                                Asset Disposition

                 JR        4.70 Review emails, produce, organize and upload electronic files related to
                                closing documents for rescheduled closings (7600 S. Kingston, 7656 S.
                                Kingston and 6949 S. Merrill) (2.3); review email from the title company water
                                department regarding a completed water application for property and update
                                electronic files (6949 S. Merrill) (.2); review email from title company
                                regarding closing documents from closing and update electronic files (7701
                                S. Essex and 7442 S. Calumet) (.1);exchange correspondence with A. Porter
                                and the title company regarding water application for property in preparation
                                for closing (4317 S. Michigan) (.3); exchange correspondence with property
                                management requesting updated reports for property in anticipation of
                                closing (816 E. Marquette) (.2); review and update certified rent roll for
                                closing (816 E. Marquette) (.7); update preliminary closing statement and
                                exchange correspondence with closer at the title company providing
                                executed closing documents for closing (816 E. Marquette) (.6); review email
                                from eviction attorney and provide requested information for buyer on
                                previously sold property (7201 S. Constance) (.1); review email from K. Duff
                                related to request to review purchase and sale agreement and provide a
                                compare analysis of same (1102 Bingham) (.2).

                                Asset Disposition

                 MR        0.50 Attention to issues on intervenor's motion to dismiss and attention to various
                                appellate filings and upcoming issues (7600 Kingston, 7656 Kingston, 6949
                                Merrill).


                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 106 of 182 PageID #:20375
 Kevin B. Duff, Receiver                                                                                  Page 15


     Date      Indiv Hours Description




     11/17/2020 AEP        1.60 Teleconference with receivership broker regarding cancellation of closings of
                                receivership properties (7600 S Kingston, 7656 S Kingston, and 6949 S
                                Merrill) in wake of judicial order and status of remaining scheduled closings
                                (.2); prepare environmental property questionnaire responses for
                                receivership properties (7600 S Kingston and 7656 S Kingston) in
                                connection with application for commercial extended coverage (.4); read
                                and revise proposed responses to counsel for institutional lender regarding
                                status of receivership properties (8332-58 S Ellis) (.2); read and respond to
                                letter from title company regarding remaining amounts due in connection
                                with final water bill issued for receivership property (5618 S King) (.1);
                                teleconference with prospective new title insurerregarding issues associated
                                with preparation of title commitment for single-family home portfolio (.5);
                                prepare correspondence to receivership brokers associated with single-
                                family home portfolio regarding preparation formarketing effort (.2).

                                Asset Disposition

                 JRW       0.10 Review court order regarding intervenor's motion (7600 Kingston,7656
                                Kingston, 6949 Merrill).

                                Asset Disposition

     11/18/2020 KMP        0.20 Review bank records to confirm receipt of proceeds from sale of property
                                (816 S Marquette) and communicate with J. Rak regarding same.

                                Asset Disposition

                 JRW       1.00 Exchange correspondence with A. Porter regarding status of marketing of
                                properties (single-family portfolio) (.1); exchange correspondence and pull
                                documentation filed in support of claims against property (1108 Bingham)
                                (.3); confer with A. Watychowicz regarding calculation of appeal deadlines
                                and related review of appellate court rules (7600 Kingston, 7656 Kingston,
                                6949 Merrill, 1131 E 79th, 6250 Mozart) (.4); review intervenor's reply
                                memorandum and related correspondence with M. Rachlis and K. Duff (7600
                                Kingston, 7656 Kingston, 6949 Merrill) (.2).

                                Asset Disposition

                                JR 5.50 Review ledger, delinquency report and update certified rent roll for
                                closing (816 E. Marquette) (.7); attend closing (816 E. Marquette) (3.3);
                                exchange correspondence with all parties regarding confirmation of closing (816
                                E. Marquette) (.2); call with K. Duff and A. Porter relating to status of single family
                                home portfolio and plan of action (.5); request updated due diligence documents
                                from property management for single family homes (.1); prepare tax declaration
                                form and forward to closer regarding property (816 E. Marquette) (.3); review
                                motion and exchange correspondence with A. Porter regarding motion to confirm
                                sale (1102 Bingham) (.3); review email from E. Duff and provide requested
                                settlement statement from prior closings (6558 S. Vernon and 5618 S. Martin
                                Luther King) (.1).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 107 of 182 PageID #:20376
 Kevin B. Duff, Receiver                                                                                Page 16


     Date      Indiv Hours Description

     11/18/2020 AEP        3.50 Read and respond to e-mail inquiry from counsel for prospective purchaser
                                of receivership property (4611 S Drexel) regarding anticipated timing of
                                closing and remaining legal obstacles thereto (.1); review and reconcile
                                preliminary closing statement in connection with closing of sale of
                                receivership property (816 E Marquette) (.1); read and respond to request
                                from K. Duff for additional information pertaining to termination of contract to
                                purchase receivership property (8326-58 S Ellis) (.1); review administrative
                                orders entered in proceedings affecting current and former receivership
                                properties (6558 S Vernon, 7600 S Kingston, 7656 S Kingston, and 7109 S
                                Calumet), update tracking spreadsheet, and disseminate to counsel for
                                purchasers (.2); prepare e-mail to title underwriter enclosing and explaining
                                spreadsheets containing information pertaining to single-family home
                                portfolio (.2); review and analyze proposed rent prorations, compute water
                                prorations, and perform final review of settlement statement in connection
                                with closing of receivership property (816 E Marquette) and issue approval to
                                escrow agent (.4); research and respond to K. Duff regarding earnest monies
                                deposited by defaulted purchaser of receivership properties (6949 S Merrill,
                                7600 S Kingston, 7656 S Kingston) (.1); read and respond to e-mail from K.
                                Duff regarding request for information pertaining to original termination of
                                contract to purchase receivership property (8326-58 S Ellis) (.1); read and
                                respond to purchaser of receivership property (7701 S Essex) regarding
                                management company failure to deliver all keys to property (.2);
                                teleconference with K. Duff and J. Rak regarding final preparation for
                                initiation of marketing of single-family home portfolio (.4); (Continued in next
                                entry)

                                Asset Disposition

                 AEP            (Continued from previous entry) Teleconference for title company underwriter
                                regarding issues associated with preparation of title commitments for
                                single-family home portfolio (.3); prepare preliminary draft of motion to
                                confirm sale of receivership property (1102 Bingham) (1.3).

                                Asset Disposition

                 AW        0.10 Attention to third party reply in support of motion to stay and share same
                                with counsel (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

                 AW        0.20 Communicate with J. Wine regarding appellate court rules relating to
                                docketing statement and related deadlines and update docket (7600
                                Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

     11/19/2020 KMP        0.60 Study correspondence from asset holder regarding potential disbursement
                                of assets and prepare draft response to same (.4); communicate with E.
                                Duff and J. Rak regarding property manager's final reports for sold
                                properties (8201 Kingston, 7749 Yates) and forward reports (.2).


                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 108 of 182 PageID #:20377
 Kevin B. Duff, Receiver                                                                                Page 17


     Date      Indiv Hours Description

     11/19/2020 AW         3.40 Attention to rule to show cause entered in third party appeal, notify counsel,
                                and update docket (7600 Kingston, 7656 Kingston, 6949 Merrill) (.2);
                                proofread and cite-check motion to dismiss intervenor's appeal, prepare
                                table of contents and table of authorities, and communicate with counsel
                                regarding same and timing (7600 Kingston, 7656 Kingston, 6949 Merrill)
                                (1.9); further revisions to motion to dismiss intervenor's appeal (7600
                                Kingston, 7656 Kingston, 6949 Merrill) (.2); finalize motion to dismiss
                                intervenor's appeal, file with the court, and serve as per service list (7600
                                Kingston, 7656 Kingston, 6949 Merrill) (1.1).

                                Asset Disposition

                 JR        3.70 Review email from property management regarding single family home due
                                diligence documents (.1); review uploaded documents regarding same and
                                further exchange correspondence with property management relating to
                                missing items (.3); further review email from property manager requesting
                                buyer information for closed properties (7442 S.Calumet, 7701 S. Essex
                                and 816 E. Marquette) and provide same (.2); review email from K. Duff
                                related to October statements and previous closings (5618 S. King and
                                6558 S. Vernon) and respond accordingly (.1); review income and loss
                                statements received from the property manager and update electronic files
                                related to single family homes (1.1); review emails and follow up
                                correspondence with buyer and buyer's counsel regarding status of tenant
                                notices related to property (4533 S. Calumet) (.2); finalize tenant notice
                                letters for property in anticipation for closing (4533 S. Calumet) (.9); review
                                leases andupdate certified rent roll for anticipated closing (4533 S. Calumet)
                                (.8).

                                Asset Disposition

                 AEP       0.30 Read reply in support of motion to stay sales of receivership properties (6949
                                S Merrill, 7600 S Kingston, and 7656 S Kingston) pending appeal and
                                prepare e-mail to counsel for prospective purchasers regarding timing.

                                Asset Disposition

                 JRW       2.60 Work with K. Duff and M. Rachlis on multiple revisions of motion to dismiss
                                intervenor's appeal (7600 Kingston, 7656 Kingston, 6494 Merrill) (2.3);
                                check record citations in same (7600 Kingston, 7656 Kingston, 6494
                                Merrill) (.3).

                                Asset Disposition

                 MR        3.50 Further work on motion to dismiss intervenor's appeal and follow up
                                regarding same (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 109 of 182 PageID #:20378
 Kevin B. Duff, Receiver                                                                                  Page 18


     Date      Indiv Hours Description

     11/20/2020 JR         2.70 Review requested due diligence reports and update electronic files for single
                                family portfolio from property management (.3); finalize review of leases for
                                property (4533 S. Calumet) and update rent roll for closing (.4); review
                                subsidy agreements and update rent roll for closing (4533 S. Calumet) (.4);
                                exchange correspondence with property management requesting missing
                                leases and subsidy agreements for property (4533 S. Calumet) (.2); review
                                updated utility statements requestedfrom property management and update
                                electronic files in preparation for marketing of single family homes (1.3);
                                exchange correspondence with property management requesting missing
                                utility statements regardingsingle family homes (.1).

                                Asset Disposition

                 MR        3.30 Attention to bidding procedures on single family homes and follow up (.5);
                                participate in appellate court mediation with intervenor (7600 Kingston,
                                7656 Kingston, 6949 Merrill) (2.8).

                                Asset Disposition

                 AEP       1.10 Teleconference with K. Duff regarding outcome of mediation with defaulted
                                buyer of receivership properties (6949 S Merrill, 7600 S Kingston, and 7656
                                S Kingston) and issues associated with marketing of single-family homes
                                (.3); teleconference with K. Duff and receivership brokers regarding
                                discrepancies in values of single-family homes as between receivership
                                broker and special servicer for institutional lender (.2); teleconference with K.
                                Duff, receivership brokers, and counsel for institutional lenders regarding
                                pricing considerations, timing of commencement of marketing, and allocation
                                issues associated with single-family home portfolio (.6).

                                Asset Disposition

     11/21/2020 AEP        5.50 Review all relevant background pleadings, contract documents, and
                                correspondence, read intervenor's motion for order regarding disposition of
                                earnest money, prepare first draft of statement of facts to opposition
                                memorandum, and assemble all relevant exhibits (7600 Kingston, 7656
                                Kingston, 6949 Merrill).

                                Asset Disposition

     11/22/2020 MR         2.40 Work to review and revise response on motion for escrow monies, research
                                regarding same, and attention to various emails regarding same (7600
                                Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

                 AEP       6.70 Legal research regarding disposition of earnest money associated with
                                receivership properties (7600 S Kingston, 7656 S Kingston,and 6949 S
                                Merrill), draft, revise, and forward to K. Duff for final review and filing.


                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 110 of 182 PageID #:20379
 Kevin B. Duff, Receiver                                                                                 Page 19


     Date      Indiv Hours Description



     11/23/2020 JRW        1.60 Multiple revisions of response brief in opposition to motion for return of
                                earnest money (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

                 AW        2.00 Attention to memorandum regarding third party motion for earnest money
                                deposits, draft template declaration in support of memorandum, proofread
                                and cite-check memorandum, and email counsel regarding proposed
                                revisions (7600 Kingston, 7656 Kingston, 6949 Merrill) (.9); multiple
                                revisions to declaration and memorandum as per review and emails from J.
                                Wine, K. Duff, and M. Rachlis (7600 Kingston, 7656 Kingston, 6949 Merrill)
                                (.7); finalize memorandum, declaration, and exhibits, file documents with the
                                court, and follow up with counsel regarding same (7600 Kingston, 7656
                                Kingston, 6949 Merrill) (.4).

                                Asset Disposition

                 JR        4.30 Review income and loss statements received from property management
                                related to single family homes and update electronic files (.4); exchange
                                correspondence with property management and request additional property
                                reports for single family homes (.2); review email from property management
                                regarding requested documents for closing and respond accordingly (4533 S.
                                Calumet) (.1); review email and requested documents from property
                                management and update electronic files (.2); review email from K. Duff
                                requestingan addendum to contract for property (638 N. Avers), draft same
                                and respond to K. Duff accordingly (.2); draft notices to tenant letters and
                                update lien waiver to property manager in anticipation for closing (4317 S.
                                Michigan) (.5); exchange correspondence with property management (M.
                                Abraham at PSR) requesting execution of same (4317 S. Michigan) (.1);
                                follow up correspondence with property management requesting missing
                                leases and subsidy agreements for property (4533 S. Calumet) in
                                preparation for closing (.1); review leases, subsidy agreements, security
                                deposits and update certified rent roll in anticipation for closing (4317 S.
                                Michigan) (1.1); exchange correspondence with the property management
                                team requesting additional missing leases, subsidy agreements and property
                                reports in preparation for closing (4317 S. Michigan) (.2); draft transfer
                                declaration form for property (7656 S. Kingston) (.3); draft transfer
                                declaration form for property (4533 S. Calumet) (.3); draft transfer declaration
                                form for property (4317 S. Michigan) (.3); review email from property
                                management regarding requested property reports in preparation for closing,
                                update electronic files and update certified rent roll (4317 S. Michigan) (.3).

                                Asset Disposition

                 AEP       0.70 Read through correspondence relating to filing of sur-reply in connection with
                                lender motions to stay sales of receivership properties pending appeal
                                (1131-41 79th, 6250 Mozart) (.1); review title commitment for receivership
                                property (1422 E 68th) and prepare response to buyer's counsel regarding
                                deletion of special exceptions and judicial obstacles to closing (.3); read
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 111 of 182 PageID #:20380
 Kevin B. Duff, Receiver                                                                                     Page 20


     Date      Indiv Hours Description

                                correspondence from counsel for purchaser of receivership property (4533 S
                                Calumet), revise and transmit preliminary seller figures, and provide notice of
                                potentially substantial prepaid rent credits (.3); respond to M. Rachlis e-mail
                                regarding various issues associated with draft motion to confirm sale of
                                receivership property (7237-43 S Bennett).

                                Asset Disposition

     11/23/2020 MR         5.30 Further review and work on response to intervenor's motion regarding
                                escrow monies, and follow up on same and exchange of variousemails
                                regarding same with K. Duff, J. Wine and A. Watychowicz (7600 Kingston,
                                7656 Kingston, 6949 Merrill) (4.8); attention to motion to approvesale of
                                (7237 Bennett) property (.5).

                                Asset Disposition

     11/24/2020 AW         0.30 Serve memorandum regarding motion for earnest money as per service list
                                (7600 Kingston, 7656 Kingston, 6949 Merrill) (.3); request pleadings upload
                                to receivership web page.

                                Asset Disposition

                 JR        2.70 Review email from title company water department regarding statusof
                                application (4533 S. Calumet) (.1); further correspondence with the property
                                manager regarding additional requests for processing of same (4533 S.
                                Calumet) (.2); review requested leases and subsidy agreements from
                                property management, update electronic files and update certified rent roll in
                                preparation for closing (4317 S. Michigan) (.6) further correspondence with
                                property manager requesting further clarification of same (4317 S. Michigan)
                                (.1); review due diligence documents requested from property management
                                for single family homes (.4); further correspondence with property
                                management requesting same for single family homes (.1); review email
                                from property management regarding requested due diligence documents
                                for property in preparation for closing (4533 S. Calumet) and update
                                electronic files (.2); finalize mailings for notice letter to tenants in anticipation
                                of delivery to tenants post-closing (4317 S. Michigan, 4533 S. Calumet,
                                6949 S. Merrill, 7600 S. Kingston, 7656 S. Kingston) (1.0).

                                Asset Disposition

                 AEP       0.80 Read e-mail from counsel for prospective purchaser of receivership property
                                (4533 S Calumet), prepare preliminary computations of prepaid rent and
                                water credits based on review of utility bills and prepare response thereto
                                (.4); review all attorney examiner worksheets received from title insurer in
                                connection with conveyance of single-family home portfolio, update portfolio
                                spreadsheet, and inventory missing worksheets (.4).

                                Asset Disposition

                 MR        0.50 Attention to intervenor issues (7600 Kingston, 7656 Kingston, 6949Merrill).


                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 112 of 182 PageID #:20381
 Kevin B. Duff, Receiver                                                                                 Page 21


     Date      Indiv Hours Description



     11/25/2020 JR         3.20 Review single family home portfolio and due diligence documents and
                                update rent roll related to updated utility statements, leases and security
                                deposit information.

                                Asset Disposition

                 AEP       0.40 Correspondence with title company regarding rescheduling of closings of
                                receivership properties (7600 S Kingston, 7656 S Kingston, and 6949 S
                                Merrill) (.1); review proposed renewed brokerage agreement relating to
                                prospective sale of single-family home portfolio and prepare e-mail to broker
                                requesting additional changes and explanation for certain deletions (.3).

                                Asset Disposition

     11/26/2020 AEP        0.80 Legal research regarding finality of receivership sales (.5); read and respond
                                to e-mail inquiry from counsel forpurchaser of receivership property (4611 S
                                Drexel) regarding status of administrative actions and judgments (.3).

                                Asset Disposition

     11/28/2020 AEP        0.30 Review portfolio spreadsheet and prepare e-mail to K. Duff regarding
                                remaining properties (7237 S Bennett) and issue relating to property.

                                Asset Disposition

     11/29/2020 AEP        2.80 Begin preparation of purchase and sale agreement for single-family home
                                portfolio (2.2); review all due diligence folders for properties in single-family
                                home portfolio, remove unnecessary documents, and create final checklist of
                                property-specific issues (.6).

                                Asset Disposition

     11/30/2020 JRW        0.50 Review public notice and related communications with K. Duff and A. Porter
                                (1102 Bingham) (.2); review contract for sale of property (1102 Bingham) and
                                related exchange with K. Duff regarding consolidated motion (.1); review
                                docketing statement and statement of issues on appeal and related review of
                                appellate docket (7600 Kingston, 7656 Kingston, 6949 Merrill) (.2).

                                Asset Disposition

                 JR        7.40 Review email from A. Porter regarding single family home due diligence
                                documents and respond accordingly (.1); review email from property
                                management regarding requested updated due diligence documents and
                                water meter information (4533 S. Calumet), update electronic files and
                                update rent roll in anticipation for closing (1.5); exchange corrrespondence
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 113 of 182 PageID #:20382
    Kevin B. Duff, Receiver                                                                              Page 22


        Date      Indiv Hours Description

                                   with the title company providing water meter information for same (4355 S.
                                   Calumet) (.2); finalize notice to tenant letters for closing (4533 S. Calumet)
                                   (.4); review email from A. Porter regarding closings (7600 Kingston, 7656 S.
                                   Kingston) and request information for same (.2); follow up correspondence
                                   with property management regarding document request for closing (4317 S.
                                   Michigan) (.1); exchange correspondence with the title company providing all
                                   documents in preparation for closing (4533 S. Calumet) (.2); review email
                                   from J. Wine regarding draft motion of court approval of property expenses
                                   and provide requested information for property (5618 S. MLK) (.2); review
                                   email from K. Pritchard and provide requested closed property report (.1);
                                   review due diligence documents for single family home (.6); telephone call
                                   with A. Porter and K. Duff regarding property closings (6949 S. Merrill, 7600
                                   Kingston, 7656 S. Kingston) (.5); prepare andfinalize all documents for
                                   closings (4533 S. Calumet, 6949 S. Merrill) (2.9); exchange correspondence
                                   with K. Duff requesting execution of closing documents related to properties
                                   (6949 S. Merrill, 7600 Kingston, 7656 S. Kingston) (.1); exchange
                                   correspondence with property manager requesting property reports in
                                   preparation for closing (6949 S. Merrill) (.2); exchange correspondence with
                                   property management requesting property reports in anticipation of closing
                                   (7600 Kingston,7656 S. Kingston, 4317 S. Michigan) (.1).

                                   Asset Disposition

        11/30/2020 MR         0.50 Attention to property sales and management.

                                   Asset Disposition

                      AEP     0.60 Teleconference with property manager regarding property management
                                   issue (.3); teleconference with J. Rak regarding final closing and document
                                   execution issues associated with scheduled conveyances of receivership
                                   properties (6949 S Merrill, 7600 S Kingston, 7656 S Kingston) (.3).

                                   Asset Disposition


SUBTOTAL:                                                                                  2[30.20       56410.00]

Business Operations

        11/2/2020 KMP         0.20 Follow up on status of receipt of insurance settlement funds for property
                                   claim (638 Avers) and communicate with K. Duff regarding same.

                                   Business Operations

                      ED      1.70 Email correspondence with accountants regarding property manager
                                   reporting receivership financialrecords, and details relating to property
                                   restoration and reimbursement completed through September 2020 (.7);
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 114 of 182 PageID #:20383
 Kevin B. Duff, Receiver                                                                            Page 23


     Date        Indiv Hours Description

                                review and analysis of relateddocuments (1.0).

                                Business Operations

     11/2/2020 JRW         0.40 Review medical records regarding personal injury claim (7110 S Cornell) and
                                related summary to K. Duff and A. Porter.

                                Business Operations

                 AW        0.90 Review list of former EquityBuild online vendors provided by K. Duff,
                                research regarding notices of receivership to same and preserved data, and
                                detailed response to K. Duff.

                                Business Operations

     11/3/2020 KMP         1.70 Communicate with EB team and insurance brokers regarding payment
                                notice (.2); prepare payment for security services company in connection
                                with fire at property (638 Avers) and communicate with K. Duff and J. Rak
                                regarding same (.3); begin collecting and downloading documents from
                                property managers (1.2).

                                Business Operations

                 AW        0.60 Communicate with A. Porter regarding recorded mortgage documents (8043
                                S Hermitage) (.1); attention to notice from insurance company, research
                                regarding same, and communicate with K. Duff and J. Wine regarding same
                                (.2); communicate with counsel regarding corporate issues (.3).

                                Business Operations

     11/4/2020 KMP         1.70 Continue collecting and downloading documents from property manager's
                                electronic data file (.9); review information and documents on property
                                manager's portal and communicate with K. Duff regarding same (.8).

                                Business Operations

                 ED        0.50 Review financial reporting documents from property managers relating to
                                properties (.3) and email correspondence with K. Duff regarding same
                                (.2).

                                Business Operations

                 JRW       0.30 Attention to administrative orders (6250 S Mozart, 7109 S Calumet, 7750 S
                                Muskegon) (.2); email exchange regarding LLCs (.1).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 115 of 182 PageID #:20384
 Kevin B. Duff, Receiver                                                                                Page 24


     Date        Indiv Hours Description

     11/4/2020 AW          1.10 Prepare list of pending motions and timeline of sales motions and exchange
                                correspondence with K. Duff regarding same.

                                Business Operations

     11/5/2020 KMP         0.90 Prepare spreadsheet tracking receipts and expenses for property account
                                (638 N Avers) and communicate with K. Duff regarding same.

                                Business Operations

                 ED        0.60 Email correspondence with accountant regarding information needed for
                                preparation of property reports (.3); review reporting from property managers
                                to identify relevant documentation (.3)

                                Business Operations

     11/6/2020 KMP         2.60 Work on spreadsheet detailing property tax payments made by Receiver
                                from inception of receivership and communicate with K. Duff and J. Rak
                                regarding same.

                                Business Operations

                 ED        1.40 Continue review of property manager reporting for preparation of reports
                                (.3) and email correspondence with accountants and property manager
                                regarding same (.4); review and analysis of financial reporting relating to
                                properties (.4), and email correspondence with K. Duff regarding comments
                                and proposed revisions (.2); email correspondence with lender's counsel
                                regarding access to property (7109 S Calumet) for inspection by appraiser
                                (.1).

                                Business Operations

                 JRW       0.20 Exchange settlement correspondence with city counsel regarding
                                administrative proceedings (431 E 42nd Pl) and related
                                communication with K. Duff and A. Porter.

                                Business Operations

     11/9/2020 KMP         3.00 Effectuate blast email service for reply in support of tenth motion to approve
                                property sales (.6); work on analysis of payments to property managers for
                                property expenses (2.4).

                                Business Operations

                 JRW       0.60 Conference call with K. Duff and M. Rachlis regarding potential claim
                                (7110 S Cornell).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 116 of 182 PageID #:20385
 Kevin B. Duff, Receiver                                                                               Page 25


     Date      Indiv Hours Description

     11/9/2020 MR          0.60 Attention to personal injury matter (7110 Cornell) and conferences regarding
                                same with J. Wine and K. Duff.

                                Business Operations

     11/10/2020 KMP        3.20 Further work on analysis of payments to property managers for property
                                expenses.

                                Business Operations

                 ED        0.10 Email correspondence with accountants and property manager regarding
                                information stillneeded for preparation of June reporting.

                                Business Operations

                 JRW       1.40 Prepare motion to set aside default (4611 S. Drexel), finalize and file (.6);
                                research and email exchange with A. Porter regarding notice of violation
                                (1449 N. Talman) (.4); exchange correspondence with city counsel
                                regarding settlement of administrative proceeding (431 E 42nd Pl) (.1);
                                exchange correspondence with plaintiff's counsel regarding claim (7114 S
                                Cornell) (.2); review administrative court orders (5001 S Drexel) and confer
                                with A. Watychowicz regarding docketing (.1).

                                Business Operations

                 AEP       0.20 Read e-mail from J. Wine regarding latest administrative action filed against
                                receivership entities, research title to non-receivership property (1449 N
                                Talman) and prepare response to J. Wine regarding suggestion for obtaining
                                dismissal of receivership defendants (.2).

                                Business Operations

     11/11/2020 KMP        0.70 Prepare form for transfer of funds for payment of insurance premium funding
                                and communicate with K. Duff and bank representative regarding same (.4);
                                communicate with loss management service provider regarding status of
                                insurance settlement checks for property damage (638 Avers) (.3).

                                Business Operations

     11/12/2020 KMP        0.20 Follow up on transfer of funds for payment of insurance premium funding and
                                communicate with K. Duff and bank representative regarding same.

                                Business Operations

                 ED        0.50 Review and respond to K. Duff inquiry regarding real estate taxes (.1)
                                and review analysis of related financial documentation (.2); email
                                correspondence with J. Rak and with accountants to identify and share
                                financial reporting information necessary for completion of remining June
                                accounting reports (.2).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 117 of 182 PageID #:20386
 Kevin B. Duff, Receiver                                                                                Page 26


     Date      Indiv Hours Description



     11/13/2020 KMP        2.40 Analysis of property manager's October reporting and year-to-date
                                accounts payable (1.2); annotate AP spreadsheet for specific properties
                                (638 Avers (.3), 1401 109th (.4)) in connection with same; compile
                                supporting documentation relating to same (.5).

                                Business Operations

                 ED        1.20 Email correspondence with accountants and J. Rak regarding revisions to
                                drafts of June reports, and steps to begin preparation of July reports (.3);
                                email correspondence with lender's counsel and property manager
                                regarding arrangements for access to property (6217 S Dorchester) for
                                purposes of lender appraisal (.2); email correspondence with K. Duff
                                regarding inquiry from lender's counsel (.3) and review and analysis of
                                related records (.4).

                                Business Operations

                 JRW       0.20 Attention to settlement negotiations (431 E 42nd Pl).

                                Business Operations

                 AW        0.70 Review and update motion chart and communicate with J. Wine regarding
                                same.

                                Business Operations

     11/17/2020 KMP        1.10 Work on analysis of funds expended for property expenses, in connection
                                with anticipated motion for restoration.

                                Business Operations

                 JRW       0.20 Exchange correspondence with A. Porter and K. Duff regarding water bill for
                                sold property (5618 S MLK) and motion for approvalof same (.1); confer
                                with K. Duff regarding corporate issue (.1).

                                Business Operations

                 AW        0.40 Attention to notices from administrative court regarding properties (416 E
                                66th, 7109 S Calumet, 2527 E 76th, 7600 S Kingston, 2514 S 77th, 7656 S
                                Kingston).

                                Business Operations

     11/18/2020 AW         0.10 Attention to multiple notices regarding violations (431 E 42nd Pl) and update
                                docket.


                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 118 of 182 PageID #:20387
 Kevin B. Duff, Receiver                                                                               Page 27


     Date      Indiv Hours Description


     11/19/2020 KMP        0.20 Communication with insurance broker to inquire regarding premium
                                refund check.

                                Business Operations

                 ED        0.50 Email correspondence with accountant, K. Pritchard, and J. Rak regarding
                                additional reporting information required for preparation of July property
                                reports.

                                Business Operations

                 JRW       0.60 Review administrative orders (7656 S Kingston, 7600 S Kingston, 7109 S
                                Calumet, 6558 S Vernon) and confer with A. Watychowicz regarding
                                docketing of same (.2); correspondence to A. Porter and K. Duff regarding
                                settlement of claims and administrative orders (431 E 42nd Pl., 4611 S
                                Drexel) (.4).

                                Business Operations

     11/20/2020 KMP        0.20 Communication with insurance adjuster to inquire regarding status of
                                settlement check from insurer (638 N Avers).

                                Business Operations

                 ED        0.30 Email correspondence with lender's counsel regarding requested property
                                access for appraisals (7255 E Euclid, 4611 SDrexel) (.1); review of property
                                reporting from property managers regarding sold properties (6558 S
                                Vernon, 4618 S MLK) in order to respond to inquiryfrom lender's counsel
                                (.2).

                                Business Operations

                 JRW       0.30 Exchange correspondence regarding tenant issue (4520 S Drexel) (.1);
                                settlement of state court action (.1); correspondence to City attorney
                                regarding judgment order (431 E 42nd Pl) (.1).

                                Business Operations

                 MR        0.20 Attention to requests on various issues on properties (4520 Drexel, 6558
                                Vernon and 7749 Yates).

                                Business Operations

     11/23/2020 ED         0.20 Email correspondence with property manager and lender's counsel
                                regarding arrangements for property access for lender's appraiser
                                (7255 S Euclid, 4611 S Drexel).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 119 of 182 PageID #:20388
 Kevin B. Duff, Receiver                                                                               Page 28


     Date      Indiv Hours Description

     11/23/2020 MR         0.20 Attention to email regarding property (5618 King Drive).

                                Business Operations

     11/24/2020 KMP        0.30 Communicate with K. Duff regarding accounting for insurance settlement
                                payments for property damage (638 N Avers) and expenses claimed by
                                property manager for same property (638 N Avers).

                                Business Operations

                 ED        0.60 Email correspondence with property manager and lender's counsel regarding
                                arrangements for property access for lender's appraiser (7255 S Euclid,
                                4611 S Drexel) (.3); email correspondence with accountant and J. Rak
                                regarding review andrevision of July accounting reports and preparation of
                                draft August reports (.3).

                                Business Operations

                 JRW       0.60 Correspondence to City of Chicago ownership dispute division regarding
                                notice of code violation (1449 N Talman) and injunction against proceedings.

                                Business Operations

     11/25/2020 KMP        0.40 Prepare request form for transfer of funds to financing company for
                                insurance premium installment payment, and communicate withbank
                                representatives and K. Duff regarding same.

                                Business Operations

                 JRW       1.70 Review nonsuit order (1449 N. Talman) and related email exchange (.1);
                                drafting of motion to use funds from property accounts for payment of
                                property-related expenses (7749 S Yates, 8201 S Kingston, 8047-55 S
                                Manistee, 7051 S Bennett, 431 E 42nd Place, 4520 S Drexel, 5618 S MLK)
                                (1.6).

                                Business Operations

     11/27/2020 AEP        0.20 Review orders entered in third-party litigation and preparee-mail to K. Duff
                                regarding need to continue stay order.

                                Business Operations

     11/30/2020 KMP        2.30 Prepare spreadsheet identifying account balances for certain sold properties
                                (7749 Yates, 8201 Kingston, 8047 Manistee, 7051 Bennett, 431 E 42nd
                                Place, 4520 Drexel) and communicate with J. Wine and J. Rak regarding
                                same (1.2); work on spreadsheet identifying property expenses (1.1).

                                Business Operations
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 120 of 182 PageID #:20389
    Kevin B. Duff, Receiver                                                                               Page 29


        Date      Indiv Hours Description

        11/30/2020 JRW        1.90 Review administrative court notices (7456 Saginaw, 431 E 42nd Pl, 1449 N.
                                   Talman) and related email to A. Watychowicz and A. Porter (.1); exchange
                                   correspondence with K. Duff and K. Pritchard regarding corporate issue (.2);
                                   related correspondence to and telephone conference with accountant (.3);
                                   draft motion for approval to pay expenses from property accounts (7749 S
                                   Yates, 8201 S Kingston, 8047-55 S Manistee, 7051 S Bennett, 431 E 42nd
                                   Place, 4520 S Drexel, 5618 S MLK) and related communications with J. Rak
                                   and K. Pritchard regarding sales proceeds and payments (1.2); related
                                   telephone conference with escrow agent (5618 S MLK) (.1).

                                   Business Operations


SUBTOTAL:                                                                                  [42.30          9180.00]

Case Administration

        11/2/2020 AW          0.20 Attention to SEC filing and communicate with counsel regarding same (.1);
                                   attention to third party appeal filings and communicate with counsel
                                   regarding same (.1).

                                   Case Administration

        11/4/2020 AW          0.30 Communicate with J. Wine regarding scheduled conferences and process
                                   before same (.1); research and email exchange with counsel regarding
                                   notification issue (.2).

                                   Case Administration

        11/5/2020 AW          0.50 Email counsel regarding December 17, 2020 hearing (.1); communicate with
                                   J. Wine regarding upcoming deadlines in matter and create comprehensive
                                   spreadsheet containing all future deadlines (.4).

                                   Case Administration

        11/9/2020 AW          0.80 Communicate with K. Duff regarding updates to receivership web page (.1);
                                   attention to notices and orders submitted in District Court and Appellate
                                   Court, notify counsel regarding same, and update docket (.6); correspond
                                   with K. Pritchard regarding mailinglist and logistics of serving pleadings on
                                   claimants (.1).

                                   Case Administration

        11/10/2020 AW         0.40 Start preparation of pleadings for receivership update (.2); attention to
                                   administrative court order and notice of hearing and email J. Wine regarding
                                   same (.2).

                                   Case Administration

        11/11/2020 AW         1.10 Complete preparation of pleadings for Receivership webpage update and
                                   contact IT consultant with request for update.


                                   Case Administration
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 121 of 182 PageID #:20390
    Kevin B. Duff, Receiver                                                                                Page 30


         Date     Indiv Hours Description



         11/13/2020 KMP       0.30 Attention to deposit of insurance settlement checks (638 Avers).

                                   Case Administration

                    AW        0.20 Communicate with counsel regarding double filing by mortgagees and issues
                                   with potential future reference (1131 E 79th, 6250 Mozart) (.1) and order
                                   regarding December 17, 2020 hearing and logistics for same (.1).

                                   Case Administration

         11/17/2020 JRW       0.30 Review and comment on docketing reports and upcoming deadlines.

                                   Case Administration

                    AW        0.40 Create deadline calendar.

                                   Case Administration

         11/18/2020 AW        0.80 Review updated receivership web page and request additional revisions from
                                   IT consultant (.1); review docket and request additional upload of pleadings
                                   to EquityBuild webpage (.5); revisions and updates to EquityBuild docket
                                   (.2).

                                   Case Administration


SUBTOTAL:                                                                                   [ 5.30           778.00]

Claims Administration & Objections

         11/2/2020 JRW        3.70 Review various claimant inquiries and draft standard update regarding status
                                   of claims process (1.3); review claimsagainst property (6217 S Dorchester)
                                   and related analysis (.3); correspondence to K. Duff and M. Rachlis
                                   regarding plan for distributing claims forms and supporting documentation
                                   (.2); attend virtual meeting with database vendor regarding proposal (1.0);
                                   related review of proposal and scheduling of training session (.3); exchange
                                   correspondence with M. Rachlis regarding standard response to claimant
                                   inquiries (.2); research claims and revise response to claimant inquiries (.4).

                                   Claims Administration & Objections

                    AW        4.60 Attention to numerous emails from claimants, review same, communicate
                                   with J. Wine and K. Duff regarding proposed responses and solutions,
                                   respond to number of claimants (3.4); revisions to master claims list (.3);
                                   request database updates based on claimants' emails (.2); review status
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 122 of 182 PageID #:20391
 Kevin B. Duff, Receiver                                                                               Page 31


     Date        Indiv Hours Description

                                reports and communicate with K. Duff regarding master claims list and
                                formats of same (.5); exchange communications with counsel regarding
                                discovery requests to investors (.2).

                                Claims Administration & Objections

     11/2/2020 MR          9.00 Work on response to motion to stay (1131 E 79th, 6250 Mozart) (7.9); attend
                                meeting with vendor regarding proposal (1.0); attention to other
                                communications on claims library and issues regarding distribution of claims
                                information (.1).

                                Claims Administration & Objections

     11/3/2020 JRW         1.70 Attention to claimant inquiries (.1); review and revise draft communication to
                                claimants providing update regarding status of claims process and related
                                correspondence with K. Duff and M. Rachlis (1.1); study correspondence
                                from proposed document vendor (.2); related analysis to K. Duff and M.
                                Rachlis (.2) and correspondence fromclaimant's counsel (.1).


                                Claims Administration & Objections

                 AW        3.90 Draft email responses to claimant and work with J. Wine and K. Duff on
                                revisions to same (.1); work on review, update to claims, responses to
                                claimants and communicate with claims vendor regarding necessary
                                updates to database (3.1); attention to mortgagees' docketing statement
                                filed at appellate court, research regarding deadlines, and communicate
                                with counsel regarding same (1131 E 79th, 6250 Mozart) (.3); email
                                exchange with K. Duff regarding information provided to claimants (.1);
                                revise update for claimants and email exchange with counsel regarding
                                same and response to proposed revisions (.3).

                                Claims Administration & Objections

                 MR        8.50 Further work on response to motion to stay and related motion for
                                certification (1131 E 79th, 6250 Mozart) (8.0); attention to issues regarding
                                intervenor and review emails regarding same (.3); attention to
                                correspondence regarding email update on status and issues regarding
                                proposed document vendor (.2).

                                Claims Administration & Objections

     11/4/2020 AW          0.50 Attention to appeal documents filed by third party and communicate
                                regarding same with counsel (7600 Kingston, 7656 Kingston, 6949 Merrill)
                                (.1); review claims and communicate with K. Duff and J. Wine regarding
                                claimant's request for updates (.1); email exchange with claims vendor
                                regarding updates to database (.1); follow up with K. Duff and J. Wine
                                regarding claimants' email (.2).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 123 of 182 PageID #:20392
 Kevin B. Duff, Receiver                                                                                 Page 32


     Date        Indiv Hours Description

     11/4/2020 MR          6.60 Research and work on issues regarding motion for certification of issues for
                                appeal (1131 E 79th, 6250 Mozart) (3.0); work on further review and edits to
                                response to motion to stay brief (1131 E 79th, 6250 Mozart) (3.0); confer with
                                J. Wine regarding communications with court and preparations for hearing
                                (.3); further preparation for upcoming hearing on motion to stay (1131 E
                                79th, 6250 Mozart) (.3).

                                Claims Administration & Objections

     11/5/2020 JRW         1.50 Attend training session with e-discovery vendor (1.0) and related telephone
                                and email correspondence with M. Rachlis and A. Watychowicz (.5).


                                Claims Administration & Objections

                 AW        0.50 Communicate with J. Wine and K. Duff regarding revisions to update email to
                                claimants (.1); draft lengthy email to claimant who requested contact
                                information for claimants' counsel who filed appearance in matter (.4).

                                Claims Administration & Objections

                 MR        2.80 Further prepare for and participate in hearing on motion to stay (1131 E 79th,
                                6250 Mozart, 7600 Kingston, 7656 Kingston, 6949 Merrill) (.9); attention to
                                issues regarding upcoming filings and rules regarding same (.6); attend
                                meeting on EB claims library (1.0) and follow up regarding same with J. Wine
                                and A. Watychowicz (.3).

                                Claims Administration & Objections

     11/6/2020 JRW         1.70 Attention to claimants' counsel's request for proofs of claims, study related
                                information, and exchange correspondence regarding same (.5);
                                telephone conference with A. Porter and K. Duff regarding claims and liens
                                against property (6217 S Dorchester) (.8); study analysis of priority dispute
                                (6217 S Dorchester) and exhibits (.4).

                                Claims Administration & Objections

                 MR        2.40 Work on response brief and affidavit in support of reply on tenth sales motion.

                                Claims Administration & Objections

     11/8/2020 MR          2.00 Attention to motion to dismiss in appellate court and rules and issues
                                regarding same (1131 E 79th, 6250 Mozart).

                                Claims Administration & Objections

     11/9/2020 JRW         3.00 Attention to responding to claimant inquiries (.9); related exchange with M.
                                Rachlis (.2); correspondence to K. Duff and M. Rachlis regarding claims
                                process (.4); research regarding appellate procedure and related email to
                                team (1131 E 79th, 6250 Mozart) (.6); conference call with A.Porter, K. Duff
                                and M. Rachlis regarding claims process and discovery of EquityBuild
                                documents (.5); review court order regarding claims process motion and
                                related telephone conference with claimants' counsel (.2) and exchange
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 124 of 182 PageID #:20393
 Kevin B. Duff, Receiver                                                                                Page 33


     Date      Indiv Hours Description

                                with K. Duff and M. Rachlis (.2).

                                Claims Administration & Objections

     11/9/2020 AW          3.80 Communicate with K. Duff and J. Wine regarding various emails from
                                claimants (.4); attention to emails from claimants, review claims, and respond
                                to numerous emails from claimants (3.4).

                                Claims Administration & Objections

                 MR        6.00 Further work on motion to dismiss and research regarding same (1131 E
                                79th, 6250 Mozart) (4.9); attention to communications regarding claims
                                process (.4); conference calls regarding claims process with K. Duff, A.
                                Porter, and J. Wine (.5); attention to order on stay motions (.2).

                                Claims Administration & Objections

     11/10/2020 JRW        1.70 Work on modified claims process for discussion with claimants' counsel (.8);
                                correspondence with A. Watychowicz regarding claim against properties
                                (6217 S Dorchester and 1414 E 62nd Place) (.2); attention to claimant
                                inquiries (.7).

                                Claims Administration & Objections

                 AW        1.10 Continue review of claims and responding to claimants' requests for updates
                                (.6); communicate with K. Duff and J. Wine regarding proposed responses
                                to claimants (.4); request upload of documents for claimant explaining
                                claimed amounts (.1).

                                Claims Administration & Objections

                 JR        0.30 Review email from K. Duff related to lender counsel inquiry regarding 3rd
                                quarter status report and property proceeds (8326-52 S. Ellis) and provide
                                requested information and documents regarding same.

                                Claims Administration & Objections

                 MR        6.80 Continue work on motion to dismiss (1131 E 79th, 6250 Mozart).

                                Claims Administration & Objections

     11/11/2020 JRW        2.10 Review proposal from (.1) and telephone conference with database vendor
                                regarding process for distribution of claims documentation (.3); attention to
                                updating proposed claims process based onintervening court rulings (1.1);
                                revise standard discovery requests per court's oral rulings (.5); email
                                exchange with A. Porter regarding claims against property (6217 S
                                Dorchester) (.1).


                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 125 of 182 PageID #:20394
 Kevin B. Duff, Receiver                                                                              Page 34


     Date      Indiv Hours Description



     11/11/2020 AW         0.40 Communicate with J. Wine regarding revised response to claimant,
                                claimant's comments, and claimant's estate issues (.2); respond to emails
                                from claimant (.2).

                                Claims Administration & Objections

                 MR        0.20 Attention to issues regarding claims and issues on property (6217
                                Dorchester).

                                Claims Administration & Objections

     11/12/2020 JRW        1.00 Email exchange with M. Rachlis and K. Duff regarding claimants' request for
                                claims documentation (.2); search proofs of claim for claimant and
                                secondary contact name (.1); work with A. Watychowicz on identifying
                                number of claimants and related review ofprior analyses (.7).

                                Claims Administration & Objections

                 AW        2.50 Research and communicate with M. Rachlis regarding draft docketing
                                statement for Receiver and response to statement of the issues (1131 E
                                79th, 6250 Mozart) (.2); work with K. Duff, M. Rachlis, and J. Wine on motion
                                to dismiss appeal (1131 E 79th, 6250 Mozart) (1.3); communicate with
                                counsel regarding reactions from claimant to opposition to motion to stay
                                (.1); create list of unique claimants (.9).

                                Claims Administration & Objections

                 MR        2.60 Attention to reply on motion to stay and follow up on other issues regarding
                                motion to dismiss and communications regarding same with K. Duff (1131 E
                                79th, 6250 Mozart) (2.0); attention to recent Seventh Circuit filings on
                                statement of issues and draft docketing statement and follow up regarding
                                same with A. Watychowicz (1131 E 79th, 6250 Mozart) (.4); attention to
                                email exchange with K. Duff and J. Wine regarding claims documents (.2).

                                Claims Administration & Objections

     11/13/2020 JRW        2.90 Review and revise draft motion to dismiss appeal (1131 E 79th, 6250 Mozart).

                                Claims Administration & Objections

                 AW        1.40 Research regarding and communicate with counsel regarding appellate
                                procedures, draft disclosure, and timing (1131 E 79th, 6250 Mozart) (.6);
                                fact check motion to dismiss appeal and communicate with counsel
                                regarding record cites (1131 E 79th, 6250 Mozart) (.8).


                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 126 of 182 PageID #:20395
 Kevin B. Duff, Receiver                                                                                Page 35


     Date      Indiv Hours Description



     11/13/2020 MR 0.70 Telephone conference with SEC (.5); attention to issues regarding
                          production of claims materials (.2).

                                Claims Administration & Objections

     11/16/2020 KMP        3.90 Work with EB team on motion to dismiss appeal, disclosure and appearance,
                                and docketing statement, including numerous revisions to same, compiling
                                exhibits, completing tables of authorities and contents, and preparing motion
                                and related materials for filing (1131-41 79th, 6250 Mozart) (3.6); file motion,
                                docketing statement, and appearance with Seventh Circuit (1131-41 79th,
                                6250 Mozart) (.3).

                                Claims Administration & Objections

                 MR        0.70 Conference with SEC and K. Duff (.5);conference with K. Duff on appeal
                                (.2).

                                Claims Administration & Objections

     11/17/2020 JRW        0.20 Email exchange with A. Porter and related research regarding claim (.1);
                                confer with M. Rachlis regarding response to claimants' motion for
                                protective order (.1).

                                Claims Administration & Objections

                 AW        0.70 Review transcript information sheet submitted by appellants, update
                                transcript sheet, and communicate same to counsel (1131-41 79th, 6250
                                Mozart).

                                Claims Administration & Objections

     11/18/2020 JRW        4.60 Review K. Duff outline regarding claims process and related communications
                                with K. Duff and M. Rachlis (.3); review proposal from potential e-discovery
                                vendor (.2) and related telephone conference with claimants' counsel (.5);
                                correspondence to vendor regarding proposal for EquityBuild documents (.2);
                                revise standard discovery requests to investors in accordance with court's
                                oral rulings (.4) and correspondence to claimants' counsel regarding same
                                (.1); legal research for response toclaimants' motion for protective order
                                (2.3); study claims against properties (6217 S Dorchester and 1408 E 62nd)
                                (.6).

                                Claims Administration & Objections

                 AW        0.40 Respond to claimant's email regarding claims (.1); follow up with K. Duff and
                                J. Wine regarding responses to claimants (.1); attention to order regarding
                                response to motion to dismiss appeal, forward to counsel, and docket
                                deadline (1131 E 79th, 6250 Mozart) (.1); communicate with M. Rachlis
                                regarding upcoming mediation and email mediator participants' contact
                                information (.1).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 127 of 182 PageID #:20396
 Kevin B. Duff, Receiver                                                                              Page 36


     Date      Indiv Hours Description



     11/18/2020 MR         7.20 Conferences with SEC (.5); conferencewith K, Duff (.4); attention to order
                                (.1); further work on motion to dismiss intervenor's appeal (5.3);
                                communications and preparation for upcoming mediation (.5); review of
                                brief filed by intervenor and follow up regarding same (.4).

                                Claims Administration & Objections

     11/19/2020 JRW        0.40 Exchange correspondence with K. Duff regarding claimant inquiry (.2); review
                                motion for protective order and confer with M. Rachlis regarding same(.2).

                                Claims Administration & Objections

                 AW        0.20 Communicate with J. Wine regrading change of custodian for one of
                                claimants and revise master claims list accordingly (.1); communicate
                                with appellate court regarding scheduled mediation (1131 E 79th, 6250
                                Mozart,7600 Kingston, 7656 Kingston, 6949 Merrill) (.1).

                                Claims Administration & Objections

                 MR        2.00 Prepare for mediation and review materials regarding same (1131 E 79th,
                                6250 Mozart, 7600 Kingston, 7656 Kingston, 6949 Merrill) (1.7); conference
                                with J. Wine regarding response to motion for protective order and related
                                items and review of same (.3).

                                Claims Administration & Objections

     11/20/2020 AW         0.80 Respond to emails from claimants regarding claims process (.2); review and
                                revise master claims list as per claimants' emails and request same updates
                                and uploads from claims vendor (.6).

                                Claims Administration & Objections

                 MR        1.40 Participate in appellate court mediation with lender claimants (1131 E 79th,
                                6250 Mozart) (.6); preparation for mediation (1131 E 79th, 6250 Mozart,
                                7600 Kingston, 7656 Kingston, 6949 Merrill) (.6); attention to claims process
                                issues (.2).

                                Claims Administration & Objections

     11/21/2020 JRW        1.90 Correspondence with potential vendor regardingclaims process (.1); legal
                                research and drafting of response to claimants' motion for protective
                                order (1.8).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 128 of 182 PageID #:20397
 Kevin B. Duff, Receiver                                                                                 Page 37


     Date      Indiv Hours Description

     11/22/2020 JRW        3.90 Drafting of opposition to motion for protective order.

                                Claims Administration & Objections

     11/23/2020 JRW        6.30 Legal research and drafting of response to motion for protective order (5.9);
                                draft response to claimant inquiry and related communications with A.
                                Watychowicz and K. Duff (.2); exchange correspondence with claimant's
                                counsel regarding claims process (.2).

                                Claims Administration & Objections

                 AW        0.30 Follow up with K. Duff and J. Wine regarding repeated emails from claimant
                                and respond to same (.1); research regarding decisions in support of
                                objection to institutional lenders' motion for protective order and email J.
                                Wine regarding same (.2).

                                Claims Administration & Objections

                 MR        1.60 Attention to opposition to motion for protective order (1.3); attention to emails
                                regarding claims process issues (.2); attention to correspondence from
                                claimant (.1).

                                Claims Administration & Objections

     11/24/2020 JRW        4.10 Additional legal research for response to motion for protective order (1.8);
                                review redlines, further revise, and finalize same for filing (1.7); exchange
                                correspondence with A. Watychowicz and K. Duff regarding response to
                                claimant inquiry (.2); review correspondence from e-discovery vendor
                                regarding procedure for entering confidentiality agreement (.1); exchange
                                correspondence with counsel for claimants' regarding claims documentation
                                and related exchange with K. Duff and M. Rachlis (.2); review transcript of
                                October 27 proceedings (.1).

                                Claims Administration & Objections

                 AW        2.80 Communicate with K. Duff and J. Wine regarding email from non-claimant
                                and respond to same (.2); attention to opposition to motion for protective
                                order, proofread same, and email counsel regarding revisions (1.4); multiple
                                revisions of same, finalize opposition, file with court, and serve as per
                                service list (1.2).

                                Claims Administration & Objections

                 MR        3.10 Work on brief in opposition to motion for protective order, review and revise
                                same, and review decisions regarding same (2.8); attention to status on
                                claims issues (.3).

                                Claims Administration & Objections

     11/25/2020 JRW        4.10 Work with M. Rachlis and K. Duff on updated claims process (3.5); review
                                court order and transcript regarding court's oral and written interim rulings
                                regarding claims process, draft correspondence to claimants' counsel
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 129 of 182 PageID #:20398
    Kevin B. Duff, Receiver                                                                                Page 38


        Date      Indiv Hours Description

                                   regarding claims process, and related discussion with K. Duff (.6).

                                   Claims Administration & Objections

        11/25/2020 MR         4.00 Attention to draft summary of claims process and issues (.5) and participate
                                   in meeting regarding claims process with K. Duff and J. Wine (3.5).

                                   Claims Administration & Objections

        11/30/2020 JRW        1.90 Study master spreadsheet regarding rollover claims and related analysis to
                                   K. Duff (.3); review claims forms for examples of rollover documentation
                                   (1.3); review SEC response to motion to dismiss appeal (1131 E 79th, 6250
                                   Mozart) (.1); review appellants' response to motion to dismiss (1131 E 79th,
                                   6250 Mozart) (.2).

                                   Claims Administration & Objections

                    MR        1.30 Attention to emails regarding claims process (.5); attention to appellate brief
                                   (1131 E 79th, 6250 Mozart) (.8).

                                   Claims Administration & Objections


SUBTOTAL:                                                                                   1[43.70        42947.00]

Tax Issues

        11/17/2020 AW         0.30 Organize 1099-S forms for multiple properties and forward to K. Pritchard
                                   with instructions from K. Duff.

                                   Tax Issues

        11/19/2020 KMP        0.30 Forward various forms 1099-S to accountants relating to sale of properties
                                   (5618 MLK, 6355 S Talman, 8209 S Ellis, 2736 W 64th, 7051 S Bennett,
                                   7201 S Constance, 7957 Marquette, 6356 California, 3074 Cheltenham,
                                   6554 Vernon).

                                   Tax Issues

        11/30/2020 KMP        0.20 Communicate with J. Wine regarding status of state agency tax notices for
                                   certain entities.


                                   Tax Issues


SUBTOTAL:                                                                                    [ 0.80           112.00]




                                                                                            436.00       $111,345.00
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 130 of 182 PageID #:20399
    Kevin B. Duff, Receiver                                                                   Page 39




Other Charges

                                      Description

Asset Disposition

                                      Publication of notice for 11th motion to approve          600.00
                                      sales


SUBTOTAL:                                                                                [      600.00]

Business Operations

                                      Software licenses (Google - $96.00; InSynq -              362.50
                                      $266.50)

                                      Photocopies for November 2020                             346.70

                                      Online research for November 2020                        1,454.16


SUBTOTAL:                                                                                [     2,163.36]



Total Other Charges                                                                          $2,763.36




                                    Summary of Activity
                                                                       Hours       Rate
Jodi Wine                                                              76.50     260.00      $19,890.00
Ania Watychowicz                                                       54.20     140.00       $7,588.00
Justyna Rak                                                           110.00     140.00      $15,400.00
Kathleen M. Pritchard                                                  30.80     140.00       $4,312.00
Andrew E. Porter                                                       56.80     390.00      $22,152.00
Ellen Duff                                                              7.60     390.00       $2,964.00
Michael Rachlis                                                       100.10     390.00      $39,039.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 131 of 182 PageID #:20400
 Kevin B. Duff, Receiver                                                      Page 40




                                    SUMMARY


               Legal Services                                 $111,345.00
               Other Charges                                    $2,763.36

                  TOTAL DUE                                   $114,108.36
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 132 of 182 PageID #:20401
                                 Rachlis Duff & Peel, LLC
                                      542 South Dearborn Street
                                                                                           tel (312) 733-3950
                                              Suite 900                                    fax (312) 733-3952
                                       Chicago, Illinois 60605




 February 15, 2021

 Kevin B. Duff, Receiver
 c/o Rachlis Duff & Peel, LLC
 542 S. Dearborn Street, Suite 900
 Chicago, IL 60605




 Re: SEC v. EquityBuild Inc., EquityBuild Finance, LLC, Jerome H.                       Fed. I.D. No. XX-XXXXXXX
     Cohen, and Shaun D. Cohen                                                          Invoice No.6622129
     No. 18-cv-5587, US Dist. Ct., Northern Dist. of Illinois, Eastern Div.


  Legal Fees for the period December 2020                               $105,905.50

 Expenses Disbursed                                                           $679.92


 Due this Invoice                                                       $106,585.42
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 133 of 182 PageID #:20402
    Kevin B. Duff, Receiver                                                                               Page 2




        Date          Indiv Hours Description

Accounting/Auditing

        12/2/2020 KMP         3.50 Balance ledgers for Receiver's to online bank records (.3); work on
                                   schedules of receipts and disbursements for October and November 2020
                                   (1.6); work on analysis of paid property expenses for April-November 2020,
                                   including identifyingsupporting documentation (1.6).

                                   Accounting/Auditing

        12/3/2020 KMP         2.50 Reconcile online bank records to identify recent transactions (.7); update
                                   ledger for certain Receiver's accounts to conform to online bank records (.3);
                                   review bank statements for numerous Receiver's accounts (1.5).

                                   Accounting/Auditing

        12/9/2020 KMP         0.20 Record recent transactions to account ledgers for Receiver's accounts.

                                   Accounting/Auditing

        12/23/2020 KMP        0.20 Communicate with K. Duff and bank representative regarding reports for
                                   property account balances.

                                   Accounting/Auditing

        12/24/2020 KMP        0.20 Communicate with bank representative regarding reports for property
                                   account balances.

                                   Accounting/Auditing


SUBTOTAL:                                                                                  [ 6.60           924.00]

Asset Analysis & Recovery

         12/3/2020 JR         4.70 Review email from accounting firm and further correspond with E. Duff
                                   regarding reporting for August (.1); produce all reports received from
                                   accounting firm and complete review (4.6).

                                   Asset Analysis & Recovery

         12/4/2020 JR         1.10 Finalize August report review.

                                   Asset Analysis & Recovery

         12/8/2020 AEP        0.20 Teleconference with K. Duff regarding remaining potential claimsto be filed
                                   in receivership action.

                                   Asset Analysis & Recovery
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 134 of 182 PageID #:20403
    Kevin B. Duff, Receiver                                                                                 Page 3



         Date       Indiv   Hours Description

         12/30/2020 MR        0.80 Attention to potential asset.

                                   Asset Analysis & Recovery

         12/31/2020 AW        0.30 Attention to asset statements submitted by defendants, along with email
                                   exchanges and notes and email K. Duff and M. Rachlis regarding same.

                                   Asset Analysis & Recovery

                      MR      0.20 Further Attention to information relating to potential asset.

                                   Asset Analysis & Recovery


SUBTOTAL:                                                                                     [ 7.30          1322.00]

Asset Disposition

         12/1/2020 JR         7.00 Exchange correspondence with property management regarding final reports
                                   needed for closings (6949 S. Merrill and 4533 S.Calumet) (.3); attend closing
                                   of property (6949 S. Merrill) (2.5); attend closing (4355 S. Calumet) (2.9);
                                   review email from property manager, update electronic files and request
                                   additional reports for closings (4317 S. Michigan 7600 S. Kingston and 7656
                                   S. Kingston) (.2); final preparation of documents for closings (4317 S.
                                   Michigan 7600 S. Kingston and 7656 S. Kingston) (.7); exchange
                                   correspondence with buyer producing all leases and subsidy contracts
                                   related to sale of property (4533 S. Calumet) (.2); exchange correspondence
                                   with buyer's counsel producing all leases and subsidy contracts related to
                                   sale of property (6949 S. Merrill) (.2).

                                   Asset Disposition

                      AEP     3.70 Reconcile final draft of putative certified rent rolls associated with closing of
                                   receivership property (6949 S Merrill), discuss open issues with J. Rak, and
                                   prepare final proposed prepaid rent credit and rent prorations (.5); review
                                   water bills associated with receivership property (6949 S Merrill), reconcile
                                   with ledger card, and prepare utility proration (.2); communications with M.
                                   Rachlis and K. Duff regarding status of closings and implications of receipt of
                                   judicial order staying same (.1); communication with prospective purchaser of
                                   receivership properties (7600 S Kingston, 7656 S Kingston) regarding inquiry
                                   into potential existence of judicial order prolonging stay of closings (.1);
                                   teleconference with former EquityBuild title insurer regarding status of hold
                                   harmless indemnity associated with prospective sale of receivership property
                                   (7656 S Kingston) (.1); reconcile final drafts of certified rent roll associated
                                   with receivership property (4533 S Calumet), compute final proposed
                                   prepaid rent credit and rent prorations, and transmit same to counsel for
                                   purchaser with explanation (.3); prepare proration agreement governing
                                   post-closing collection of rents at receivership property (4533 S Calumet)
                                   (.3); read final communications between counsel for purchaser of
                                   receivership property (6949 S Merrill) and escrow agent to ensure proper
                                   execution of all documentation (.1); correspondence with counsel for
                                   purchaser of receivership property (4533 S Calumet) regarding demand for
                                   additional rent credits (.2); review final settlement statement for closing of
                                   receivership property (4533 S Calumet) (.1); review all documentation in files
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 135 of 182 PageID #:20404
 Kevin B. Duff, Receiver                                                                                 Page 4



     Date      Indiv Hours Description

                                pertaining to receivership property (1102 Bingham), reorganize same, and
                                prepare closing checklist (.8); update closing figures for sales of receivership
                                properties (7600 S Kingston, 7656 S Kingston) and submit to escrow agent
                                (.5); prepare and submit closing figures for sale of receivership property
                                (4515 S Michigan) (.4).

                                Asset Disposition

     12/1/2020 MR          0.20 Attention to closing issues (7600 Kingston, 7656 Kingston and 6949 Merrill)
                                and communications regarding same.

                                Asset Disposition

     12/2/2020 KMP         0.40 Review online bank records to confirm receipt of proceeds from sales of
                                property (6949 S Merrill, 4533 S Calumet) and communicate with K. Duff and
                                J. Rak regarding same (.2); confirm wire instructions for sale of property
                                (4317 S Michigan) with K. Duff and J. Rak (.2).

                                Asset Disposition

                 JR        8.50 Follow up email to property management requesting property reports for
                                closings (4317 S. Michigan, 7600 S. Kingston and 7656 S. Kingston) (.1);
                                telephone call with A. Porter regarding closing (4317 S. Michigan) (.3); attend
                                closing (4317 S. Michigan) (3.3); exchange correspondence with broker
                                requesting confirmation of wire instructions (4317 S. Michigan) (.1); review
                                property reports and update rent rolls related to prorations and provide
                                credits to buyer related to sales (7600 S. Kingston and7656 S. Kingston) (.5);
                                attend closing (7600 S. Kingston) (1.9); attend closing(7656 S. Kingston)
                                (2.1); exchange correspondence with K. Duff, K. Pritchardand broker
                                advising of closings (4317 S. Michigan, 7600 S. Kingston and 7656 S.
                                Kingston) (.2)

                                Asset Disposition

                 AEP       2.30 Review draft settlement statements for receivership properties (7600 S
                                Kingston and 7656 S Kingston) and transmit corrections to escrow agent (.1);
                                communications with escrow agent regarding involuntary dissolution of entity
                                and effect of federal receivership order (.1); review water ledgers for
                                receivership properties (7600 S Kingston and 7656 South Kingston) and
                                communicate discrepancies to escrow agent (.2); communications with
                                escrow agent, J. Rak, and former title company regarding release of
                                escrowed funds associated with closing of sale of receivership property
                                (4315 S Michigan) (.2); prepare waived title in connection with sale of
                                receivership property (4315 S Michigan) (.2); prepare affidavits for execution
                                by K. Duff in connection with buyer request for certain endorsements for
                                receivership properties (7600 S Kingston and 7656 SKingston) (.3); review
                                final proposed certified rent roll and rent prorations associated with sale of
                                receivership property (4515 S Michigan) (.1); review final water balance
                                information pertaining to sale of receivership property (4315 S Michigan),
                                update closing figures, and authorize inclusion of same onsettlement
                                statement (.1); final review of settlement statement associated with sale of
                                receivership property (4315 S Michigan) (.1); review final rent rolls in
                                connection with closings of receivership properties (7600 S Kingston and
                                7656 S Kingston) (.3); read purchase and sale contract for receivership
                                property (1102 Bingham) to complete creation of closing checklist and
                                research status of local property tax liens in connection with continued
                                preparation of motion to confirm sale (.6).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 136 of 182 PageID #:20405
 Kevin B. Duff, Receiver                                                                                   Page 5



     Date      Indiv Hours Description


     12/2/2020 MR          0.50 Attention to issues on property sales (7600 Kingston, 7656 Kingston, 6949
                                Merrill).

                                Asset Disposition

     12/3/2020 KMP         0.60 Review online bank records to confirm receipt of proceeds from sales of
                                property (4315 Michigan, 7600 Kingston, 7656 Kingston) and communicate
                                with K. Duff and J. Rak regarding same (.2); finalize notice of sales (7600
                                Kingston, 7656 Kingston, 6949 Merrill) and file same with court, and confer
                                with A. Watychowicz regarding same (.4).

                                Asset Disposition

                 JRW       0.60 Exchange correspondence with A. Porter and K. Duff regarding eleventh
                                motion to confirm sales (.2); place publication notice (.2); review and
                                comment on notice of property sales involved in claimants' motion to stay
                                and review updated draft (7600 Kingston, 7656 Kingston, 6949 Merrill) (.2).

                                Asset Disposition

                 JR        0.50 Exchange correspondence with K. Pritchard regarding closed property related
                                to property insurance (.1); exchange correspondence with the property
                                management team regarding closed properties (4317 S. Michigan, 7600 S.
                                Kingston and 7656 S. Kingston) (.1); update electronic files with all property
                                reports received from property manager from closings (4317 S. Michigan,
                                7600 S. Kingston and 7656 S. Kingston) (.3).

                                Asset Disposition

                 AW        0.70 Work with K. Duff, M. Rachlis, and J. Wine on notice of sale and opposition to
                                third party motion to stay (7600 Kingston, 7656 Kingston, 6949 Merrill) (.4);
                                attention to time stamped notice and supplement and serve as per service list
                                (.3).

                                Asset Disposition

                 MR        0.40 Further review and follow up on intervenor's filing regarding properties
                                (7600 Kingston, 7656 Kingston, 6949 Merrill) (.3); review request
                                regarding (1700 Juneway) property (.1).

                                Asset Disposition

     12/4/2020 JR          5.10 Review previously delivered delinquency report and exchange
                                correspondence with property management requesting current
                                delinquency report for single family home portfolio (.3); review email from
                                A. Watychowicz regarding request for sale amount of properties (6949
                                S. Merrill, 7600 S. Kingston and 7656 S. Kingston) and provide requested
                                documents (.2); review previously requested rent rolls, leases, subsidy
                                contracts and delinquency reports for single family homes, update master
                                rent roll and request additional missing items from property management
                                (1414 East 62nd Place, 1418 East 62nd Place, 1017 W 102nd Street, 1516 E
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 137 of 182 PageID #:20406
 Kevin B. Duff, Receiver                                                                                 Page 6



     Date        Indiv Hours Description

                                85th Place, 2136 W 83rd Street, 417 Oglesby Avenue, 7922 S Luella Avenue,
                                7925 S Kingston Avenue, 7933 S Kingston Avenue, 8030 S Marquette
                                Avenue, 8104 S Kingston Avenue, 8403 S Aberdeen Street, 8405 S
                                Marquette Avenue, 8529 S Rhodes Avenue, 8800 S Ada Street, 9212 S
                                Parnell Avenue, 10012 S LaSalle Avenue, 11318 S Church Street, 3213 S
                                Throop Street, 3723 W 68th Place, 406 E 87th Place, 61 E 92nd Street, 6554
                                S Rhodes Avenue, 6825 S Indiana Avenue, 7210 S Vernon Avenue, 7712 S
                                Euclid Avenue, 7953 S Woodlawn Avenue, 8107 S Kingston Avenue, 8346 S
                                Constance Avenue, 8432 S Essex Avenue, 8517 S Vernon Avenue, 2129 W
                                71st Street, 9610 S Woodlawn Avenue, 5437 S Laflin Street, 6759 S Indiana
                                Avenue, 1401 W 109th Place, 310 E 50th Street, 6807 S Indiana Avenue)
                                (4.6).

                                Asset Disposition

     12/4/2020 AEP         2.60 Communications with J. Wine regarding procedural issues associated with
                                timing of filing motions to confirm sales of additional receivership properties
                                (7237 S Bennett, 1102 Bingham) (.1); work on response to motion to vacate
                                sales of receivership properties (6949 S Merrill, 7600 S Kingston, 7656 S
                                Kingston) (2.5).

                                Asset Disposition

                 AW        1.30 Legal research regarding motion to dismiss and response filed in appellate
                                court (1131 E 79th, 6250 Mozart).

                                Asset Disposition

                 MR        0.20 Attention to intervenor's filing regarding stay of sales (7600 Kingston,7656
                                Kingston, 6949 Merrill).

                                Asset Disposition

     12/6/2020 AEP         3.00 Draft memorandum in opposition to motion to vacate sales of receivership
                                property (6949 S Merrill, 7600 S Kingston, 7656 S Kingston), continue legal
                                research regarding various points of law, proofread, edit, and revise first draft,
                                and transmit same to receiver.

                                Asset Disposition

                 MR        2.30 Work on reply to intervenor's stay motion (7600 Kingston, 7656
                                Kingston, 6949 Merrill).

                                Asset Disposition

     12/7/2020 JRW         0.90 Review and revise draft motion to vacate sales (7600 Kingston, 7656
                                Kingston, 6949 Merrill) (.8); review draft eleventh motion to confirm sales
                                (7237 Bennett) (.1).

                                Asset Disposition

                 JR        6.00 Review email from property management and provide required closing
                                documents from closings of properties (4317 S. Michigan, 7600 S. Kingston
                                and 7656 S. Kingston) (.2); review master rent roll for single family homes
                                and exchange correspondence with A. Porter regarding same (.3); review
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 138 of 182 PageID #:20407
 Kevin B. Duff, Receiver                                                                                 Page 7



     Date      Indiv Hours Description

                                leases for security deposit information related to single family homes (1.3);
                                exchange correspondence with property management inquiring about a
                                security deposit for tenant (8403 Aberdeen) (.1); review closing documents
                                for various properties and organize electronic files (4317 S. Michigan, 7701
                                S. Essex, 7656 S. Kingston, 7600 S.Kingston, 6949 S. Merrill, 4533 S.
                                Calumet) (2.1); conference call with A. Porter related to single family
                                portfolio status (.7); exchange correspondencewith property management
                                requesting updates to due diligence documents for single family homes (.1);
                                review updated utility bills for single family homes and update electronic files
                                regarding same (1.2).

                                Asset Disposition

     12/7/2020 AW          1.70 Communicate with K. Duff regarding notice of sale filed with court (7600
                                Kingston, 7656 Kingston, 6494 Merrill) (.1); work with K. Duff, J. Wine, and M.
                                Rachlis on revisions and finalization of opposition to motion to vacate, file with
                                court (7600 Kingston, 7656 Kingston, 6494 Merrill) (1.6).

                                Asset Disposition

                 AEP       0.50 Proofread, edit, and revise drafts of proposed motion to vacate (7600
                                Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

                 MR        1.80 Attention to emergency motion by intervenor and various exchanges
                                regarding same (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

     12/8/2020 JRW         0.20 Email exchange regarding placement of publication noticefor single family
                                portfolio.

                                Asset Disposition

                 JR        6.20 Review utility statements received from property management for single
                                family homes and update electronic files (1.6); exchange correspondence
                                with property management regarding same (.1); review additional due
                                diligence documents received from property management for single family
                                homes and update electronic files (2.7); review and analyze ledgers for
                                single family homes against rent roll and confirm rental income consistency
                                in preparation for marketing and providing documents to potentialbuyers
                                (1.7); review email from brokerage firm regarding requested due diligence
                                documents for single family homes and respond accordingly (.1).

                                Asset Disposition

                 AW        0.30 Attention to time stamped opposition to third party motion to vacate sales and
                                serve as per service list (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 139 of 182 PageID #:20408
 Kevin B. Duff, Receiver                                                                                  Page 8



     Date      Indiv Hours Description

     12/8/2020 AEP         1.50 Teleconference with property manager regarding property management
                                issues (.2); teleconference with K.Duff regarding property management (.3);
                                continue editing, revising, and customizing purchase and sale contract for
                                single-family home portfolio and review all litigation files to ascertain current
                                status of all administrative and housing court proceedings (1.0).

                                Asset Disposition

     12/9/2020 JR          6.90 Review emails from property management and update master rent roll with
                                requested property information for single family homes (.3); review updated
                                income and profit statements, compare and analyze expenses with updated
                                utility statements provided by property management for single family
                                portfolio in preparation for production to potential buyer (6.3);exchange
                                correspondence with A. Porter regarding same (.3).

                                Asset Disposition

                 AEP       1.20 Teleconference with J. Rak regarding discrepancies between monthly utility
                                bills and operating expenses and possible strategiesfor fixing issues prior to
                                producing due diligence documents associated with sale of single-family
                                homes (.3); review proof of notice of public sale in connection with
                                advertisement of single-family home portfolio (.1); read tax sale notice
                                received from Cook County Clerk and prepare e-mail to title underwriter
                                confirming mootness (431 E 42nd Pl) (.2); review notice of violation on
                                receivership property (6250 S Mozart) and forward same to prospective
                                purchaser with explanation (.1); review settlement statements from numerous
                                recent closings of receivership properties and update portfoliospreadsheet
                                with relevant data (.3); read e-mail from J. Wine regarding claims submitted
                                against properties in single-family home portfolio and update portfolio
                                spreadsheet accordingly (.2).

                                Asset Disposition

                 MR        0.50 Attention to intervenor's motion and issues for response and begin drafting
                                same (7600 Kingston, 7656 Kingston, 6949 Merrill).

                                Asset Disposition

     12/10/2020 KMP        0.20 Communicate with K. Duff, A. Porter, J. Wine and J. Rak regarding unpaid
                                water bill balance subsequent to property closing (4553 S Calumet) and
                                potential solutions.

                                Asset Disposition

                 JRW       1.40 Review draft eleventh motion to confirm sales and work with M. Rachlis and
                                K. Duff to revise (7237 Bennett) (.5); review and comment on draft opposition
                                to appellant's motion to extend briefing schedule (7600 Kingston, 7656
                                Kingston, 6949 Merrill) (.3); review proof of claim and related
                                correspondence with A. Porter (7237 Bennett) (.2); email exchanges with K.
                                Duff and A. Porter regarding revisions to eleventh motion to confirm sales
                                (7237 Bennett) (.4).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 140 of 182 PageID #:20409
 Kevin B. Duff, Receiver                                                                                  Page 9



     Date      Indiv Hours Description

     12/10/2020 JR         6.10 Finalize review of the income and profit statements and analyze information in
                                electronic files in preparation for production to single family homes potential
                                buyers (1.7); exchange correspondence with property management team
                                requesting missing property utility statements for single family homes to
                                resolve discrepancies (.3); exchange correspondence with brokerage firm
                                and inquire about uploading requested single family homes information
                                pertaining to same (.1); organize all due diligence documents including
                                leases in preparation for production to brokerage firm related to single family
                                homes (1.3); final review of single family homes master rent roll regarding
                                same and make finalupdates to electronic files (1.6); exchange
                                correspondence with A. Porter regarding same (single family homes) (.3);
                                review email from the title company regarding water balance for previously
                                sold property (4533 S. Calumet) and respond accordingly (.1); further
                                communication with K. Pritchard, A. Porter and K. Duff regarding same (.2);
                                additional communication with the City of Chicago water department
                                requesting explanation to high water balance for property (4533 S. Calumet)
                                (.5).

                                Asset Disposition

                 AEP       1.90 Teleconference with property manager regarding management issue (.2);
                                read and respond to e-mail inquiry from counsel for prospective purchaser of
                                receivership property (4611 S Drexel) regarding current status of judicial
                                proceedings and potential closing timetable (.1); teleconference with J. Rak
                                regarding overage of water invoices following sale of receivership property
                                (4533 S Calumet) and finalization of rent roll associated with single-family
                                home portfolio (.2); proofread, edit, and revise final draft of eleventh motion to
                                confirm sales (7237 Bennett) (.3); prepare summary of redemption of
                                property taxes associated with receivership property for counsel to various
                                investor-lender claimants (.1); prepare e-mail to K. Duff regarding issues
                                associated with water bill for receivership property (4533 S Calumet) (.1);
                                prepare response to broker of single-family homes regarding finalization of
                                due diligence materials and status of rent roll (.1); review all tenant ledgers
                                and other documents added to due diligence folder for single-family homes,
                                reorganize certain file structures and review and approve final rent roll (.8).

                                Asset Disposition

                 MR 4.00 Further work on reply to intervenor's motion (7600 Kingston, 7656 Kingston,
                             6949 Merrill) (3.0); attention to 11th motion to approve sales and work with
                             K. Duff and J. Wine regarding same (1.0).

                                Asset Disposition

     12/11/2020 KMP        0.30 Work on draft motion to approve property sales and communicate with J.
                                Wine regarding same (7237 Bennett).

                                Asset Disposition

                 JRW       1.20 Revisions to and correspondence with A. Porter regarding eleventh sales
                                motion (7237 Bennett) (.7); telephone conference with A. Porter regarding
                                eleventh sales motion (7237 Bennett) (.4); correspondence to court clerk
                                regarding proposed order granting remainder of ninth sales motion (.1).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 141 of 182 PageID #:20410
 Kevin B. Duff, Receiver                                                                                 Page 10



     Date      Indiv Hours Description



     12/11/2020 JR         4.40 Exchange correspondence with J. Wine regarding administrative matter
                                related to property (4611 Drexel) and provide requested information (.2);
                                follow up correspondence with City of Chicago water department inquiring
                                about a water bill for property (4533 S. Calumet) (.1); review email related to
                                the order dismissing appeal related to properties (1131 E. 79th and 6250 S.
                                Mozart) (.1); exchange correspondence with A. Porter regarding same and
                                discuss plan for closings of same (1131 E. 79th and 6250 S. Mozart) (.2);
                                exchange correspondence with the title company requesting water
                                applications for processing (1131 E. 79th and 6250 S. Mozart) (.1); review
                                property reports in preparation for sale and request property reports from
                                property manager in anticipation of closing (1131 E. 79th) (.2); review
                                property reports in preparation for sale and request property reports from
                                property manager in anticipation of closing (6250 S. Mozart) (.2); review,
                                update and draft closing documents (1131 E. 79th) in anticipation of sale
                                (2.8); begin updating and drafting closing documents for property in
                                anticipation for sale (6250 S. Mozart) (.5).

                                 Asset Disposition

                 AEP       0.50 Teleconference with J. Rak regarding remaining discrepancies in
                                single-family home due diligence materials (.1); teleconference with J. Wine
                                regarding nature of property manager claims and sale of receivership
                                property (7237 S Bennett) free and clear of certain liens (.2).

                                 Asset Disposition

     12/12/2020 JRW        1.00 Review exhibits and revise consolidated eleventh sales motion (7237
                                Bennett) (.6) and motion for approval to pay expenses (7749 Yates, 8201
                                Kingston, 8047-55 Manistee, 7051 Bennett, 431 E 42nd Pl, 4520 Drexel) (.4).

                                 Asset Disposition

                 AEP       0.20 Read judicial orders relating to interlocutory appeals pursued by institutional
                                 lenders in connection with ninth motion to confirm sales and update closing
                                 checklists.

                                 Asset Disposition

     12/14/2020 JRW        2.20 Revisions and finalization of 11th sales motion and related correspondence
                                with A. Porter, K. Duff and M. Rachlis (7237 Bennett) (1.6); work with K.
                                Pritchard on exhibits to same (7237 Bennett) (.3); review and revise draft
                                proposed order (7237 Bennett) (.1); correspondence from outside counsel for
                                city regarding release of lien (4611 S Drexel) (.1); exchange
                                correspondence regarding proposed order for ninth sales motion (.1).

                                 Asset Disposition

                 JR        5.50 Review due diligence documents for property and request current property
                                reports from property management (6250 S. Mozart) (.5); review leases,
                                lease terms, lessee name and security deposit information for property
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 142 of 182 PageID #:20411
 Kevin B. Duff, Receiver                                                                                 Page 11



     Date      Indiv Hours Description

                                (6250 S. Mozart) (1.6); request additional missing items regarding same from
                                property management (6250 S. Mozart (.2); update certified rent roll
                                regarding same (.8); update and draft closing documents in preparation for
                                sale (6250 S. Mozart) (2.1); telephone call to A. Watychowicz regarding the
                                submission of the Order related to the 9th motion to confirm sale (.3).

                                Asset Disposition

     12/14/2020 AEP        0.80 Proofread, edit, and revise drafts of eleventh motion to confirm sales (7237
                                Bennett) (.6); prepare e-mail to counsel for property manager regarding filing
                                of eleventh motion to confirm sales (7237 Bennett) (.2).

                                Asset Disposition

                 MR        0.90 Attention to various versions on motion on (7237 Bennett) property for
                                approval and other related items and communications regarding same (7237
                                Bennett) (.8); follow up communications regarding order on 9th motion to
                                confirm (.1).

                                Asset Disposition

     12/15/2020 JR         5.40 Review emails from property management regarding requested property
                                reports and update electronic files related to single family home portfolio (.4);
                                review additional master rent roll and update sale related to single family
                                homes (.5); review closing documents and exchange correspondence with
                                A. Porter requesting final review of same (1131 E. 79thand 6250 S. Mozart)
                                (.3); draft closing documents in preparation for closing, update closing
                                checklist (7237 S. Bennett) (3.7); exchange correspondence with A. Porter
                                regarding same (7237 S. Bennett) (.1); review email from K. Duff and draft an
                                amendment to contract (638 Avers) (.2); review email from A. Porter and
                                provide requested delinquency report for property (6250 S. Mozart) (.2).

                                Asset Disposition

                 AW        0.30 Communicate with K. Duff regarding service of eleventh motion to approve
                                sale (7237 Bennett) (.1); attention to entered orders regarding ninth and
                                eleventh sale motions, and a letter to Judge Lee from claimant forward to
                                counsel, and update docket (.2).

                                Asset Disposition

                 AEP       1.10 Read e-mail from property manager regarding prospective tenancy at
                                receivership property (7840 S Yates) and prepare e-mail to counsel for
                                prospective buyer regarding same (.1); finalize first draft of purchase and sale
                                agreement for single-family homes and transmit same to K. Duff and
                                receivership broker for review and comment (.6); read e-mail from counsel for
                                prospective purchaser of receivership property (6250 S Mozart) regarding
                                delinquencies in commercial rents, investigate, and respond thereto (.3);
                                review and approve real estate broker and property manager lien waivers in
                                connection with prospective sales of receivership properties (6250 S Mozart,
                                1131 E 79th) (.1).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 143 of 182 PageID #:20412
 Kevin B. Duff, Receiver                                                                                  Page 12



     Date      Indiv Hours Description


     12/16/2020 SZ         0.40 Review accounting firm records for information related to EIN for corporate
                                entity in connection with sale of property (6250 Mozart) and exchange
                                correspondence regarding same.

                                Asset Disposition

                 JR        4.10 Finalize lien waiver for closings and provide to broker for execution in
                                anticipation of sale (1131 E. 79th and 6250 S. Mozart); review closing
                                confirmation and update electronic files of same (1131 E. 79th and 6250 S.
                                Mozart) (.1); update notices to tenants and property manager lien waivers and
                                exchange correspondence with buyer requesting approval and signature of
                                same in anticipation of closing (1131 E. 79th and 6250 S. Mozart) (.8); review
                                judicial order approving sale of properties and update closing checklists and
                                closing documents regarding same (1131 E. 79th and 6250 S. Mozart) (2.9);
                                exchange correspondence with property management providing closing
                                details and requesting property reports for closing (1131 E. 79th and 6250 S.
                                Mozart) (.3).

                                Asset Disposition

                 AW        0.60 Email exchanges with counsel regarding email to claimants notifying of
                                eleventh motion to confirm sale (7237 Bennett) (.2); serve by email eleventh
                                motion to approve sale on all claimants (7237 Bennett) (.4).

                                Asset Disposition

                 AEP       0.50 Exchanges of e-mail with counsel for purchaser of receivership property
                                (6250 S Mozart) regarding necessity of estoppel certificates, review lease
                                files, review and revise proposed drafts supplied by buyer's counsel, and
                                prepare e-mail to property manager regarding urgency of execution (.4);
                                miscellaneous e-mails with K. Duff, J. Rak, and escrow agent regarding
                                planning for closings of receivership properties (6250 S Mozart, 1131 East
                                79th) (.1).

                                Asset Disposition

     12/17/2020 JR         5.60 Update electronic files related to closing documents for property in
                                preparation for closing (1131 E. 79th) (.6); exchange correspondence with
                                property management requesting execution of notices to tenants regarding
                                upcoming closing (6250 S. Mozart) (.2); review property sale price
                                information and generate report related to same, resolve a discrepancy
                                (.9); draft closing documents for property (638 N. Avers, 1422 E. 68th, 2800
                                E. 81st, 4611 S. Drexel, 4750 S. Indiana, 6217 S. Dorchester, 7024 S.
                                Paxton, 7109 S. Calumet, 7237 S. Bennett, 7255 S. Euclid, 7840 S. Yates)
                                (3.9).

                                Asset Disposition

                 AEP       8.30 Prepare title examiner's worksheets relating to single family residence
                                portfolio for all properties owned by corporate entity.

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 144 of 182 PageID #:20413
 Kevin B. Duff, Receiver                                                                                 Page 13



     Date      Indiv Hours Description


     12/18/2020 JR         6.60 Exchange correspondence with broker regarding allocation values of the
                                single family homes (.2); exchange correspondence with accounting firm
                                about completion of various 1099 forms related to the single family homes
                                for different entities (.3); followup correspondence with the City of Chicago
                                water department requesting an update on the water bill for property (4533
                                S. Calumet) (.2); draft water applications for single family homes (4.1); draft
                                closing documentsfor unsold properties (7024 S. Paxton, 7109 S. Calumet,
                                7237 S. Bennett, 7255 S. Euclid, 7840 S. Yates) (1.8).

                                Asset Disposition

                 AEP       1.00 Teleconference with J. Rak regarding preparation for sales of single-family
                                home portfolio and all issues associated with deed preparation, applications
                                for transfer stamps, and value allocations on title commitments (1.0); prepare
                                e-mail to wireless carrier regarding need for estoppel certificate in connection
                                with closing of sale of receivership property (6250 S Mozart) (.1); prepare
                                e-mail to retail tenant regarding need for estoppel certificate in connection
                                with closing of sale of receivership property (6250 S Mozart) (.1); prepare
                                amended estimate of closing costs for conveyance of receivership property
                                (638 N Avers) (.2).

                                Asset Disposition

     12/19/2020 AEP        5.20 Prepare preliminary seller's figures in connection with prospective
                                conveyance of receivership property (6250 S Mozart) (.4); review and revise
                                draft closing documents, and prepare additional closing documents, in
                                connection with conveyance of receivership property (6250 S Mozart) (1.2);
                                prepare title examiner's worksheets relating tosingle family residence
                                portfolio for all properties owned by certain corporate entities (3.6).

                                Asset Disposition

     12/20/2020 AEP        4.50 Prepare title examiner's worksheets relating to single family residence
                                portfolio for all properties owned by corporate entity and for additional
                                receivership property (1414-18 E 62nd Place).

                                Asset Disposition

                 MR        0.80 Review information on property (638 Avers) and draft analysis and response
                                to same (.6); review materials regarding same (638 Avers) (.2).

                                Asset Disposition

     12/21/2020 KMP        0.20 Study communication from J. Rak confirming outstanding amount due for
                                utility payment from recent closing on sale of property (4533 S Calumet) and
                                confer with K. Duff regarding same.

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 145 of 182 PageID #:20414
 Kevin B. Duff, Receiver                                                                              Page 14



     Date      Indiv Hours Description

     12/21/2020 JR         6.20 Review emails from E. Duff and accounting firm and produce requested sold
                                property report (.1); review email from the title company and provide
                                requested information regarding closing documents related to all single
                                family homes (.1); review water statements and exchange correspondence
                                with J. Wine, K. Duff and K. Pritchard related to final water payment for
                                previously sold property (4355 S. Calumet) (.2); follow up correspondence
                                with the title company confirming the final water bill amount for payment
                                (4355 S. Calumet) (.1); begin drafting closing checklist for single family
                                homes in preparation for closing (.8); exchange correspondence with A.
                                Porter related to an estoppelcertificate regarding upcoming closing (6250 S.
                                Mozart) (.1); exchange correspondence with the title company regarding
                                additional fees and charges for payment of final water bill (4355 S. Calumet)
                                (.3); prepare final closing documents in preparation for closing (1131 E.
                                79th and 6250 S. Mozart) (3.6); exchange correspondence with A. Porter
                                regarding closings (1131 E. 79th and 6250 S.Mozart) (.5); exchange
                                correspondence with the title company regarding closings (1131 E. 79th and
                                6250 S. Mozart) (.4); exchange correspondence with property management
                                requesting property reports in anticipation for closing (1131 E. 79th) (.2).

                                Asset Disposition

                 AEP       3.30 Teleconference with title company regarding numerous issues associated
                                with preparation of title commitment for single-family home portfolio (.3);
                                teleconference with J. Rak regarding water delinquency on receivership
                                property (4533 S Calumet) (.1); review and revise all draft closing documents
                                in connection with prospective conveyance of receivership property (1131 E
                                79th) (.9); revise estimated closing costs associated with prospective credit
                                bid conveyance of receivership property (638 N Avers) (.1); review tax
                                proration figures associated with prospective conveyance of receivership
                                property (6250 S Mozart) and send e-mail to escrow agent affirming
                                correctness of receivership computations (.1); additional communications with
                                counsel for prospective purchaser of receivership property (6250 S Mozart)
                                and escrow agent regarding discrepancies in settlement figures (.3); search
                                for and review and analyze corporate documentation and deeds of
                                conveyance associated with properties (7933 S Kingston, 8104 S Kingston,
                                and 8529 S Rhodes), and in connection with finalization of examiner's
                                worksheet and chain of title (1.1); research loan documents and insurance
                                provisions pertaining to casualty at receivership property (638 N Avers) (.2);
                                review worksheets in connection with conveyance of receivership property
                                (638 N Avers) (.2).

                                Asset Disposition

     12/22/2020 KMP        0.20 Communicate with property manager and K. Duff regarding final
                                distribution on sold property (3074 Cheltenham).

                                Asset Disposition
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 146 of 182 PageID #:20415
 Kevin B. Duff, Receiver                                                                               Page 15



     Date      Indiv Hours Description

     12/22/2020 JR         7.10 Work with K. Duff and A. Watychowicz on signing of closing documents (6250
                                S. Mozart and 1131 E. 79th) (1.0); exchange correspondence with property
                                management requesting property documents required for closing (6250 S.
                                Mozart) (.1); exchange correspondence with A. Porter requesting execution
                                of documents needed for closing (6250 S. Mozart) (.2); exchange
                                correspondence with the title company providing order granting sales (1131
                                E. 79th and 6250 Mozart) (.1); exchange correspondence with property
                                management requesting updated property reports required for closing
                                (6250 S. Mozart) (.2); attend closing (1131 E. 79th) (2.6); attend closing
                                (6250 S. Mozart) (2.4); exchange correspondence with K. Pritchard and the
                                title company regarding payment of final water bill regarding a previously
                                sold property (4533 S. Calumet) (.2); exchange correspondence with
                                property management and title company regarding payment (7656 S.
                                Kingston) (.2); exchange correspondence with broker, K. Duff, K. Pritchard
                                notifying of closed properties (6250 S.Mozart and 1131 E. 79th) (.1).

                                Asset Disposition

                 AW        0.40 Work on finalization of closing documents (6250 S. Mozart and 1131-41 E.
                                79th) with K. Duff and J. Rak.

                                Asset Disposition

                 AEP       0.90 Teleconference with J. Rak to inventory all closing documents pertaining to
                                conveyance of receivership properties (6250 S Mozart, 1131 E 79th) (.3);
                                teleconference with J. Rak regarding finalization of water and rent prorations
                                in connection with conveyance of receivership property (1131 E 79th) (.2);
                                final reviews of draft settlement statements associated with closings of
                                receivership properties (6250 S Mozart, 1131 E 79th) (.4).

                                Asset Disposition

     12/23/2020 KMP        0.70 Communicate with J. Rak to confirm receipt of proceeds for sold properties
                                (1131 E. 79th, 6250 Mozart) (.2); communicate with property manager
                                regarding final reconciliations for sold properties (3074 Cheltenham, 7508
                                Essex, 4520 Drexel, 7110 Cornell, 5450 Indiana, 6437 Kenwood, 7450
                                Luella) (.5).

                                Asset Disposition

                 JR        0.80 Review email from K. Duff and provide requested sold property information
                                for the 3rd quarter 2020 (.2); exchange correspondence with the title
                                company and K. Pritchard regarding the updated waterbalance for property
                                and payment of same (4533 S. Calumet) (.6).

                                Asset Disposition

     12/29/2020 JRW        0.30 Email exchange with K. Duff regarding publication notice of sale (.1); review
                                claimant's objections to 11th sales motion (7237 Bennett) (.2).

                                Asset Disposition
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 147 of 182 PageID #:20416
    Kevin B. Duff, Receiver                                                                               Page 16



        Date      Indiv Hours Description

SUBTOTAL:                                                                                  1[ 63.10       37458.00]
Business Operations

        12/1/2020 ED          0.20 Preliminary review of draft accounting reports for August 2020 prepared by
                                   accountant.

                                   Business Operations

        12/2/2020 JRW         1.10 Drafting of motion to pay expenses from property accounts (7749 S Yates,
                                   8201 S Kingston, 8047-55 S Manistee, 7051 S Bennett, 431 E 42nd, 4520 S.
                                   Drexel) (.6); review documentation and related exchange with E. Duff
                                   regarding insurance settlement (4520 S Drexel) (.5).

                                   Business Operations

        12/3/2020 KMP         2.80 Review spreadsheet relating to property closings and communicate with
                                   insurance broker to advise of recent closings (.2); work onanalysis of paid
                                   property expenses for April-November 2020, including identifying
                                   supporting documentation (2.6).

                                   Business Operations

                      JRW     1.20 Attention to drafting motion to approve payments from property accounts
                                   (7749 S Yates, 8201 S Kingston, 8047-55 S Manistee, 7051 S Bennett, 431 E
                                   42nd, 4520 S. Drexel) (.7); related email exchange with property manager
                                   regarding account payable balances (.2) and related telephone conferences
                                   with E. Duff (.1) and K. Duff (.2).

                                   Business Operations

        12/4/2020 ED          0.70 Email correspondence with property manager (.1) and lender's counsel (.1)
                                   regarding arrangements for property access (7109 S Calumet) for
                                   inspection; email correspondence with J. Wine regarding documentation
                                   received from lenders (.4); email correspondence with accountant and J.
                                   Rak regarding review of draft August accounting reports and preparation of
                                   draft September reports (.1).

                                   Business Operations

                      KMP     3.30 Work on analysis of paid property expenses for April-November 2020,
                                   including identifying and compiling supporting documentation.

                                   Business Operations

        12/7/2020 JRW         0.30 Exchange correspondence with A. Porter regarding administrative proceeding
                                   (8405 S Marquette) and related review of files for proof of payment (.2); email
                                   exchange with property manager regarding current account balances (7749
                                   S Yates, 8201 S Kingston, 8047 S Manistee, 7051 S Bennett) (.1).

                                   Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 148 of 182 PageID #:20417
 Kevin B. Duff, Receiver                                                                                  Page 17



     Date      Indiv Hours Description




     12/8/2020 ED          0.30 Review of email correspondence from commercial tenant (6250Mozart)
                                requesting consent to revisions to permitted use (.1); review of existing
                                lease provisions (.1); email correspondence with property manager
                                regarding same (6250 Mozart) (.1).

                                Business Operations

                 JRW       3.00 Study financial statements from property manager (7749 S Yates, 8201 S
                                Kingston, 8047 S Manistee, 7051 S Bennett) and related email exchange
                                regarding same and revision to motion to approve payments from property
                                accounts (2.2); prepare for administrative hearing (4611 S Drexel) and
                                related email exchange with property manager (.6); review standing orders in
                                preparation for upcoming state court hearing (.2).

                                Business Operations

     12/9/2020 KMP         0.70 Prepare request for funds transfer to financing company for payment of
                                insurance premium financing and communications with K. Duff and bank
                                representatives regarding same (.4); briefly review and forward notices
                                regarding property violations (7750 Muskegon, 6250 S Mozart) and tax
                                sale (431 E 42nd) to J. Wine (.3).

                                Business Operations

                 ED        2.40 Further email correspondence with lender's counsel and property manager
                                regarding arrangements for property inspection (7109 S Calumet) (.1); email
                                correspondence with lender regarding request for inspection and follow up
                                relating to sale of subject property (6949 S Merrill) (.2); review and analysis of
                                draft April and May accounting reports received from accountant and related
                                financial reporting from property managers (2.1).

                                Business Operations

                 JRW       4.20 Revise motion for approval of payments out of property accounts and
                                prepare exhibits to same (7749 S Yates, 8201 S Kingston, 8047-55 S
                                Manistee, 7051 S Bennett, 431 E 42nd, 4520 S. Drexel) (1.3); related
                                correspondence with property manager regarding propertyexpenses (.1);
                                review dockets in state court action and related exchange of correspondence
                                with court clerk regarding upcoming hearing (.4); exchange correspondence
                                with property manager regarding evidence for upcoming hearing (4611
                                Drexel) (.1); exchange correspondence with counsel for partiesto state court
                                action regarding upcoming hearing and proposed order continuing stay (.3);
                                study pleadings in two statecourt matters, prepare notes regarding same,
                                and related exchange of correspondence with A. Porter (7616 S Phillips)
                                (1.5); telephone conference with K. Duff and A. Porter regarding state court
                                actions (.3) and upcoming hearing on motion to set aside default judgment
                                (4611 A Drexel) (.1); email exchange with K. Duff regarding property tax sale
                                (431 E 42nd) (.1).


                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 149 of 182 PageID #:20418
 Kevin B. Duff, Receiver                                                                                  Page 18



     Date      Indiv Hours Description


     12/9/2020 AW          0.20 Research regarding complaint and communicate results to J.
                                Wine.

                                Business Operations

     12/10/2020 ED         3.90 Email correspondence with accountant regarding additional documentation
                                necessary for preparation of September property accounting reports (.1);
                                continue review of June property accounting reports (1.2); begin review of
                                July accounting reports, and analysis of related financial reporting from
                                property managers (2.6).

                                Business Operations

                 JRW       1.30 Confer with E. Duff regarding exhibits to motion to approve expenditures
                                (4520 S Drexel) (.2); exchange correspondence with counsel and clerk of
                                court in state court action (.2); appear in state court hearing before Judge
                                Mitchell (7616 S. Phillips) (.5); email exchange with property manager
                                regarding evidence of compliance regarding cited violations (4611 S Drexel)
                                (.1); exchange correspondence with K. Duff and A. Porter regarding
                                payment due to title company (4533 S. Calumet) (.2); review M. Rachlis
                                revisions to draft motion for approval to pay expenses from property
                                accounts (7749 S Yates, 8201 S Kingston, 8047-55 S Manistee, 7051 S
                                Bennett, 431 E 42nd, 4520 S. Drexel) (.1).

                                Business Operations

                 MR        0.50 Status on hearing regarding third party litigation (.1);attention to motion
                                to pay expenses and follow up regarding same (.4).

                                Business Operations

     12/11/2020 KMP        0.30 Work on draft motion to allow payment of expenses and communicate with
                               J. Wine regarding same (7749 S Yates, 8201 S Kingston, 8047-55 S
                               Manistee, 7051 S Bennett, 431 E 42nd, 4520 S. Drexel).

                                Business Operations

                 JRW       1.70 Appearance in court for administrative hearing and related negotiations with
                                counsel for city (4611 S Drexel) (1.3); correspondence with K. Duff and A.
                                Porter regarding status of administrative matter (4611 S Drexel) (.2); review
                                and docket administrative order (4520 S Drexel) (.1); review order in state
                                court matter (.1).

                                Business Operations

     12/14/2020 KMP        4.70 Further work on consolidated motion to confirm sales and allow payment of
                                expenses, including finalizing motion and exhibits and filing same
                                electronically (7749 S Yates, 8201 S Kingston, 8047-55 S Manistee, 7051 S
                                Bennett, 431 E 42nd, 4520 S. Drexel) (4.4); communicate with K. Duff, M.
                                Rachlis, A. Porter, and J. Wine regarding same (7749 S Yates, 8201 S
                                Kingston, 8047-55 S Manistee, 7051 S Bennett, 431 E 42nd, 4520 S. Drexel)
                                (.3).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 150 of 182 PageID #:20419
 Kevin B. Duff, Receiver                                                                               Page 19



     Date      Indiv Hours Description


     12/14/2020 AW         0.20 Attention to order entered in other lawsuit and docket new case
                               management call (.1); communicate with J. Wine regarding noticeregarding
                               property (4520-26 S Drexel) (.1).

                                Business Operations

     12/15/2020 KMP        0.20 Follow up with insurance adjuster regarding status of remaining payment on
                                insurance settlement for property damage (638 Avers).

                                Business Operations

                 AW        0.30 Communicate with K. Duff regarding issue with online platform and
                                attempt to reinstate it (.2); email vendor regarding same (.1).

                                Business Operations

     12/16/2020 ED         2.70 Email correspondence with accountant regarding reflection of restoration
                                transfers in accounting reports (.7), and review of related reporting and
                                financial records (.5); review of accounting reports and related property
                                manager financial reports (1.5).

                                Business Operations

     12/17/2020 KMP        0.60 Communications with asset manager requesting information (638 N Avers)
                                (.2); confer with K. Duff regarding funds requested by property manager for
                                security installations (.2); communications with K. Duff regarding receipt of
                                insurance claim settlement (638 N Avers) and current balance of property
                                account (.2).

                                Business Operations

                 ED        1.30 Email correspondence with K. Duff regarding calculation of restoration
                                amounts from property to be sold (638 Avers), and review of relevant financial
                                reports (.4); call with accountant regarding calculation and reporting of
                                restoration amounts from and to properties (.9).

                                Business Operations

                 JRW       1.00 Exchange correspondence with counsel for City regarding release of lien,
                                appearance, order granting motion to set aside default and continuance to
                                ownership dispute division (4611 S Drexel) (.4); related emailexchange with
                                A. Porter regarding status of administrative proceedings (4611 S Drexel) (.1);
                                exchange correspondence with A. Watychowicz regarding administrative
                                hearing (4520 S Drexel) (.1); correspondence with property manager
                                regarding filed motion (.1); correspond with J. Rak regarding payment of
                                water bill (4533 S Calumet) (.1); review order in administrative proceeding
                                (7110 S Cornell) and update files regarding same (.2).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 151 of 182 PageID #:20420
 Kevin B. Duff, Receiver                                                                               Page 20



     Date      Indiv Hours Description


     12/18/2020 KMP        0.40 Prepare email correspondence to property manager requesting
                                information regarding funds transfers for securityinstallations (7760 Coles,
                                7237 Bennett) (.2); communicate with K. Duff regarding outstanding
                                expenses for property (638 Avers) (.2).

                                Business Operations

                 ED        0.60 Review revised draft reports from accountant, and analysis of applicable
                                calculations and changes (.4) and draft email explainingcomments and
                                corrections (.2).

                                Business Operations

                 JRW       0.20 Email exchange with counsel for City regarding administrative court
                                proceedings (4611 S Drexel) and related update to A. Porter.

                                Business Operations

     12/21/2020 KMP        0.40 Follow up with K. Duff regarding property manager's response relating to
                                funds transfers for security installations (7760 Coles, 7237 Bennett) (.2);
                                communicate with K. Duff regarding property manager's request for funding
                                of property expenses (1401 W 109th) (.2).

                                Business Operations

                 AW        0.40 Communicate with counsel regarding follow up email from company
                                interested in lease (.1); attention to email from online vendor and email K.
                                Duff and J. Wine regarding same and provide background (.2); attention to
                                notices from administrative court (4611S Drexel, 7110 S Cornell) and
                                update docket (.1).

                                Business Operations

     12/22/2020 KMP        0.80 Prepare request forms for funds transfers relating to property manager's
                                request for funding of property expenses (638 N Avers, 1401 W 109th) and
                                communicate with K. Duff and property manager regarding same (.4);
                                prepare request form for funds transfer to financing company for installment
                                on insurance premium financing and communicate with K. Duff regarding
                                same (.2); prepare request form for funds transfer to title company for final
                                payment on utilities for sold property (4533 S Calumet) and communicate
                                with K. Duff and J. Rak regarding same (.2).

                                Business Operations

                 JRW       0.90 Review tax notice (1516 E 85th Pl), related correspondence with K. Duff, A.
                                Watychowicz, and accountant and revisions to notice letter (.6); review
                                and revise notice letter (638-642 N. Avers) and related correspondence
                                with K. Duff (.3).

                                Business Operations
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 152 of 182 PageID #:20421
 Kevin B. Duff, Receiver                                                                               Page 21



     Date      Indiv Hours Description

     12/22/2020 AW         0.20 Attention to original release of judgment (4611 S Drexel) and provide
                                information regarding same to J. Wine and J. Rak (.1); attention to
                                administrative order (6949 S Merrill) and communicate with J. Wine regarding
                                same (.1).

                                Business Operations

     12/23/2020 KMP        0.90 Revise request forms for funds transfers relating to property manager's
                                request for funding of property expenses (638 N Avers, 1401 W 109th) and
                                communicate with K. Duff and bank representatives regarding same (.3);
                                revise request form for funds transfer to financing company for installment on
                                insurance premium financing and communicate with K. Duff and bank
                                representatives regarding same (.2); revise request form for funds transfer to
                                title company for final payment on utilities for sold property (4533 S Calumet)
                                and communicate with K. Duff, J. Rak, and bank representatives regarding
                                same (.2); communicate with insurance broker to provide updated list of sold
                                properties (.2).

                                Business Operations

     12/28/2020 JRW        0.30 Review continuance order and order of default (6250 S Mozart) and related
                                review of files and exchange with A. Porter and A. Watychowicz.

                                Business Operations

                 ED        0.40 Email correspondence with accountant and insurance agent regarding
                                updates to schedule of insurable values based on property sales, refunds
                                and adjustments to premium finance agreements, and updates to schedule
                                of properties.

                                Business Operations

                 AW        0.30 Attention to orders entered in administrative court (6250 S Mozart and 2832 E
                                63rd) and communicate with J. Wine regarding same (.2); attention to order
                                entered in administrative court (6250 S Mozart and 2832 E 63rd) and update
                                docket (.1).

                                Business Operations

     12/29/2020 JRW        0.20 Review notice of code violation (2129 W 71st St) and related
                               correspondence with A. Porter (.1); correspondence with A. Porter regarding
                               water bill (5618 SMLK) (.1).

                                Business Operations

                 ED        0.20 Email correspondence with insurance agent and accountant regarding
                                adjustment of premium finance agreement payments to reflect sold
                                properties, and timing of refundsrelating to same.

                                Business Operations

                 AW        0.70 Attention to notices from administrative court and title company (5618 S
                                MLK and 2129 W 71st St) and email counsel regarding same (.1); follow up
                                with J.Wine regarding access to online database (.1); work with IT
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 153 of 182 PageID #:20422
    Kevin B. Duff, Receiver                                                                              Page 22



         Date     Indiv Hours Description

                                   consultants to resolve issue regarding access to executed contracts stored
                                   online (.3); work on updates to email notifications groups (.2).

                                   Business Operations


SUBTOTAL:                                                                                  [ 46.00       11588.00]

Case Administration

         12/7/2020 AW         0.90 Attention to entered order regarding additional appearance and share same
                                   with counsel (.1); review docket, compile pleadings for website update, and
                                   request update to website (.7); attention to entered order regarding hearing
                                   and communicate with counsel regarding same (.1).

                                   Case Administration

         12/9/2020 AEP        0.40 Read e-mails forwarded by A. Watychowicz and J. Wine relating to
                                   non-receivership property (6801 S East End) and prepare response thereto
                                   (.2); teleconference with K. Duff and J. Wine regarding status of lawsuits
                                   filed by owners of non-receivership properties (6801 S East End and 7616-
                                   24 S Phillips) (.2).

                                   Case Administration

         12/14/2020 AW        0.20 Attention to orders regarding appeal, dismissal orders from Judge Lee, and
                                   filed appearances, forward to counsel, and update docket.

                                   Case Administration

         12/17/2020 AW        0.20 Attention to returned mail filed with the court and communicate with
                                  counsel regarding same (.1); attention to entered order setting new hearing
                                  date andemail counsel regarding same (.1).

                                   Case Administration

         12/31/2020 AW        1.10 Prepare pleadings for update to web page and request update.

                                   Case Administration


SUBTOTAL:                                                                                  [ 2.80           492.00]

Claims Administration & Objections

         12/1/2020 JRW        4.40 Review claims forms and supporting documentation (2.3); related
                                   correspondence with K. Duff regarding analysis of same (.3); correspond
                                   with K. Duff and revise draft response to claimant inquiry (.2); attention to
                                   evaluation of claims process (1.0); related email to and telephone
                                   conference with potentialvendor regarding process, cost and timing of
                                   transfer of claims documentation (.5); related email exchange with database
                                   vendor (.1).

                                   Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 154 of 182 PageID #:20423
 Kevin B. Duff, Receiver                                                                                Page 23



     Date      Indiv Hours Description


     12/1/2020 AW          0.60 Email J. Wine regarding rollover authorization form from claimant (.1); finalize
                                response to claimant regarding other claimant's email to multiple individuals
                                (.2); attention to email regarding rollovers and review same columns in
                                master claims sheet (.3).

                                Claims Administration & Objections

                 MR        0.20 Attention to claims related issues regarding claims records and rollovers.

                                Claims Administration & Objections

     12/2/2020 JRW         3.20 Work on joint report regarding claims status (2.0); work with A. Watychowicz
                                on claims by tranche sheet (1.2).

                                Claims Administration & Objections

                 AW        2.90 Research appellate rules regarding docketing statement, response to same,
                                and motion practice and email M. Rachlis regarding same (1131 E 79th, 6250
                                Mozart, 7600 Kingston, 7656 Kingston, 6949 Merrill) (.4); attention to claims
                                planning outline, prepare tranche oriented spreadsheet, and share with K.
                                Duff and J. Wine (2.3); communicate with K. Duff and J. Wine regarding
                                notice from claimant (.1); attention to voicemail from claimant and
                                communicate with K. Duff regarding same (.1).

                                Claims Administration & Objections

                 MR        0.50 Attention to reply to motion to dismiss in appellate court and follow up on
                                same and rules on timing with A. Watychowicz (1131 E 79th, 6250
                                Mozart) (.3); attention to exchange on open issues on claims process
                                (.2).

                                Claims Administration & Objections

     12/3/2020 JRW         6.10 Continue working on updated claims process and related exchange of
                                correspondence with K. Duff (1.8); conference call with document database
                                vendors regarding plan for distribution of claims documentation to claimants
                                (.4); continued modification of proposed tranches (2.3) and related telephone
                                conference with K. Duff (.4); attention to responding to claimant inquiries
                                (6160 S MLK Ave) (.6); email exchange with claimant's counsel regarding
                                motion for leave to file additional appearances (.2); email correspondence
                                with counsel for claimants (.1); reviewappellate court order and related email
                                exchange (.1).

                                Claims Administration & Objections

                 AW        0.40 Research regarding property sales and response to claimant inquiry
                                regarding same (.2); attention to claimants' motion for extension of time to
                                file and forward to counsel (.1); attention to email fromcounsel who
                                represents multiple claimants (.1).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 155 of 182 PageID #:20424
 Kevin B. Duff, Receiver                                                                                Page 24



     Date      Indiv Hours Description

     12/3/2020 AEP         2.90 Legal research regarding claims.

                                Claims Administration & Objections

                 MR        4.20 Attention to appeal issues and reply filing (1131 E 79th, 6250 Mozart) (3.0);
                                attention to issues on claims (.3); conference with claimants' counsel
                                regarding claims process (.9).

                                Claims Administration & Objections

     12/4/2020 JRW         4.30 Complete draft of updated claims process (.9) and related review of prior
                                claims status reports to the court (.7); exchange correspondence with vendor
                                regarding estimate (.1); work with A. Watychowicz on responding to
                                claimant inquiry (.3); exchange correspondence with E.Duff regarding loan
                                issue (.2);correspond with K. Duff, M. Rachlis, and SEC (1.8);draft emails to
                                claimants' counsel regarding claims process (.3).

                                Claims Administration & Objections

                 AW        2.50 Update claimant regarding current status of claim (.1); research regarding
                                sale of properties (6356 S California and 1700-08 Juneway) and draft
                                emails to claimant regarding same (.5); research regarding claim and draft
                                response to claimant (.2);research regarding properties (7600 S Kingston,
                                7656 S. Kingston, 6949 S Merrill) and draft response to claimant (.2);
                                review and confirm completeness of claims and communicate with
                                J. Wine regarding same (.2); review claims process outline and share
                                proposed revisions and comments with J. Wine (1.2); attention to response to
                                comments regarding same (.1).

                                Claims Administration & Objections

                 MR        2.00 Review and comment on claims memo and exchange various emails
                                regarding same with J. Wine and K. Duff (1.0); attention to draft appellate
                                reply brief (1131 E 79th, 6250 Mozart) (1.0).

                                Claims Administration & Objections

     12/5/2020 MR          6.70 Further work on appellate reply brief (1131 E 79th, 6250 Mozart).

                                Claims Administration & Objections

     12/6/2020 MR          6.00 Further work on appellate reply brief (1131 E 79th, 6250 Mozart).

                                Claims Administration & Objections

     12/7/2020 JRW         4.30 Attention to responding to claimant inquiries (.3); review and revise draft
                                reply to motion to dismiss appeal and related review of multiple redlines
                                (1131 E 79th, 6250 Mozart) (2.4); legal research for same (1131 E 79th,
                                6250 Mozart) (1.5); email exchange with claimants' counsel regarding
                                claims process outline (.1).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 156 of 182 PageID #:20425
 Kevin B. Duff, Receiver                                                                                Page 25



     Date      Indiv Hours Description


     12/7/2020 AW          4.30 Attention to email from claimant, communicate with K. Duff regarding
                                response, and respond to claimant (.2); follow up with K. Duff regarding
                                lengthy response to claimant's request regarding sold property (7750 S
                                Muskegon) (.1); email exchange with J. Wine regardingfund question (.1);
                                proofread reply in support of motion to dismiss and multiple email exchanges
                                with K. Duff, M. Rachlis, and J. Wine regarding same, prepare table of
                                contents and table of authorities, work on revisions and finalization of same,
                                and file with appellate court (1131E 79th, 6250 Mozart) (3.9).

                                Claims Administration & Objections

                 MR        5.00 Further work on reply on appeal and exchange regarding same(1131 E
                                79th, 6250 Mozart).

                                Claims Administration & Objections

     12/8/2020 KMP         0.50 Draft notice letter to creditor and confer with K. Duff and J. Wine regarding
                                same.

                                Claims Administration & Objections

                 JRW       1.40 Exchange correspondence regarding court's order concerning claimants'
                                participation in upcoming hearing (.1); exchange correspondence with
                                document vendor regarding fees fordistribution of claims documentation
                                (.1); study claims against property (7927-49 S Essex) and analysis to A.
                                Porter and K. Duff (.4); work with K. Duff and A. Watychowicz on response
                                to claimant inquiry (.1); exchange correspondence with K. Duff and K.
                                Pritchard regarding potential claim issues (.4); review and revise notice
                                letter (.3).

                                Claims Administration & Objections

     12/9/2020 KMP         0.40 Prepare correspondence regarding notice of receivership to creditor and
                                confer with K. Duff and J. Wine regarding same.

                                Claims Administration & Objections

                 JRW       3.20 Attention to claimant inquiries (.3); related review ofclaim submission and
                                state court proceedings (6801 S East End) and prepare notes regarding
                                same (1.7); review motion for extension and related email exchange with K.
                                Duff regarding same (7600 Kingston, 7656 Kingston, 6949 Merrill) (.1);
                                confer with K. Pritchard regarding notice letters (.1); review and commenton
                                correspondence from claimants' counsel regarding claims process and
                                update to court (.2); telephone conference with K. Duff and A. Porter
                                regarding claims process (.2); study investor claims against single family
                                residence properties and related analysis to K. Duff and A. Porter (.6).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 157 of 182 PageID #:20426
 Kevin B. Duff, Receiver                                                                              Page 26



     Date      Indiv Hours Description


     12/9/2020 AW          0.30 Email response to claimant regarding inquiry about his claims (.1);
                                communicate with K. Duff and J. Wine regarding claimant's participation in
                                scheduled conference (.1); email exchange regarding claimants' inquiries
                                about property manager lawsuit (.1).

                                Claims Administration & Objections

                 AEP       0.40 Teleconference with K. Duff and J. Wine regarding claims process, potential
                                scenarios, and research and analysis.

                                Claims Administration & Objections

     12/10/2020 JRW        2.90 Study transcript of proceedings and revise standard discovery requests
                                accordingly (2.2); confer with A. Watychowicz regarding schedule prepared by
                                claimant's counsel (.1); review appearances on file and prepare list of
                                counsel of record (.2); correspond with claimants' counsel regarding
                                separation of properties into tranches (.1); review proof of claim (.3).

                                Claims Administration & Objections

                 AW        2.20 Review claims process outline and sample tranche schedule and
                                communicate with J. Wine regarding proposed revisions and comments (1.6);
                                email exchange with K. Duff regarding response to claimant (.1); attention to
                                master claims list and email exchange with J. Wine regarding same (.3);
                                create a list of claimants representedby counsel and communicate same to
                                counsel (.2).

                                Claims Administration & Objections

                 MR        0.50 Attention to issues on claims process and follow up regarding same.

                                Claims Administration & Objections

     12/11/2020 JRW        5.80 Review appellate court orders granting motions to dismiss and district court
                                orders regarding stay (1131 E 79th, 6250 Mozart, 7600 Kingston, 7656
                                Kingston, 6949 Merrill) (.4); conference call with K. Duff and M. Rachlis
                                regarding claims process and separation of properties into tranches (1.6);
                                correspondence to court clerk forwarding appellate court orders (.1); compare
                                vendor estimates for claims documentation and related correspondence (.3);
                                draft email to claimant regarding upcoming hearing (.1); revise spreadsheet
                                regarding proposed tranches (3.2); prepare correspondence to SEC (.1).

                                Claims Administration & Objections

                 MR        3.50 Review tranches and claims information for upcoming hearing and meeting
                                (1.0); conferences regarding various issues with K. Duff and J. Wine
                                regarding claims process (2.0); attention to court opinions and follow up
                                regarding same (.4) attention to communication with claimant regarding
                                upcoming hearing (.1).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 158 of 182 PageID #:20427
 Kevin B. Duff, Receiver                                                                                Page 27



     Date      Indiv Hours Description


     12/14/2020 JRW        5.10 Attention to responding to claimant inquiries (.5); exchange correspondence
                                with document vendor regarding revised estimate (.2); exchange
                                correspondence with K. Duff and M. Rachlis regarding proposed separation
                                of properties into tranches (.2); review redline and comments from
                                claimant's counsel regarding claims process outline and respond to same
                                (.8); conference call with K. Duff and M. Rachlis regarding claims process
                                (1.8); additional revision of claims process outline (1.4); related
                                correspondence with counsel for claimants (.2).

                                Claims Administration & Objections

                 AW        1.30 Attention to emails regarding responses to claimants with suggested
                                revisions and respond to claimants (.2);call with J. Wine regrading current
                                master claims list by property, generate same and email J. Wine updated
                                list (.5); research and email exchange with M. Rachlis regarding turnover
                                motion, reconsideration motion, and other pending motions before Judge
                                Lee (.6).

                                Claims Administration & Objections

                 MR        3.80 Review of claims process related issues and communications, and
                                exchanges regarding same with various team members and preparation for
                                upcoming hearing (2.0); participate in conference call with K. Duff and J.
                                Wine (1.8).

                                Claims Administration & Objections

     12/15/2020 JRW        6.50 Telephone conference with claimants' counsel regarding joint status report to
                                court and related email exchange with K. Duff and M. Rachlis (.2); confer
                                with team regarding notice to claimants (.2); draft joint status report on claims
                                (1.2); review revisions to standard discovery and related email to claimant's
                                counsel (.1); work with K. Duff and M. Rachlis on revisions to joint status
                                report and outline of procedures (1.1); correspondence with claimant's
                                counsel regarding same (.1);telephone conference with claimant's counsel
                                regarding standard discovery requests (.1); review redline of standard
                                discovery requests and further revise same (.8); study proposed revisions to
                                joint status report from claimants' counsel and related conference with K.
                                Duff and M. Rachlis (.8); additional exchanges of drafts and revision of joint
                                status report, outline of procedures, and standard discovery requests (1.6);
                                exchange correspondence with claimants' counsel and SEC regarding same
                                (.3).

                                Claims Administration & Objections

                 AW        1.80 Follow up with K. Duff regarding proposed response to claimants and email
                                claimant (.1); attention to email from claimant requesting update to claim,
                                review claim, and communicate with K. Duff and J. Wine regarding same
                                (.2); review standard discovery requests and revise it as percounsel's
                                forwarded draft (.9); call with J. Wine regarding pending motions (.1);
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 159 of 182 PageID #:20428
 Kevin B. Duff, Receiver                                                                                     Page 28



     Date      Indiv Hours Description

                                supplement section of joint claims status report regarding pending
                                motions and email J. Wine regarding same (.5).

                                Claims Administration & Objections

     12/15/2020 MR         4.10 Reviews and work on claims related issues and review various drafts
                                regarding same as well as related matters regarding upcoming hearing (3.3);
                                participate in meeting with K. Duff and J. Wine regarding claims (.8).

                                Claims Administration & Objections

     12/16/2020 JRW        6.40 Exchange correspondence with claimants' counsel regarding joint claims
                                status report (.1); confer with K. Duff and A. Watychowicz regarding claimant
                                inquiries (.2); study transcripts of proceedings regarding claims process (1.1);
                                conference call with claimants' counsel regarding claims process and joint
                                status report (.7); revisions to status report and outline of proceduresfor
                                distribution of claims documentation and EquityBuild documents (1.8);
                                telephone conferences with institutional lender claimants' counsel (.6) and
                                investor lender claimants' counsel (.3) regarding standard discovery requests
                                and related email exchanges and revision of revised requests (.9); exchange
                                correspondence with claimant in follow up to voice message (.1);
                                correspondence to K. Duff and M. Rachlis regarding EquityBuild documents
                                (.2); confer with claimants' counsel regarding quote from vendor and review
                                same (.2); work with A. Watychowicz on filing (.2).

                                Claims Administration & Objections

                 AW        1.50 Communicate with K. Duff and J. Wine regarding email to claimant (.1);
                                finalize email to claimant regarding proposed conference call time and email
                                claimant regarding same (.1); attention to email from claimant and
                                communicate with K. Duff and J. Wine regarding same (.1); add signature
                                blocks to joint status report, revise joint status report, finalize and file with the
                                court. (1.1); forward time stamped joint status report to Judge Lee's
                                courtroom deputy (.1).

                                Claims Administration & Objections

                 MR        3.00 Further preparation for hearing (2.0); review and follow up on various issues
                                regarding status report and upcoming hearing and submission (1.0).

                                Claims Administration & Objections

     12/17/2020 JRW        2.30 Attention to responding to claimant inquiries (.4); exchange correspondence
                                with claimant's counsel regarding discovery (.1); conference call with K.
                                Duff, M. Rachlis, and SEC (.5); attend court hearing on claims process and
                                outstanding motions (.9); revise agreed confidentiality order and related
                                correspondenceto courtroom deputy (.2); exchange correspondence with K.
                                Duff regarding supplementation of claims documentation (.2).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 160 of 182 PageID #:20429
 Kevin B. Duff, Receiver                                                                                Page 29



     Date      Indiv Hours Description


     12/17/2020 AW         0.60 Communicate with K. Duff and M. Rachlis regarding notice to claimant
                                regarding upcoming hearing (.1); email claimant telephonic hearing access
                                information (.1); draft email to claimant's spouse regarding needed
                                documents (.2); draft email to claimant and communicate with K.Duff and J.
                                Wine regarding same (.1); email accountant regarding claimants' entities
                                (.1).

                                Claims Administration & Objections

                 MR        4.70 Continue preparation for upcoming hearing (3.0); participate in meeting with
                                SEC (.5); attend hearing before Judge Lee (.9); follow up on proposed
                                order (.3).

                                Claims Administration & Objections

     12/18/2020 KMP        0.40 Work on draft notice letter to potential claimant (638 Avers).

                                Claims Administration & Objections

                 JRW       2.70 Draft proposed order on claims process (1.8); revise same to incorporate
                                comments from K. Duff and M. Rachlis (.7) and related email to claimants'
                                counsel and SEC (.1); telephone conference with counsel for tenant
                                regarding claim (7110 S Cornell) (.1).

                                Claims Administration & Objections

                 MR        0.70 Attention to order on claims and follow up and exchanges regarding same
                                with J. Wine and K. Duff.

                                Claims Administration & Objections

     12/21/2020 JRW        1.00 Attention to responding to claimant inquiries and related telephone
                                conference with A. Watychowicz (.2); telephone conference with claimants'
                                counsel regarding claims process (.2); confer with A. Watychowicz
                                regarding preparation of email service lists and email to vendor regarding
                                same (.2); exchange correspondence with claimant's counsel regarding
                                proposed claims process and order and related review of redlines (.4).

                                Claims Administration & Objections

                 AW        1.10 Review claims and correspondence from claimants and respond to same (.4);
                                communicate with K. Duff regarding passingof claimant and response to
                                claimant's spouse (.2); call with J. Wine regarding contact lists on property by
                                property basis and communicate with claims vendor regarding same and
                                estimate cost (.3); attention to entered confidentiality order and email
                                counsel regarding same (.1); attention to deadlines set by Judge Lee and
                                update docket (.2).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 161 of 182 PageID #:20430
 Kevin B. Duff, Receiver                                                                                  Page 30



     Date      Indiv Hours Description


     12/21/2020 AEP        1.40 Teleconference with K. Duff regarding revisions to estimated closing costs
                                associated with prospective credit bid conveyance of receivership property
                                (638 N Avers), including conceptual analysis of potential payment of same
                                from insurance proceeds (.5); further teleconference with K. Duff regarding
                                global claims analysis issues (.6); review final drafts of spreadsheets
                                associated with credit bid on receivership property (638 Avers) and provide
                                comments to K. Duff (.3).

                                Claims Administration & Objections

     12/22/2020 KMP        0.30 Revise and finalize notice letter to potential claimant (638 Avers) and
                                prepare transmittal of same.

                                Claims Administration & Objections

                 JRW       2.80 Email exchange regarding EquityBuild documents (.1); review proof of claim
                                documentation and related correspondence with A. Porter (.6); review
                                redlines of proposed order from claimants' counsel, K. Duff and M. Rachlis
                                and further revise same to incorporate comments (1.8); confer with A.
                                Watychowicz and K. Duff regarding responseto claimant inquiry (.1);
                                exchange correspondence with claimant'scounsel and M. Rachlis regarding
                                EquityBuild documents (.2).

                                Claims Administration & Objections

                 AW        0.80 Revisions to email to claimant's counsel, communicate with K. Duff and J.
                                Wine regarding revisions, and finalize response email (.2); communicate
                                with K. Duff and J. Wine regarding demand from claimant and proposed
                                response (.2); draft noticeof receivership to collection agency and email K.
                                Duff and J. Wine regarding proposed revisions (.2); assist K. Pritchard in
                                service of notice of receivership (.1); communicate with accountant
                                regarding collection notice (.1).

                                Claims Administration & Objections

                 MR        2.10 Further review and revise of draft order on claims and follow up on same
                                andother issues on claims process, and work with K. Duff and J. Wine
                                regarding addressing such issues.

                                Claims Administration & Objections

     12/23/2020 JRW        3.50 Review and reconcile redlines of proposed order and claims process received
                                from claimants' counsel (.5); conference call with claimants' counsel
                                regarding proposed order and claims process (.8); draft response to claimant
                                inquiry and related exchange of correspondence with K. Duff (.4); further
                                revision to proposed order and related exchange of correspondence with K.
                                Duff (.9); telephone conference with document vendor regarding proposal for
                                documents produced in response to standard discovery requests (.2);
                                telephone conference with e-discovery vendor regarding database options
                                and related review of materials and correspondence with M. Rachlis and K.
                                Duff regarding same (.7).

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 162 of 182 PageID #:20431
 Kevin B. Duff, Receiver                                                                                Page 31



     Date      Indiv Hours Description


     12/23/2020 MR         0.50 Attention to issues on proposed order and other issues on claims.

                                Claims Administration & Objections

     12/24/2020 JRW        3.80 Further revise proposed order based on additional revisions from claimants'
                                counsel (.3); conference call with claimants' regarding proposed claims
                                process (1.5); review claimants' counsel's revisions to claims process
                                outline (.4); conference with K. Duff and M. Rachlis regarding same (.9) and
                                further revision and annotation of outline (.7).

                                Claims Administration & Objections

                 MR        0.90 Review orders and attention to claims process issues and participate in
                                meeting with K. Duff and J. Wine.

                                Claims Administration & Objections

     12/28/2020 JRW        4.10 Exchange correspondence with K. Duff regarding claimant inquiry (.2);
                                review claim forms and prepare representative sample (1.1); begin checklist
                                for claim review procedure (.3); review institutional lender claim (.1); revise
                                standard discovery to institutional lenders and related review of October 27
                                hearing transcript (.2); conference call with K. Duff, A. Porter, M. Rachlis and
                                A. Watychowicz regarding claims process and claims review (2.2).

                                Claims Administration & Objections

                 AW        2.70 Confer with K. Duff, M. Rachlis, J. Wine, A. Porter, and J. Porter regarding
                                claims review (2.4); attention to email from claimant and communicate with
                                counsel regarding same (.1); draft follow up correspondence to collection
                                company and request input from K. Duff (.2).

                                Claims Administration & Objections

                 AEP       4.00 Conference call with team to discuss legal and factual overview of priority
                                claims and articulate strategy for reviewing and assessing competing claims
                                associated with properties (2.0); create spreadsheets of EBF mortgagees
                                and summaries of internal recordspertaining to each mortgagee's loan
                                balance in connection with receivershipproperties (3074 E Cheltenham,
                                7750 S Muskegon) (2.0).

                                Claims Administration & Objections

                 JP        2.00 Work with team on legal and factual analysis of priority claims and articulate
                                strategy for reviewing and assessing competing claims associated with
                                properties encumbered by loan.

                                Claims Administration & Objections
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 163 of 182 PageID #:20432
 Kevin B. Duff, Receiver                                                                                  Page 32



     Date      Indiv Hours Description

     12/28/2020 MR         3.10 Begin review of claims relating to first tranche properties (.9);work with
                                team on issues relating to same (2.2).

                                Claims Administration & Objections

     12/29/2020 JRW        5.00 Telephone conference with A. Watychowicz regarding mortgagee listings and
                                claims analysis (.1); study claims against property (3074 Cheltenham) and
                                supporting documentation and prepare spreadsheet of results (3.2); confer
                                with K. Duff, A. Porter, M. Rachlis and A. Watychowicz regarding procedures
                                for analyzing claims (1.7).

                                Claims Administration & Objections

                 AW        2.50 Confer with K. Duff, M. Rachlis, J. Wine, A. Porter, and J. Porter regarding
                                claims review (1.7); locate and review mortgagees' lists on property by
                                property basis and email J. Wine regarding same (.3); finalize follow up letter
                                to creditor and send via mail (.3); attention to filed objections to eleventh
                                motion to approve sale, forward same to counsel, and follow up with
                                K. Duff regarding order entered in relation to motion (7237 Bennett) (.2).

                                Claims Administration & Objections

                 AEP       1.70 Follow-up conference call with team to discuss methodology for reviewing
                                claims, including legal and factual issues associated therewith.

                                Claims Administration & Objections

                 JP        1.70 Follow-up conference call with team to discuss methodology for
                                reviewing claims, including legal and factual issues associated therewith.

                                Claims Administration & Objections

                 MR        3.20 Attention to claims related issues (.3); participate in meeting with K. Duff, J.
                                Wine and A. Watychowicz regarding claims review (1.7); work on claims
                                process outline issues (1.2).

                                Claims Administration & Objections

     12/30/2020 JRW        5.70 Review redlines and comments regarding proposed claims process outline
                                (.5); conference call with claimants' counsel regarding same (1.8); prepare
                                summary and exchange correspondence with K. Duff and M. Rachlis
                                regarding same (.5); telephone conference with A. Watychowicz regarding
                                process for claims verification and review (.3); review claims against property
                                (7625 S East End) and update spreadsheet (1.9); related review of file for
                                property (7625 S East End) (.5); confer with claimants' counsel regarding
                                report to court regarding process (.1); exchange correspondence with K.
                                Duff and A. Watychowicz regarding response to claimant inquiry (.1).

                                Claims Administration & Objections

                 JP        2.00 Prepare separate EBF mortgagee spreadsheets for all properties in
                                receivership portfolio.

                                Claims Administration & Objections
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 164 of 182 PageID #:20433
    Kevin B. Duff, Receiver                                                                              Page 33



        Date      Indiv Hours Description


        12/30/2020 MR         1.00 Attention to claims process issues and follow up emails on same to K. Duff
                                   and J. Wine.

                                   Claims Administration & Objections

        12/31/2020 JRW        2.20 Prepare revised claims process outline with comments for further discussion.

                                   Claims Administration & Objections

                    AW        0.50 Attention to email from claimant's spouse,response to same, update contact
                                   information, and request update to database (.3); attention to voicemail from
                                   claimant requesting update, review prior correspondence with claimant, and
                                   response to same (.2).

                                   Claims Administration & Objections

                    MR        0.30 Attention to email on claims process issues.

                                   Claims Administration & Objections

SUBTOTAL:                                                                                 1[ 86.30       52805.50]
Tax Issues

        12/4/2020 KMP         1.70 Review and compile statements for Receiver's accounts for October
                                   and November for transmittal to tax administrator.

                                   Tax Issues

        12/7/2020 KMP         2.50 Communications with tax administrator regarding request for bankstatements
                                   for 2020 (.2); review and compile statements for Receiver's property
                                   accounts for January-March in connection with same (2.3).

                                   Tax Issues

        12/8/2020 KMP         4.00 Forward tax notices from federal agency to tax accountant (.2); forward
                                   forms 1099-S from recent property sales (7508 S Essex, 7201 S
                                   Dorchester) to tax account andtax administrator (.2); communications with
                                   tax administrator regarding request for bank statements for 2020 (.2);review
                                   and compile statements for Receiver's property accounts for
                                   April-August and November in connection with same (3.1); upload statements
                                   to tax administrator's portal (.3).

                                   Tax Issues

        12/16/2020 AW         1.20 Research regarding EIN for entity as per K. Duff's request.

                                   Tax Issues
 Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 165 of 182 PageID #:20434
   Kevin B. Duff, Receiver                                                     Page 34



       Date      Indiv Hours Description



SUBTOTAL:                                                           [ 9.40      1316.00]




                                                                    421.50   $105,905.50
  Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 166 of 182 PageID #:20435
    Kevin B. Duff, Receiver                                                               Page 35




Other Charges

                                      Description

Business Operations

                                      Software licenses (Google - $96.00; InSynq -          362.50
                                      $266.50)

                                      Online research for December 2020                     308.32

                                      Photocopies for December 2020                            9.10


SUBTOTAL:                                                                            [      679.92]


Total Other Charges                                                                        $679.92




                                    Summary of Activity
                                                                      Hours       Rate
Jodi Wine                                                            109.70     260.00   $28,522.00
Ania Watychowicz                                                      37.60     140.00    $5,264.00
Julia Porter                                                           5.70      95.00      $541.50
Justyna Rak                                                           98.00     140.00   $13,720.00
Kathleen M. Pritchard                                                 34.10     140.00    $4,774.00
Stoja Zjalic                                                           0.40     110.00       $44.00
Andrew E. Porter                                                      54.20     390.00   $21,138.00
Ellen Duff                                                            12.70     390.00    $4,953.00
Michael Rachlis                                                       69.10     390.00   $26,949.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 167 of 182 PageID #:20436
 Kevin B. Duff, Receiver                                                      Page 36




                                    SUMMARY


               Legal Services                                 $105,905.50
               Other Charges                                     $679.92

                  TOTAL DUE                                   $106,585.42
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 168 of 182 PageID #:20437




                             EXHIBIT H
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 169 of 182 PageID #:20438


                               BrookWeiner L.L.C.
                              125 South Wacker Drive, 10th Floor
                                   Chicago, IL 60606-4497
                                        312-629-0900




 EQUITYBUILD INC RECEIVERSHIP                                    Invoice No.208409
 C/O KEVIN DUFF
 542 S DEARBORN, SUITE 900
 CHICAGO, IL 60605                                              Date 12/29/2020
                                                                Client No.BW10753




 Services rendered in the month of October, 2020 per attached detail.

 B. Fish         3.25 hours @ $110                                                       $    357.50

 G. Castaldi     6.25 hours @ $110                                                            687.50

 D. Arce         2.75 hours @ $ 68                                                            187.00

 D. Weinberg     3.20 hours @ $275                                                            880.00

                                                             Current Amount Due      $       2,112.00




                                              Thank you.
                               We appreciate the opportunity to serve you.
                                       Referrals are welcome.



                                    PAYMENT DUE UPON RECEIPT
      Case: 1:18-cv-05587Invoice
                           Document        #:EQUITYBUILD
                                 #208409 for  945-1 Filed:   02/23/21 Page
                                                         INC RECEIVERSHIP      170 of 182
                                                                          ( BW10753.001 ) PageID #:20439
ENG   DATE         EMPLOYEE CAT       SUBCAT   SERVICE    MEMO                           HOURS           BILLED       ADJUSTED

001   10/21/2020   Arce       ACCTG   CWU      4200       Conversation with Ellen          0.25            17.00           0.00
                                                          Duff re: Equitybuild project
001   10/27/2020   Arce       ACCTG   CWU      4200       Conference call with Ellen       1.50           102.00           0.00
                                                          Duff, GC and Justyna Rak
001   10/27/2020   Arce       ACCTG   CWU      4200       Preparing reports for Ellen      0.75            51.00           0.00
                                                          Duff.
001   10/30/2020   Arce       ACCTG   CWU      4200       Creating and sending             0.25            17.00           0.00
                                                          property report to Ellen
                                                          Duff.
001   10/21/2020   Castaldi   TAX     1065     2100       13 Partnership Returns           1.25           137.50           0.00
001   10/20/2020   Castaldi   TAX     1065     2100       2017 partnership returns         0.25            27.50           0.00
001   10/27/2020   Castaldi   ACCTG   CWU      4235       Phone call with Ellen Duff       3.00           330.00           0.00
                                                          & looking and sorting
                                                          through documentation.
001   10/30/2020   Castaldi   ACCTG   CWU      4235       Rolling forward prior            1.75           192.50           0.00
                                                          months in order to begin
                                                          working on June.
001   10/6/2020    Fish       ACCTG   CWU      4200       update schedule for sold         0.50            55.00           0.00
                                                          properties
001   10/7/2020    Fish       ACCTG   CWU      4200       making adjustments to the        0.50            55.00           0.00
                                                          May statements for
                                                          receivership
001   10/7/2020    Fish       ACCTG   CWU      4200       completed summary                1.50           165.00           0.00
                                                          reports for Restoration
                                                          and Reimbursment Owed
                                                          as of 5-31-2020
001   10/9/2020    Fish       ACCTG   CWU      4200       create schedule for sold         0.75            82.50           0.00
                                                          properties as of 5/31/20
                                                          for recievership
001   10/22/2020   Weinberg   TAX     1065     2130       Wording for 2017                 0.40           110.00           0.00
                                                          Partnership returns
001   10/29/2020   Weinberg   TAX     1065     2105       Review & Process 13              2.80           770.00           0.00
                                                          2017 Partnership returns


                                                                                          15.45        2,112.00            0.00


                                                          Invoice Reconciliation

                                                          Billed WIP                                    2,112.00
                                                          Adjusted                                            0.00
                                                          Progress Amount                                     0.00
                                                                                                  -----------------
                                                          Gross Amount                                  2,112.00
                                                          (Apply Prior Progress)                              0.00
                                                          Sales Tax                                           0.00
                                                          (Sales Tax Applied)                                 0.00
                                                                                                  -----------------
                                                          Net Invoice                                   2,112.00
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 171 of 182 PageID #:20440


                               BrookWeiner L.L.C.
                              125 South Wacker Drive, 10th Floor
                                   Chicago, IL 60606-4497
                                        312-629-0900




 EQUITYBUILD INC RECEIVERSHIP                                  Invoice No.208410
 C/O KEVIN DUFF
 542 S DEARBORN, SUITE 900
 CHICAGO, IL 60605                                            Date 12/30/2020
                                                              Client No.BW10753




 Services rendered in the month of November, 2020 per attached detail.

 B. Fish         1.00 hour @ $110                                                      $    110.00

 G. Castaldi    23.75 hours @ $110                                                         2,612.50

 D. Arce        26.50 hours @ $ 68                                                         1,802.00

                                                           Current Amount Due      $       4,524.50




                                             Thank you.
                              We appreciate the opportunity to serve you.
                                      Referrals are welcome.



                                    PAYMENT DUE UPON RECEIPT
      Case: 1:18-cv-05587Invoice
                           Document        #:EQUITYBUILD
                                 #208410 for  945-1 Filed:   02/23/21 Page
                                                         INC RECEIVERSHIP      172 of 182
                                                                          ( BW10753.001 ) PageID #:20441
ENG   DATE         EMPLOYEE CAT       SUBCAT   SERVICE    MEMO                       HOURS           BILLED       ADJUSTED

001   11/19/2020   Arce       ACCTG   CWU      4200       working on monthly           1.00            68.00           0.00
                                                          reports.
001   11/25/2020   Arce       ACCTG   CWU      4200       Monthly Reports.             1.00            68.00           0.00
001   11/24/2020   Arce       ACCTG   CWU      4200       Monthly reports              4.00           272.00           0.00
001   11/10/2020   Arce       ACCTG   CWU      4200       Equitybuild reports          0.75            51.00           0.00
001   11/11/2020   Arce       ACCTG   CWU      4200       Reports                      2.00           136.00           0.00
001   11/13/2020   Arce       ACCTG   CWU      4200       Monthly reports              4.75           323.00           0.00
001   11/14/2020   Arce       ACCTG   CWU      4200       Monthly reports              2.00           136.00           0.00
001   11/30/2020   Arce       ACCTG   CWU      4200       Monthly reports              2.00           136.00           0.00
001   11/3/2020    Arce       ACCTG   CWU      4200       Reports                      4.00           272.00           0.00
001   11/5/2020    Arce       ACCTG   CWU      4200       Working on June Reports      3.00           204.00           0.00
001   11/6/2020    Arce       ACCTG   CWU      4200       Working on reports.          2.00           136.00           0.00
001   11/24/2020   Castaldi   ACCTG   CWU      4235       July Property Statements     1.50           165.00           0.00
001   11/25/2020   Castaldi   ACCTG   CWU      4235       July Property Statements     0.50            55.00           0.00
001   11/12/2020   Castaldi   ACCTG   CWU      4235       June Property Statements     3.75           412.50           0.00
001   11/10/2020   Castaldi   ACCTG   CWU      4235       June Property statements     1.25           137.50           0.00
001   11/13/2020   Castaldi   ACCTG   CWU      4235       June Property statements     1.00           110.00           0.00
001   11/30/2020   Castaldi   ACCTG   CWU      4235       August Property              0.50            55.00           0.00
                                                          Statements
001   11/6/2020    Castaldi   CONSU   AUP      3570       June Property Statements     4.00           440.00           0.00
001   11/2/2020    Castaldi   ACCTG   CWU      4235       June Property Statements     1.25           137.50           0.00
001   11/5/2020    Castaldi   ACCTG   CWU      4235       June Property Statements     3.50           385.00           0.00
001   11/16/2020   Castaldi   ACCTG   CWU      4235       July Property statements     1.00           110.00           0.00
001   11/17/2020   Castaldi   ACCTG   CWU      4235       July Property Statements     2.50           275.00           0.00
001   11/18/2020   Castaldi   ACCTG   CWU      4235       July property statements     3.00           330.00           0.00
001   11/11/2020   Fish       ACCTG   CWU      4200       enter insurance charges      1.00           110.00           0.00
                                                          for June, July and Aug
                                                          schedules.


                                                                                      51.25        4,524.50            0.00


                                                          Invoice Reconciliation

                                                          Billed WIP                                4,524.50
                                                          Adjusted                                        0.00
                                                          Progress Amount                                 0.00
                                                                                              -----------------
                                                          Gross Amount                              4,524.50
                                                          (Apply Prior Progress)                          0.00
                                                          Sales Tax                                       0.00
                                                          (Sales Tax Applied)                             0.00
                                                                                              -----------------
                                                          Net Invoice                               4,524.50
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 173 of 182 PageID #:20442


                               BrookWeiner L.L.C.
                              125 South Wacker Drive, 10th Floor
                                   Chicago, IL 60606-4497
                                        312-629-0900




 EQUITYBUILD INC RECEIVERSHIP                                  Invoice No.208411
 C/O KEVIN DUFF
 542 S DEARBORN, SUITE 900
 CHICAGO, IL 60605                                            Date 12/31/2020
                                                              Client No.BW10753




 Services rendered in the month of December, 2020 per attached detail.

 G. Castaldi    27.75 hours @ $110                                                 $   3,052.50

 D. Arce         9.50 hours @ $ 68                                                      646.00

                                                           Current Amount Due      $   3,698.50




                                             Thank you.
                              We appreciate the opportunity to serve you.
                                      Referrals are welcome.



                                   PAYMENT DUE UPON RECEIPT
      Case: 1:18-cv-05587Invoice
                           Document        #:EQUITYBUILD
                                 #208411 for  945-1 Filed:   02/23/21 Page
                                                         INC RECEIVERSHIP      174 of 182
                                                                          ( BW10753.001 ) PageID #:20443
ENG   DATE         EMPLOYEE CAT       SUBCAT   SERVICE    MEMO                     HOURS           BILLED       ADJUSTED

001   12/10/2020   Arce       ACCTG   CWU      4200       bookkeeping                3.50           238.00           0.00
001   12/11/2020   Arce       ACCTG   CWU      4200       Monthly reports            0.25            17.00           0.00
001   12/4/2020    Arce       ACCTG   CWU      4200       Bookkeeping                2.00           136.00           0.00
001   12/8/2020    Arce       ACCTG   CWU      4200       Monthly reports            3.00           204.00           0.00
001   12/16/2020   Arce       ACCTG   CWU      4200       Bookkeeping                0.75            51.00           0.00
001   12/21/2020   Castaldi   ACCTG   CWU      4235       September property         0.50            55.00           0.00
                                                          statements
001   12/14/2020   Castaldi   ACCTG   CWU      4235       September property         3.50           385.00           0.00
                                                          statements
001   12/15/2020   Castaldi   ACCTG   CWU      4235       September Property         3.50           385.00           0.00
                                                          Statements
001   12/16/2020   Castaldi   ACCTG   CWU      4235       September Property         3.50           385.00           0.00
                                                          Statements
001   12/17/2020   Castaldi   ACCTG   CWU      4235       September Property         1.75           192.50           0.00
                                                          Statements
001   12/28/2020   Castaldi   ACCTG   CWU      4235       September Property         4.00           440.00           0.00
                                                          statements
001   12/22/2020   Castaldi   ACCTG   CWU      4235       September Property         1.50           165.00           0.00
                                                          Statements
001   12/1/2020    Castaldi   ACCTG   CWU      4235       August property            4.00           440.00           0.00
                                                          statements
001   12/4/2020    Castaldi   ACCTG   CWU      4235       September Property         2.00           220.00           0.00
                                                          Statements
001   12/18/2020   Castaldi   ACCTG   CWU      4235       September Property         3.50           385.00           0.00
                                                          Statements


                                                                                    37.25        3,698.50            0.00


                                                          Invoice Reconciliation

                                                          Billed WIP                              3,698.50
                                                          Adjusted                                      0.00
                                                          Progress Amount                               0.00
                                                                                            -----------------
                                                          Gross Amount                            3,698.50
                                                          (Apply Prior Progress)                        0.00
                                                          Sales Tax                                     0.00
                                                          (Sales Tax Applied)                           0.00
                                                                                            -----------------
                                                          Net Invoice                             3,698.50
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 175 of 182 PageID #:20444




                             EXHIBIT I
       Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 176 of 182 PageID #:20445




Kevin B. Duff
Receiver for EquityBuild Inc
Rachlis Duff Adler Peel & Kaplan LLC
542 S. Dearborn Street, Suite 900
Chicago, IL 60605

Invoice:      537022                                                                                    SEC E.A. reference:
ID:           3077400                                                                     SEC/DC Case Number: 1:18-cv-05587
Date:         12/31/2020                                                                         Responsible Party for Payment:
Due Date:     12/31/2020                                                      Tax Administrator Appointment Date:


For professional services rendered as follows:                                                 SEC
                                                                                            DISCOUNT
            DATE            SERVICE                                               STAFF       RATE        HOURS      AMOUNT




General Consulting Services - General Consulting
         07/10/2020         General Bookkeeping                                     CA         56.000       1.00        56.00
                                Processing all Bank Statements for client.
Information Return Reporting Services - Information Return Reporting
         02/28/2020         Clear Review Notes                                      ER        160.000       0.25        40.00
                                1099 correction.
Qualified Settlement Fund Services - Estimated Taxes
         07/05/2020         Preparation                                             JGM       212.000       0.20        42.40
                               Quarterly estimated tax payments 2020 Q1.
         07/08/2020         Preparation                                             JGM       212.000       0.90       190.80
                               Quarterly estimated tax payments 2020 Q1.
         07/10/2020         Preparation                                             JGM       212.000       0.20        42.40
                               Quarterly estimated tax payments 2020 Q1.
         09/11/2020         Preparation                                             JGM       212.000       0.20        42.40
                               Quarterly estimated tax payments 2020 Q3.
         12/06/2020         Preparation                                             JGM       216.000       0.40        86.40
                                Quarterly estimated tax payments 2020 Q4.
Qualified Settlement Fund Services - Tax Return
         06/29/2020         Preparation                                             JAC       168.000       0.25        42.00
                               Preparation and filing of the 2019 Qualified
                               Settlement Fund Income Tax Return.
         07/08/2020         Preparation                                             JGM       212.000       0.70       148.40
                               Preparation and filing of the 2019 Qualified
                               Settlement Fund Income Tax Return.
         07/10/2020         Preparation                                             JGM       212.000       0.30        63.60
                              Preparation and filing of the 2019 Qualified
                              Settlement Fund Income Tax Return.
         07/10/2020         Review                                                  ER        160.000       0.10        16.00
                                Extension efile.
                                    O. 818.769.2010 / F. 818.769.3100 / FED EIN XX-XXXXXXX
                                                       MILLERKAPLAN.COM
      Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 177 of 182 PageID #:20446
Miller Kaplan Arase LLP                                                                                               Page 2 of 2

                             Extension efile.
        10/09/2020        Preparation                                             JGM           212.000     5.50    1,166.00
                             Preparation and filing of the 2019 Qualified
                             Settlement Fund Income Tax Return.
        10/10/2020        Preparation                                             JGM           212.000     6.50    1,378.00
                             Preparation and filing of the 2019 Qualified
                             Settlement Fund Income Tax Return.
        10/11/2020        Preparation                                             JGM           212.000     5.40    1,144.80
                             Preparation and filing of the 2019 Qualified
                             Settlement Fund Income Tax Return.
        10/12/2020        Final Review                                             JD           440.000     1.00     440.00
        10/12/2020        Assemble                                                NAN            64.000     0.25      16.00
                             Assemble 2019 1120SF
        12/08/2020        Preparation                                             JAC           180.000     1.10     198.00
                             Preparation of the 2020 Qualified Settlement
                             Fund Income Tax Return.
Qualified Settlement Fund Services - Tax Return
        03/23/2020        Review                                                      ER        160.000     0.10      16.00
                             Vendor 1099 correction - file with IRS.
        07/10/2020        Preparation                                             JAC           168.000     0.85     142.80
                             Preparation of 2019 tax returns.
        07/27/2020        Preparation                                             JAC           168.000     0.20      33.60
                             Preparation of the 2019 Qualified Settlement
                             Fund Income Tax Return. Request Forms
                             1099-S from receiver and reach out re:
                             approach to property sales.
        10/10/2020        Preparation                                             JAC           168.000     0.70     117.60
                             Review of 2019 tax returns.
        12/07/2020        Preparation                                             JAC           180.000     1.00     180.00
                             Preparation of the 2020 Qualified Settlement
                             Fund Income Tax Return.
                                                                                      Total for Services           5,603.20
                                                                                      Invoice Total                $5,603.20


                             PLEASE REMIT PAYMENT VIA WIRE TRANSFER OR CHECK
                                  ACCORDING TO THE INSTRUCTIONS BELOW:
                                              WIRE FUNDS TO:

                                              CITY NATIONAL BANK
                                       400 N. ROXBURY DRIVE, 5TH FLOOR
                                            BEVERLY HILLS, CA 90210
                                 ABA NUMBER 122016066 SWIFT CODE CINAUS6L
                                   BENEFICIARY ACCOUNT NUMBER 113-238313
                             BENEFICIARY ACCOUNT NAME: MILLER KAPLAN ARASE LLP

                                                MAKE CHECK PAYABLE TO:

                                         MILLER KAPLAN ARASE LLP
                           4123 LANKERSHIM BLVD, NORTH HOLLYWOOD, CA 91602-2828




        12/31/2020          11/30/2020            10/31/2020            09/30/2020           08/31/2020+               Total
          5,603.20                 0.00                  0.00                  0.00              4,391.60          $9,994.80
                                 O. 818.769.2010 / F. 818.769.3100 / FED EIN XX-XXXXXXX
                                                     MILLERKAPLAN.COM
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 178 of 182 PageID #:20447




                            EXHIBIT J
          Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 179 of 182 PageID #:20448




Bill-to                                                                                                  INVOICE
Mr. Kevin Duff                                                                                             151002
Attn: Account Payable
542 S Dearborn Street
Suite 900
CHICAGO, IL 60605.


      Transaction      151002                                                              Line Total        120.00
      Invoice Date     2/10/21                                                             Sales Tax           0.00
       Legal Entity    Axos Bank                                                            Shipping           0.00


                                                                                                Total        120.00
                                                                                           Payments            0.00
                                                                                              Credits          0.00
                                                                                    Financial Charges          0.00


Payment Terms IMMEDIATE                        Due Date 2/10/21                               Balance Due $120.00
No.       Product     Description                                 UOM    Quantity           Unit Price      Amount
 1                    Clerical/Administrative Support             Each          2               35.00        70.00
 2                    Monthly Claims Extraction                   Each         .5              100.00         50.00


                                                                                            Line Total       120.00



Remit to
Axos Bank
Attn: Accounts Receivable
7300 College Blvd.
Suite 450
Overland Park, KANSAS 66210.


Comments
     Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 180 of 182 PageID #:20449


Employee       Date        Time Description: Data Entry
Joanna          10/16/2020    0.5 Data Entry: Enter new claims for Skurski Trust
Joanna          10/19/2020 0.25 Data Entry: Updated email, phone numbers. 3 claimants
Joanna           11/4/2020    0.5 Data Entry: Updated contact info on multiple claimants
Joanna          11/10/2020    0.5 Data Entry: Added documents to Jason Ragan claims
Joanna          11/20/2020 0.25 Data Entry: Updated 2 claims, name change and documents
Joanna total                    2

Employee       Date       Time Description: Programming
Cheryl          10/4/2020    0.5 Program: Researching what client said was a missing claim
Cheryl total                 0.5

Employee       Date        Time Description: Project Manager
Gena                           0
Gena total                     0
Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 181 of 182 PageID #:20450




                            EXHIBIT K
           Case: 1:18-cv-05587 Document #: 945-1 Filed: 02/23/21 Page 182 of 182 PageID #:20451




                                                                                                                                       Invoice
        BILL TO
                                                                                                                            DATE               INVOICE #
      EquityBuild
      Kevin Duff                                                                                                          1/14/2021              12327




                                                                     TERMS                                          PROJECT




QUANTITY SERVICED                                                       DESCRIPTION                                                   RATE      AMOUNT

           1   10/5/2020       Put up a number of articles. 9 articles. On website.                                                   110.00        110.00
        0.25   10/6/2020       Posted 1 article and had to upload PDF manually because it was too big.                                110.00         27.50
           1   10/19/2020      Uploaded 7 items one of them was too big of a pdf had to manually do this.                             110.00        110.00
           1   10/27/2020      Uploaded 8 articles with attachments.                                                                  110.00        110.00
        0.25   10/29/2020      Uploaded one article to EB section.                                                                    110.00         27.50
         0.5   11/9/2020       Looked into website: app.propertyware.com to see if there is a viable way to download everything       110.00         55.00
                               there easily. Tried several options and looked through the help section. Responded back to Kathy
                               about thoughts after investigating website closer.
         1.5   11/11/2020      Uploaded 23 EB documents and put in 23 article links. Tested it out.                                  110.00         165.00
        0.25   11/18/2020      Fix text typo for EB website.                                                                         110.00          27.50
         0.5   11/24/2020      Uploaded 3 articles pdf and adjust EB website.                                                        110.00          55.00
           1   12/7/2020       Updated several articles and PDF upload.                                                              110.00         110.00
        0.25   12/9/2020       Uploaded 1 pdf and setup 1 article link for EB page.                                                  110.00          27.50
         1.5   12/31/2020      Edited website and Uploaded PDF’s and put them in order.                                              110.00         165.00
                               Illinois Sales Tax                                                                                  10.25%             0.00




Thank you for your business.
                                                                                                                                  Total            $990.00
